EXHIBIT 10.28
FOIA CONFIDENTIAL TREATMENT REQUESTED
Execution Copy
 
 
NEKTAR THERAPEUTICS,
AEROGEN, INC.,
AND
BAYER HEALTHCARE LLC
CO-DEVELOPMENT, LICENSE AND CO-PROMOTION AGREEMENT
AUGUST 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1   Definitions     2   2   License Grants
    14  
 
  2.1   License Grants to Bayer     14  
 
  2.2   Certain Covenants     15  
 
  2.3   Sublicense Rights     15  
 
  2.4   No Implied Rights or Licenses     16  
 
  2.5   Exclusivity     16  
 
  2.6   Covenant Not to Sue     16  
 
  2.7   Reserved Rights     16   3   Governance     16  
 
  3.1   General     16  
 
  3.2   Joint Steering Committee     17  
 
  3.3   Joint Finance Committee     18  
 
  3.4   Global Project Team     19  
 
  3.5   Global Brand Team     20  
 
  3.6   U.S. Regional Business Unit     21  
 
  3.7   Nektar Participation in Committees and Teams     21  
 
  3.8   Disbanding of Committees and Withdrawal from Teams or Units     22  
 
  3.9   Decision Making After Withdrawal from or Disbanding of Committees     22
  4   Development Program     23  
 
  4.1   Project     23  
 
  4.2   Development Plan and Development Budget     23  
 
  4.3   Standard of Performance     24  
 
  4.4   Subcontracting Permitted     24   5   Regulatory Matters     25  
 
  5.1   Pharmacovigilance Agreement     25  
 
  5.2   Preparation of Regulatory Filings     25  
 
  5.3   Notice of Communication with Regulatory Authorities     26  
 
  5.4   Regulatory Compliance     27  
 
  5.5   Regulatory Documentation     28  
 
  5.6   Transfer of IND     28  

-i-



--------------------------------------------------------------------------------



 



                              Page  
 
  5.7   Product Recall     28  
 
  5.8   Conformité Europeen Mark     28  
 
  5.9   Cooperation     28   6   Diligence     28   7   Commercialization     29
 
 
  7.1   Commercialization Plan and Commercialization Budget in the Shared
Territory     29  
 
  7.2   Launch Plan and Launch Budget for the Shared Territory     30  
 
  7.3   [***]     31  
 
  7.4   [***]     31  
 
  7.5   Sales Representative Compliance     31  
 
  7.6   Commitment in the Shared Territory     31  
 
  7.7   Packaging; Bayer and Nektar Marks     31  
 
  7.8   Promotion in [***]     32   8   Payment Obligations     32  
 
  8.1   Research and Development Funding     32  
 
  8.2   Shared Territory Pre-Launch Costs; Profit-Sharing     33  
 
  8.3   Milestone Payments     35  
 
  8.4   Royalties in the Royalty Territory     36  
 
  8.5   Payments     38  
 
  8.6   Currency of Payment     39  
 
  8.7   Single Royalty     39  
 
  8.8   Sublicensing     39  
 
  8.9   Accounting     39  
 
  8.10   Withholding Tax     40   9   Manufacture and Supply of Amikacin and the
Device     40  
 
  9.1   Manufacturing and Supply Agreement     40  
 
  9.2   Clinical Manufacturing and Supply     41  
 
  9.3   Manufacturing Expenditures     41   10   Record Keeping, Record
Retention and Audits     41  
 
  10.1   Record Keeping     41  
 
  10.2   Record Retention     42  

-ii-



--------------------------------------------------------------------------------



 



                              Page  
 
  10.3   Audit Request     42  
 
  10.4   Survival     42   11   Inventions, Know-How and Patents     43  
 
  11.1   Existing Intellectual Property     43  
 
  11.2   Ownership of Inventions     43  
 
  11.3   Patent Prosecution and Maintenance     44  
 
  11.4   Third Party Licenses     46  
 
  11.5   Infringement by Third Parties     47  
 
  11.6   Infringement Outside the Field     48  
 
  11.7   Further Actions     48   12   Representations and Warranties     48  
 
  12.1   The Parties' Representations and Warranties     48  
 
  12.2   Additional Representations and Warranties of Bayer     49  
 
  12.3   Additional Representations and Warranties of Nektar and Aerogen     49
  13   Non-Solicitation of Employees     50  
 
  13.1   Non-Solicitation     50   14   Mutual Indemnification and Insurance    
51  
 
  14.1   Nektar's Right to Indemnification     51  
 
  14.2   Bayer's Right to Indemnification     51  
 
  14.3   Process for Indemnification     52  
 
  14.4   Insurance     53   15   Confidentiality     53  
 
  15.1   Confidentiality; Exceptions     53  
 
  15.2   Degree of Care; Permitted Use     54  
 
  15.3   Permitted Disclosures     54  
 
  15.4   Irreparable Injury     55  
 
  15.5   Return of Confidential Information     55   16   Publicity     55  
 
  16.1   Public Disclosure     55   17   Trademarks     56  

-iii-



--------------------------------------------------------------------------------



 



                              Page  
 
  17.1   Product Trademark; Use of Nektar Trademark     56  
 
  17.2   Trademark Prosecution and Maintenance     56   18   Term and
Termination     57  
 
  18.1   Term     57  
 
  18.2   Termination by Bayer     57  
 
  18.3   Termination by Nektar     58  
 
  18.4   Termination for Material Breach     58  
 
  18.5   Termination upon Insolvency     58  
 
  18.6   Termination by Bayer Pursuant to Section 18.2 or by Nektar Pursuant to
Section 18.3 or 18.4     59  
 
  18.7   Termination by Bayer for Material Breach by Nektar     61  
 
  18.8   General Surviving Obligations     64  
 
  18.9   Challenge     64  
 
  18.10   Accrued Rights, Surviving Obligations     65  
 
  18.11   Rights in Bankruptcy     65   19   LIMITATION OF LIABILITY AND
EXCLUSION OF DAMAGES; DISCLAIMER OF WARRANTY     65   20   Miscellaneous     66
 
 
  20.1   Agency     66  
 
  20.2   Assignment; Change of Control     66  
 
  20.3   Further Actions     67  
 
  20.4   Force Majeure     67  
 
  20.5   Notices     68  
 
  20.6   Amendment     69  
 
  20.7   Waiver     69  
 
  20.8   Counterparts     69  
 
  20.9   Construction     69  
 
  20.10   Governing Law     69  
 
  20.11   Severability     70  
 
  20.12   Compliance with Applicable Law     70  
 
  20.13   Entire Agreement of the Parties     70  
 
  20.14   Performance by Affiliates     70  
 
  20.15   Certain Additional Obligations     71  

-iv-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
CO-DEVELOPMENT, LICENSE AND CO-PROMOTION AGREEMENT
     This Co-Development, License and Co-Promotion Agreement (the “Agreement”)
is made and entered into as of the 1st day of August, 2007 (the “Effective
Date”) among NEKTAR THERAPEUTICS, a Delaware corporation with a principal place
of business at 150 Industrial Road, San Carlos, California 94070 U.S.A.
(“Nektar”), AEROGEN, INC., a Delaware corporation with a principal place of
business at 150 Industrial Road, San Carlos, California 94070 U.S.A.
(“Aerogen”), a wholly-owned subsidiary of Nektar, and BAYER HEALTHCARE LLC, a
Delaware corporation with a principal place of business at 555 White Plains
Road, Tarrytown, New York 01591 U.S.A. (“Bayer”). Nektar and Bayer are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”
(which terms shall not include Aerogen). Except as otherwise provided in
Section 20.14 hereof, references to “Nektar,” “Aerogen,” and “Bayer” shall not
include their respective Affiliates.
Recitals
     Whereas, Nektar is a biotechnology company engaged in the research,
development, and commercialization of pharmaceutical compounds and devices for
delivering such compounds;
     Whereas, Bayer is a pharmaceutical company engaged in the research,
development and commercialization of products useful in the amelioration,
treatment and/or prevention of human diseases and conditions;
     Whereas, Nektar has developed and is conducting clinical trials of a
pharmaceutical product consisting of a liquid formulation of the antibiotic
known as Amikacin delivered using a nebulizer device based on Nektar’s
proprietary pulmonary drug delivery system;
     Whereas, Bayer and Nektar desire to collaborate in certain activities to
develop such product in both “[***]” and “[***]” configurations for the
treatment of [***] infections;
     Whereas, Bayer and Nektar desire to collaborate in the promotion and
commercialization of such product to expand the availability of, and access by
patients to, such product worldwide; and
     Whereas, Bayer desires to obtain, and Nektar and Aerogen are willing to
grant to Bayer, a license under Nektar’s and Aerogen’s proprietary technology to
import, develop, commercialize, make, promote, market, use, offer for sale and
sell a product based upon such pulmonary delivery of liquid Amikacin, on the
terms and conditions provided in this Agreement.

- 1 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Agreement
     Now, Therefore, in consideration of the foregoing and the covenants and
promises contained in this Agreement and intending to be legally bound, the
Parties agree as follows:
     1. Definitions. As used herein, the following terms shall have the
following meanings:
          1.1 “[***]” has the meaning set forth in the [***].
          1.2 “[***]” has the meaning set forth in the [***].
          1.3 “ACCME Standards” means the standards set forth by the
Accreditation Council for Continuing Medical Education relating to educating the
medical community in the United States.
          1.4 “Aerogen” has the meaning set forth in the Preamble.
          1.5 “Affiliate” means a corporation, partnership, trust or other
entity that directly, or indirectly through one or more intermediates, controls,
is controlled by or is under common control with a specified Party. For such
purposes, “control,” “controlled by” and “under common control with” shall mean
the possession of the power to direct or cause the direction of the management
and policies of an entity, whether through the ownership of voting equity,
voting member or partnership interests, control of a majority of the board of
directors or other similar body, by contract or otherwise. In the case of a
corporation, the direct or indirect ownership of more than fifty percent (50%)
of its outstanding voting shares or the ability otherwise to elect a majority of
the board of directors or other managing authority of the entity shall in any
event be presumptively deemed to confer control, it being understood that the
direct or indirect ownership of a lesser percentage of such shares shall not
necessarily preclude the existence of control.
          1.6 “Agent” means any Third Party that is hired by, licensed by,
sublicensed by or otherwise contractually associated with a Party during the
term of this Agreement to the extent useful or necessary for the Party to
fulfill its obligations under this Agreement.
          1.7 “Agreement” means this Co-Development, License and Co-Promotion
Agreement, all amendments and supplements to this Co-Development, License and
Co-Promotion Agreement and all schedules and exhibits to this Co-Development,
License and Co-Promotion Agreement.
          1.8 “Allowable Expenses” means those expenses incurred in connection
with Commercialization of Product in the Shared Territory (excluding Pre-Launch
Costs) that are consistent with the approved Commercialization Plan and
Commercialization Budget for the Shared Territory and are specifically
attributable to Product in the Shared Territory, and shall

- 2 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
consist of (a) Cost of Goods Sold, (b) Marketing Expenses, (c) Distribution
Expenses, (d) Post-Launch Product R&D Expenses, and (e) Regulatory Expenses (as
such terms are defined in Exhibit 1.8). Allowable Expenses also includes all GSM
Expenses (as defined in Exhibit 1.8), whether incurred with respect to the
Shared Territory or the Royalty Territory, as more fully described in
Exhibit 1.8.
          1.9 “Amikacin” means the [***].
          1.10 “Applicable Law” means all applicable laws, rules, and
regulations, including, without limitation, any rules, regulations, guidelines
or other requirements of the Regulatory Authorities or other governmental
authorities, that may be in effect from time to time in any relevant legal
jurisdiction in the Territory.
          1.11 “Bayer” has the meaning set forth in the Preamble.
          1.12 “Change of Control” means that a Third Party shall have become
the beneficial owner of securities representing fifty-one percent (51%) or more
of the aggregate voting power of the then-outstanding voting securities of a
Party, or any sale by a Party of all or substantially all of its business or
assets pertaining to the Product.
          1.13 “CIA” means the Corporate Integrity Agreement between the Office
of Inspector General of the Department of Health and Human Services and Bayer
Corporation dated January 23, 2001.
          1.14 “Clinical Trials” means Phase I Clinical Trials, Phase II
Clinical Trials, Phase III Clinical Trials, Phase IV Clinical Trials, and/or
variations of such trials (e.g., Phase II/III) as those terms are defined by the
FDA.
          1.15 “CMC Data” means any and all Information contained in, as well as
data supporting, the Chemistry, Manufacturing and Control sections (or sections
corresponding thereto) of an NDA, or other equivalent regulatory filing,
relating to the Product.
          1.16 “Commencement” or “Commence” means, when used with respect to
Clinical Trials (or the local equivalent), the date of enrollment of the first
patient or subject in such Clinical Trials (or the local equivalent).
          1.17 “Commercialization” means all activities undertaken relating to
the manufacture for commercial use, marketing, and/or sale of the Product,
including without limitation Pre-Launch Activities, advertising, education,
planning, marketing, promotion, distribution, market and product support, and
shall include post-launch medical activities such as Phase IV Clinical Trials
anywhere in the world but shall exclude Development activities. “Commercialize”
shall have a corresponding meaning.
          1.18 “Commercialization Budget” has the meaning set forth in
Section 7.1(b).

- 3 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          1.19 “Commercialization FTE” means the equivalent of an employee
working [***] labor hours per year on Commercialization of Product.
          1.20 “Commercialization FTE Rate” means the overall rate, as
determined by the JFC pursuant to Section 3.3(b), to be applied to each
Commercialization FTE employed by Bayer or Nektar providing support for or
involved in Commercialization of Product in the Shared Territory, including
without limitation [***] and [***], in each year.
          1.21 “Commercialization Plan” has the meaning set forth in
Section 7.1(b).
          1.22 “Commercial Launch” means the first arm’s length commercial sale
of the Product by Bayer, an Affiliate of Bayer or a Sublicensee of Bayer to a
Third Party (including without limitation any final sale to a distributor or
wholesaler under any non-conditional sale arrangement) in a country where
Regulatory Approval of such Product has been obtained by or on behalf of Bayer;
provided, however, that in no event shall any sale or distribution of the
Product for Pre-Launch Activities or use in a Clinical Trial be deemed a
Commercial Launch.
          1.23 “Commercially Reasonable Efforts” means, with respect to the
Exploitation of the Product, the level of efforts and resources (including
without limitation the promptness with which such efforts and resources would be
applied) commonly used in the pharmaceutical industry with respect to a product
of similar commercial potential at a similar stage in its development or product
life, taking into consideration its safety and efficacy, its cost to develop,
manufacture and bring to market, the prevalence of the indication, the
competitiveness of alternative products of Third Parties, the Patent and other
proprietary position of such product, the likelihood of Regulatory Approval, its
profitability and all other relevant factors. Commercially Reasonable Efforts
shall be determined on a market-by-market basis for the Product.
          1.24 “Competitive Product” means a product containing an [***] that is
labeled for amelioration, treatment or prevention of [***] and that includes
technology that, [***].
          1.25 “Completion” means, when used with respect to a Clinical Trial
(or the local equivalent), the date on which the Party conducting the Clinical
Trial completes the final report for such Clinical Trial (or the local
equivalent).
          1.26 “Confidential Information” has the meaning set forth in
Section 15.1.
          1.27 “Control” means, with respect to any item of Information, Patent,
Patent Application, know-how or other intellectual property right, the right to
grant a license or sublicense with respect thereto as provided for in this
Agreement, without violating the terms of any agreement or other arrangement
with, or any legal rights of, or without requiring the consent of, any Third
Party.

- 4 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          1.28 “Damages” has the meaning set forth in Section 14.1.
          1.29 “Develop” or “Development” means all activities relating to
obtaining Regulatory Approval of the Product and all manufacturing activities
undertaken prior to Commercialization (including without limitation those
activities reasonably required for the scale up of Manufacturing processes or
equipment in preparation for commercial supply of Product). This includes, for
example, (a) preclinical testing, toxicology, formulation, clinical studies,
including without limitation Clinical Trials, and regulatory affairs and
(b) manufacturing process development for bulk and finished forms of the Device
or the Product, as applicable, production of clinical supply of Product, and
manufacturing and quality assurance technical support activities prior to the
commencement of Pre-Launch Activities, but excludes Manufacturing for
Commercialization purposes.
          1.30 “Development Budget” has the meaning set forth in Section 4.2(a).
          1.31 “Development Costs” means the expenses incurred by a Party or for
its account after the Effective Date that are consistent with the approved
Development Plan and are specifically attributable to the Development of the
Product.
          1.32 “Development Plan” has the meaning set forth in Section 4.2(a).
          1.33 “Device” means a nebulizer device comprising at least an [***].
The current embodiment of the Device is set forth in Exhibit 1.33.
          1.34 “Device Budget” has the meaning set forth in Section 4.2(a).
          1.35 “DMF” means, as the case may be, either a drug master file or a
device master file maintained with the FDA and the equivalent thereof, if any,
in jurisdictions outside the Shared Territory.
          1.36 “Dollar” means a U.S. dollar, and “$” shall be interpreted
accordingly.
          1.37 “Drug Budget” has the meaning set forth in Section 4.2(a).
          1.38 “EMEA” means the European Medicines Agency, or any successor
thereto, which coordinates the scientific review of human pharmaceutical
products under the centralized licensing procedure in the European Union.
          1.39 “European Union” means the countries that are members of the
European Union as of the Effective Date of this Agreement or that become members
of the European Union thereafter.
          1.40 “Exploitation” means the making, having made, using, having used,
selling, having sold, offering for sale and/or otherwise disposing of, the
Product, including,

- 5 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
without limitation, all discovery, research, development (including without
limitation the conduct of Clinical Trials), registration, modification,
enhancement, improvement, manufacturing, labeling, storage, formulation,
exportation, importation, optimization, transportation, distribution, promotion
and marketing activities related thereto.
          1.41 “FDA” means the United States Food and Drug Administration, or
any successor thereto, having the administrative authority to regulate the
marketing of human pharmaceutical products or biological therapeutic products,
delivery systems and devices in the United States.
          1.42 “Field” means the amelioration, treatment and/or prevention in
humans of [***].
          1.43 “Force Majeure Event” has the meaning set forth in Section 20.4.
          1.44 “Formulated Amikacin” means Amikacin in a liquid formulation
existing as of the Effective Date or developed pursuant to this Agreement for
use in Pulmonary Delivery by means of the Device.
          1.45 “Fully Burdened Manufacturing Costs” means, as applicable to
Device, Formulated Amikacin, or Product manufactured by Nektar or its Third
Party supplier, Nektar’s or its Affiliate’s cost of manufacturing such Device,
Formulated Amikacin, or Product for Development or Commercial purposes, which is
equal to the sum of (a) for the Device, Formulated Amikacin or Product (or
components thereof) made by Nektar, the costs of all direct material, direct
labor, and allocable manufacturing overhead consumed, provided or procured by
Nektar, in each case for the manufacture of the Device, Formulated Amikacin, or
Product, and (b) for Device, Formulated Amikacin, or Product (or components
thereof) made by Nektar’s Third Party supplier, the out-of-pocket costs paid to
such Third Party supplier by Nektar, to the extent such costs in (a) and (b) are
incurred by Nektar or its Affiliates and to the extent they are reasonably
allocable to the manufacture of such Device, Formulated Amikacin, or Product.
For clarity, Fully Burdened Manufacturing Cost shall not include any costs of
scaling up Manufacturing for the Device or Formulated Amikacin, Development
Costs, or capital expenses (but shall include depreciation on capital expenses
incurred for the Manufacture of Device, Formulated Amikacin, or Product). Fully
Burdened Manufacturing Cost shall be calculated in a manner consistent with
GAAP, consistently applied.
          1.46 “GAAP” means United States generally accepted accounting
principles consistently applied.
          1.47 “Global Brand Team” or “GBT” has the meaning set forth in
Section 3.1.
          1.48 “Global Phase IV Costs” means the expenses incurred in the
conduct of Global Phase IV Trials.

- 6 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          1.49 “Global Phase IV Trial” means any Phase IV Clinical Trial that is
conducted in order to benefit the Product in multiple countries, which countries
include, but are not limited to, the Shared Territory, regardless of the country
in which it is conducted.
          1.50 “Global Project Team” or “GPT” has the meaning set forth in
Section 3.1.
          1.51 “Global Strategic Marketing Team” or “GSM” means the internal
Bayer marketing group that will oversee the global marketing, strategy and
planning for the Product, in which [***] will participate with respect to
Product-related matters.
          1.52 “Good Clinical Practices” or “GCP” means the standards, practices
and procedures set forth in the guidelines entitled in “Good Clinical Practice:
Consolidated Guideline,” including related regulatory requirements imposed by
the FDA and (as applicable) any equivalent or similar standards in jurisdictions
outside the Shared Territory.
          1.53 “Good Laboratory Practices” or “GLP” means the regulations set
forth in 21 C.F.R. Part 58 and the requirements expressed or implied thereunder
imposed by the FDA and (as applicable) any equivalent or similar standards in
jurisdictions outside the Shared Territory.
          1.54 “Good Manufacturing Practices” or “GMP” means the regulations set
forth in 21 C.F.R. Parts 210—211, 820 and 21 C.F.R. Subchapter C (Drugs),
Quality System Regulations and the requirements thereunder imposed by the FDA,
and, as applicable, any similar or equivalent regulations and requirements in
jurisdictions outside the Shared Territory.
          1.55 “IAS” means International Accounting Standards consistently
applied.
          1.56 “IFRS” means International Financial Reporting Standards
consistently applied.
          1.57 “IND” means an Investigational New Drug application for the
Product, which must be approved by the FDA (or foreign equivalent) before
shipment of such Product intended for administration to humans.
          1.58 “Indemnified Party” has the meaning set forth in Section 14.3(a).
          1.59 “Indemnifying Party” has the meaning set forth in
Section 14.3(a).
          1.60 “Information” means ideas, inventions, discoveries, concepts,
formulas, practices, procedures, processes, methods, knowledge, know-how, trade
secrets, technology, designs, drawings, computer programs, skill, experience,
documents, apparatus, results, clinical and regulatory strategies, test data,
including without limitation pharmacological, toxicological and clinical data,
analytical and quality control data, manufacturing data and descriptions, Patent

- 7 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
and legal data, market data, financial data or descriptions, devices, assays,
chemical formulations, specifications, compositions of matter, product samples
and other samples, physical, chemical and biological materials and compounds,
and the like, in written, electronic or other form, now known or hereafter
developed, whether or not patentable.
          1.61 “Initial Public Disclosure” has the meaning set forth in
Section 16.1.
          1.62 “Inventions” has the meaning set forth in Section 11.2(a).
          1.63 “Joint Finance Committee” or “JFC” has the meaning set forth in
Section 3.1.
          1.64 “Joint Inventions” has the meaning set forth in Section 11.2(a).
          1.65 “Joint Patent Rights” has the meaning set forth in
Section 11.3(a)(iii).
          1.66 “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 3.1.
          1.67 “Launch Budget” has the meaning set forth in Section 7.2(a).
          1.68 “Launch Plan” has the meaning set forth in Section 7.2(a).
          1.69 “Local Phase IV Costs” means the expenses incurred in the conduct
of Local Phase IV Trials.
          1.70 “Local Phase IV Trial” means any Phase IV Clinical Trial that is
conducted in order to benefit the Product only in the country in which it is
conducted.
          1.71 “MAA” means a marketing authorization application filed with the
EMEA for Regulatory Approval to import, market and sell the Product in the
European Union.
          1.72 “Manufacture” or “Manufacturing” means the activities to be
performed by Nektar and Bayer in connection with the manufacture, testing
(including without limitation quality control, quality assurance and lot release
testing), bulk packaging and/or storage of Formulated Amikacin, the Device,
and/or the Product, as applicable.
          1.73 “Manufacturing and Supply Agreement” has the meaning set forth in
Section 9.1(a).
          1.74 “Milestone Payments” has the meaning set forth in Section 8.3.
          1.75 “Minimum Acceptable Commercialization Profile” or “MACP” means
the characteristics of Product that must be satisfied in order to enable
Commercialization of the Product, as set forth in Exhibit 1.75.

- 8 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          1.76 “[***]” has the meaning set forth in Section 7.4.
          1.77 “Nektar” has the meaning set forth in the Preamble.
          1.78 “Nektar Know-How” means all Information that is (a) Controlled by
Nektar or Aerogen as of the Effective Date or at any time during the term of
this Agreement that is not publicly known, even though parts thereof may be
known, and (b) useful or necessary to develop, make, use, sell, offer for sale,
import or export Product for use in the Field. Nektar Know-How includes without
limitation the [***]. Nektar Know-How includes Nektar’s or Aerogen’s interest in
unpublished Inventions and unpublished Joint Inventions. Nektar Know-How does
not include Nektar Patent Rights.
          1.79 “Nektar Patent Rights” means (a) the Patents listed in
Exhibit 1.79, (b) any Patents that issue from the Patent Applications listed in
Exhibit 1.79, (c) any Patents and/or Patent Applications that claim priority to
a Patent or Patent Application listed in Exhibit 1.79, including without
limitation any continuation, continued prosecution application, divisional,
reissue or re-examination, (d) any other Patent and/or Patent Application
Controlled by Nektar or Aerogen as of the Effective Date or at any time during
the term of this Agreement that claims a product, method, apparatus, material,
manufacturing process or other technology necessary to develop, make, use, sell,
offer for sale, import or export Formulated Amikacin, the Device, or Product,
and (e) any foreign equivalents of 1.79(a), (b), (c) or (d). Nektar Patent
Rights include, without limitation, the Patents and Patent Applications [***].
Nektar Patent Rights includes Nektar’s or Aerogen’s interest in Joint Patent
Rights. Nektar Patent Rights do not include Nektar Know-How.
          1.80 “Nektar Trademarks” means the trademarks set forth in
Exhibit 1.80 and any Trademarks of Nektar or Aerogen that are developed during
the term of this Agreement for use with the Product.
          1.81 “Net Sales” means the gross amount billed by Bayer, its
Affiliates or Sublicensees to Third Parties throughout the Territory for sales
of the Product, less (a) sales returns and allowances, including trade, quantity
and cash discounts and any other adjustments, including those granted on account
of price adjustments, billing errors, rejected goods, damaged goods, returns,
rebates, chargeback rebates, fees, reimbursements or similar payments granted or
given to wholesalers or other distributors, buying groups, healthcare insurance
carriers or other institutions, (b) accrued allowances for normal and customary
trade, quantity and cash discounts, (c) an aggregate flat percentage of [***]
(regardless of actual cost) for all of the following actually invoiced to the
Third Party: freight, transportation, insurance, handling, packing and
distribution charges, (d) the lower of [***] or the actual loss experience of
the global Bayer-Schering Pharmaceuticals group in respect of bad debts written
off, provided, however, that such amount shall not exceed [***] on an annual
basis, (e) customs or excise taxes including import duties and other duties
relating to sales, (f) any payment in respect to sales to any governmental
authority in respect of any government subsidized program, including without
limitation

- 9 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Medicare and Medicaid rebates and (g) any item substantially similar in
character and/or substance to the above, all as determined in accordance with
IFRS or IAS on a basis consistent with Bayer’s annual audited financial
statements. In addition, Net Sales by Bayer hereunder are subject to the
following:
               (1) Any transfer, sale or other disposal of the Product by Bayer
to an Affiliate of Bayer will not be included in Net Sales; in such case, Net
Sales shall be calculated as above on the value charged or invoiced on the first
arm’s length sale to a Third Party;
               (2) If Bayer or its Affiliates or Sublicensees make a sale or
other disposition of the Product to a customer in a particular country (i) other
than on normal commercial terms or (ii) as part of a package of products and
services, the Net Sales of the Product shall be deemed to be “the fair market
value” of such Product (i.e., the value that would have been derived had said
Product been sold as a separate product to a similar customer in the country
concerned on normal commercial terms); and
               (3) Use of the Product in clinical or pre-clinical trials or
other research or development activities or disposal of the Product for
non-profit purposes of a commercially reasonable program shall not give rise to
any deemed sale for purposes of this definition.
For clarity, Net Sales excludes Net Sublicense Revenues.
          1.82 “Net Sublicense Revenues” means all revenues or other
consideration received by a Party from Third Parties as consideration for the
grant of a sublicense or license under this Agreement in the Shared Territory,
other than royalties received from such Third Parties on Net Sales.
          1.83 “New Drug Application” or “NDA” means (a) the single application
or set of applications for the Product and/or pre-market approval to make and
sell commercially the Product, filed by Bayer with the FDA, and (b) any related
registrations with or notifications to the FDA.
          1.84 “Non-Publishing Party” has the meaning set forth in Section 16.1.
          1.85 “OIG” means the Office of the Inspector General.
          1.86 “Party” or “Parties” has the meaning set forth in the Preamble.
          1.87 “Patent” means (a) letters patent (or other equivalent legal
instrument), including without limitation utility and design patents, and
including without limitation any extension, substitution, registration,
confirmation, reissue, re-examination or renewal thereof and (b) all foreign or
international equivalents of any of the foregoing in any country in the
Territory.

- 10 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          1.88 “Patent Application” means (a) an application for letters patent,
including without limitation a reissue application, a re-examination
application, a continuation application, a continued prosecution application, a
continuation-in-part application, a divisional application or any equivalent
thereof that is pending at any time during the term of this Agreement before a
government Patent agency and (b) all foreign or international equivalents of any
of the foregoing in any country in the Territory.
          1.89 “PDDS Platform Technology” means any technology, article of
manufacture, component, system, discovery, or invention that relates to the
[***] and methods of making or using the [***]. For the avoidance of doubt,
[***].
          1.90 “Phase I Clinical Trial” means any clinical study conducted on
sufficient numbers of human subjects to establish that the Product is reasonably
safe for continued testing and to support its continued testing in Phase II
Clinical Trials. “Phase I Clinical Trial” shall include without limitation any
clinical trial that would satisfy requirements of 21 C.F.R. § 312.21(a).
          1.91 “Phase II Clinical Trial” means any clinical study conducted on
sufficient numbers of human subjects that have the targeted disease or condition
of interest to investigate the safety and efficacy of the Product for its
intended use and to define warnings, precautions, and adverse reactions that may
be associated with such pharmaceutical product in the dosage range to be
prescribed. “Phase II Clinical Trial” shall include without limitation any
clinical trial that would satisfy requirements of 21 C.F.R. § 312.21(b).
          1.92 “Phase III Clinical Trial” means any clinical study intended as a
pivotal study for purposes of seeking Regulatory Approval that is conducted on
sufficient numbers of human subjects to establish that the Product is safe and
efficacious for its intended use, to define warnings, precautions, and adverse
reactions that are associated with the Product in the dosage range to be
prescribed, and to support Regulatory Approval of the Product or label expansion
of such pharmaceutical product. “Phase III Clinical Trial” shall include without
limitation any clinical trial that would or does satisfy requirements of 21
C.F.R. § 312.21(c), whether or not it is designated a Phase III Clinical Trial.
          1.93 “Phase IV Clinical Trial” means clinical study of the Product on
human subjects commenced after receipt of Regulatory Approval of the Product for
the purpose of satisfying a condition imposed by a Regulatory Authority to
obtain Regulatory Approval, or to support the marketing of such pharmaceutical
product, and not for the purpose of obtaining initial Regulatory Approval of the
Product.
          1.94 “PhRMA Code” means the Pharmaceutical Research and Manufacturers
of America Code on Interactions with Healthcare Professionals, as hereafter
amended from time to time.

- 11 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          1.95 “Plan” means Development Plan, Commercialization Plan, or Launch
Plan, as applicable.
          1.96 “Pre-Launch Activities” means all Commercialization activities
undertaken with respect to the Product in the Shared Territory prior to
Commercial Launch and in preparation for the launch of the Product in the Shared
Territory. Pre-Launch Activities shall include without limitation advertising,
education, product-related public relations, health care economic studies,
governmental affairs activities for reimbursement and formulary acceptance,
sales force training, and other activities included within the Launch Plan or
the Commercialization Plan that are to be conducted in the Shared Territory
prior to the Commercial Launch of the Product and shall exclude all Development
activities and the [***].
          1.97 “Pre-Launch Costs” means the costs, excluding Development Costs,
specifically attributable to the Pre-Launch Activities in the Shared Territory
that are generally consistent with the approved Launch Plan and the
Commercialization Plan.
          1.98 “Product” means the combination of (a) Formulated Amikacin and
(b) the Device for use in the Pulmonary Delivery of Formulated Amikacin, which
Product is developed in accordance with and pursuant to this Agreement. Product
shall not include any products including nebulizer devices based upon the PDDS
Platform Technology for use or sale with any active ingredients other than
Amikacin, or any products including devices that are not based upon the PDDS
Platform Technology.
          1.99 “Product Profit and Loss” means the revenues and expenses
resulting from the Commercialization activities (other than Pre-Launch Costs)
for Product in the Shared Territory, and shall be equal to (a) Net Sales less
Allowable Expenses plus (b) Net Sublicense Revenues.
          1.100 “Project” means the collaborative Development and
Commercialization of the Product to be conducted by or on behalf of Nektar and
Bayer under this Agreement.
          1.101 “Pulmonary Delivery” means the [***].
          1.102 “Regional Business Unit” or “RBU” has the meaning set forth in
Section 3.1.
          1.103 “Regulatory Approval” means (a) in the Shared Territory,
approval by the FDA of an NDA or other applicable filing and satisfaction of
related applicable FDA registration and notification requirements, if any, and
(b) in any country other than the Shared Territory, approval by Regulatory
Authorities having jurisdiction in such country of a single application or set
of applications comparable to an NDA or other applicable filing and satisfaction
of related applicable regulatory and notification requirements, if any, together
with any other approval necessary to make and sell the Product commercially in
such country, including without limitation any pricing approvals.

- 12 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          1.104 “Regulatory Authority” means any applicable supra-national,
federal, national, regional, state, provincial or local regulatory agencies,
departments, bureaus, commissions, councils or other government entities,
including, without limitation, the FDA and the EMEA, regulating or otherwise
exercising authority with respect to the Exploitation of the Product in the
Territory.
          1.105 “[***]” means the [***].
          1.106 “Royalty Territory” means the world, excluding the Shared
Territory.
          1.107 “Shared Territory” means the United States, its territories and
possessions.
          1.108 “Sublicensee” means any person or entity, including without
limitation Affiliates of a Party, to which either (a) Bayer grants a sublicense
to the extent useful or necessary as set forth under this Agreement (other than
Nektar or its Affiliates), or (b) Nektar grants a sublicense to the extent
useful or necessary for Nektar to fulfill its obligations under this Agreement
(other than Bayer or its Affiliates).
          1.109 “[***]” means that [***].
          1.110 “Territory” means the Royalty Territory and the Shared
Territory.
          1.111 “Third Party” means any person or entity other than Bayer,
Nektar, or an Affiliate of either of them.
          1.112 “Trademark” means any word, name, symbol, color, designation or
device or any combination thereof, whether registered or unregistered,
including, without limitation, any trademark, trade dress, service mark, service
name, brand mark, trade name, brand name, logo or business symbol.
          1.113 “[***]” has the meaning set forth in Section 7.3.
          1.114 “Valid Claim” means, for a country, a claim of an unexpired
issued Patent or a pending Patent Application filed and kept pending in good
faith, where either or both (a) such Patent or Patent Application is included in
either the Patents or Patent Applications licensed to Bayer under this
Agreement, or (b) such claim directed to an Invention made solely or jointly by
Nektar (whether or not assigned to Bayer pursuant to Article 11) that in the
absence of ownership thereof or a license thereto, would be infringed by the
Exploitation of the Product and that has not been (i) cancelled with prejudice,
(ii) withdrawn from consideration without the ability to submit or refile,
(iii) finally determined to be unallowable by the applicable governmental
authority (and from which no appeal is or can be taken), (iv) finally determined
to be invalid or unenforceable by a court of competent jurisdiction,
(v) disclaimed, or (vi) abandoned. For purposes hereof, a claim in a Patent
Application that has not been granted before

- 13 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
the later to occur of (A) the date that is [***], or (B) the date of [***],
shall not be considered to be a Valid Claim unless and until it is granted.
     2. License Grants
          2.1 License Grants to Bayer.
               (a) Royalty Territory License. Subject to the terms and
conditions of this Agreement, Nektar and Aerogen hereby grant to Bayer:
                    (i) an exclusive (even as to Nektar, Aerogen and their
Affiliates), royalty-bearing license, with the right to grant sublicenses in
accordance with Section 2.3, under the Nektar Know-How and Nektar Patent Rights,
to make, have made, use, have used, promote, develop, offer to sell, sell, have
sold, import, have imported, export, have exported, and market Formulated
Amikacin and Product in the Field throughout the Royalty Territory solely in
connection with Exploitation of the Product in the Field throughout the Royalty
Territory, provided that the foregoing license is subject to Nektar’s right to
Manufacture as set forth in Article 9;
                    (ii) a non-exclusive, royalty-free license, under the Nektar
Trademarks, with the right to grant sublicenses in accordance with Section 2.3,
throughout the Royalty Territory, to use and display the Nektar Trademarks in
connection with the Commercialization of the Product in the Field throughout the
Royalty Territory, as provided under and in accordance with Section 7.7 and
Article 17; and
                    (iii) a non-exclusive, royalty-bearing license, under the
Nektar Know-How and Nektar Patent Rights, with the right to grant sublicenses in
accordance with Section 2.3, in the Field throughout the Royalty Territory, to
use, have used, promote, offer to sell, sell, have sold, import, have imported,
export, have exported, and market the Device solely in connection with
Exploitation of the Product in the Field throughout the Royalty Territory.
               (b) Shared Territory License. Subject to the terms and conditions
of this Agreement, Nektar and Aerogen hereby grant to Bayer:
                    (i) a co-exclusive (with Nektar and its Affiliates),
license, subject to the payment of a share of profits as provided in this
Agreement, with the right to grant sublicenses in accordance with Section 2.3,
under the Nektar Know-How and Nektar Patent Rights, to make, have made, use,
have used, promote, offer to sell, sell, have sold, import, have imported,
export, have exported, and market Formulated Amikacin and the Product in the
Field throughout the Shared Territory solely in connection with Exploitation of
the Product in the Field throughout the Shared Territory, provided that the
foregoing license is subject to Nektar’s right to Manufacture as set forth in
Article 9;

- 14 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
                    (ii) a non-exclusive, royalty-free license, under the Nektar
Trademarks, with the right to grant sublicenses in accordance with Section 2.3,
throughout the Shared Territory, to use and display the Nektar Trademarks in
connection with the Commercialization of the Product in the Field throughout the
Shared Territory, as provided under and in accordance with Section 7.7 and
Article 17; and
                    (iii) a non-exclusive license, under the Nektar Know-How and
Nektar Patent Rights, subject to the payment of a share of profits as provided
in this Agreement, with the right to grant sublicenses in accordance with
Section 2.3, in the Field throughout the Shared Territory, to use, have used,
promote, offer to sell, sell, have sold, import, have imported, export, have
exported, and market the Device solely in connection with Exploitation of the
Product in the Field throughout the Shared Territory.
               (c) The exclusive and co-exclusive licenses granted in
Section 2.1(a)(i) and Section 2.1(b)(i), respectively, are subject to any
pre-existing rights granted to a Third Party by Aerogen under the agreement
attached in Exhibit 1.24.
          2.2 Certain Covenants. Each Party covenants and agrees that (a) it
shall not, and it shall cause its Affiliates and Sublicensees not to, use or
practice the intellectual property rights licensed under this Agreement except
as expressly permitted by this Agreement and (b) any use or practice of the
intellectual property rights licensed under this Agreement except as expressly
permitted by this Agreement that results in material harm to the other Party
shall constitute a material breach of a material obligation of this Agreement.
          2.3 Sublicense Rights. Bayer’s right to grant sublicenses under the
licenses granted to it under Section 2.1, and Nektar’s right to grant
sublicenses under the licenses granted to it under Section 11.2(a)(ii) shall be
subject to the following: (a) each Sublicensee shall agree to be bound by all of
the applicable terms and conditions of this Agreement; (b) the terms of each
sublicense granted by a Party shall provide that the Sublicensee shall be
subject to the terms and conditions of this Agreement; (c) a Party’s grant of
any sublicense shall not relieve the Party from any of its obligations under
this Agreement; (d) the granting Party shall remain jointly and severally liable
for any breach of a sublicense by a Sublicensee to the extent that such breach
would constitute a breach of this Agreement, and any breach of the sublicense by
the Sublicensee shall be deemed a breach of this Agreement by the Party to the
extent that such breach would constitute a breach of this Agreement; (e) each
Party will notify the other Party of the identity of any Sublicensee, and the
territory in which it has granted such sublicense, promptly after entering into
any sublicense; (f) Bayer will not have the right to grant sublicenses, under
any rights granted to Bayer by Nektar in Sections 2.1(a)(i), to a Third Party
during the term of this Agreement for the promotion or marketing of Product in
[***] without Nektar’s prior written consent, which consent shall not be
unreasonably withheld or delayed; (g) Bayer will not have the right to grant
sublicenses under any rights granted to Bayer by Nektar in Section 2.1(b) to a
Third Party during the term of this Agreement for the promotion or marketing of
the Product in the Shared Territory without Nektar’s prior written consent,
which consent shall not be

- 15 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
unreasonably withheld or delayed; provided, however, that Bayer may grant
sublicenses under any rights granted to Bayer by Nektar in Section 2.1(b)
without Nektar’s prior written consent in the event that Nektar opts out
pursuant to Section 8.2(b)(ii), this Agreement is terminated by Bayer pursuant
to Section 18.4 for breach of this Agreement by Nektar, or Bayer elects a
Royalty Conversion in accordance with Section 20.2(b); and (h) Nektar will not
have the right to grant sublicenses, under any rights granted to Nektar by Bayer
in Section 11.2(a)(ii), to a Third Party during the term of this Agreement for
the promotion or marketing of Product in the Field in the Territory without
Bayer’s prior written consent, which consent shall not be unreasonably withheld
or delayed.
          2.4 No Implied Rights or Licenses. Neither Party grants to the other
Party any rights or licenses in or to any Patent or other intellectual property
right, whether by implication, estoppel or otherwise, except to the extent
expressly provided for under this Agreement.
          2.5 Exclusivity. Notwithstanding any other provision of this
Agreement, during the term of this Agreement, neither Party shall develop
(including without limitation conducting or sponsoring Clinical Trials), market,
sell, manufacture, or commercialize, directly or indirectly, any product
containing any [***] amelioration, treatment or prevention of [***], other than
the Product under this Agreement. For clarity, the foregoing shall not limit
either Party’s ability to develop, market, sell, manufacture or commercialize,
directly or indirectly, any product containing an [***] amelioration, treatment
or prevention of [***].
          2.6 Covenant Not to Sue. During the term of this Agreement, Bayer
agrees that neither it nor its Sublicensees will, and Bayer shall cause its
Affiliates not to, assert against Nektar, its subsidiaries, Affiliates or
Sublicensees, any claim, or institute any action or proceeding, whether at law
or equity, under any intellectual property rights, including without limitation
Patents or Patent Applications, based on Nektar’s, its Affiliates’ or
Sublicensees’ development, manufacture, use, practice, importation or sale of
the Device, Formulated Amikacin or the Product in the Field and in the Territory
pursuant to this Agreement. This covenant shall be binding upon, and inure to
the benefit of, the Parties, their successors, and assigns.
          2.7 Reserved Rights. This Agreement is subject to the rights reserved
by [***] or by the U.S. government under Title 35 of the United States Code
Sections 200 through 204.
     3. Governance
          3.1 General. Promptly after the Effective Date, the Parties shall
establish a joint steering committee (the “Joint Steering Committee” or “JSC”)
in accordance with Section 3.2(a) to oversee the Parties’ performance under this
Agreement, and a joint finance committee (the “Joint Finance Committee” or
“JFC”) in accordance with Section 3.3(a) to

-16-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
oversee financial and budgetary aspects of the Parties’ activities under this
Agreement. Additionally, Nektar shall have the right to appoint [***] to Bayer’s
internal Global Project Team for the Product (the “Global Project Team” or
“GPT”) in accordance with Section 3.4(a), which will oversee the clinical
Development of the Product pursuant to this Agreement, [***] to Bayer’s internal
Global Brand Team for the Product (the “Global Brand Team” or “GBT”) in
accordance with Section 3.5(a), which will oversee the Commercialization of the
Product pursuant to this Agreement, and [***] to Bayer’s internal U.S. Regional
Business Unit for the Product (the “Regional Business Unit” or “RBU”) in
accordance with Section 3.6(a), which will implement strategies for Commercial
Launch of the Product in the Shared Territory, and oversee such launch
activities, subject to oversight of the GBT. Each of these committees and teams
shall have the responsibilities and authority allocated to it in this Article 3
and elsewhere in this Agreement. Each of these committees and teams shall make
decisions consistent with the goal of implementing the Plans and conducting
other activities under this Agreement in a manner consistent with the
optimization of Product Development and Commercialization. The representatives
of each Party on any committee shall be responsible for ensuring that their
decisions and actions are consistent with the views of, and have been approved
by, the Party that appointed them. The following procedures shall apply to each
of the committees established under this Agreement and to the GPT, RBU and GBT,
as applicable.
          3.2 Joint Steering Committee.
               (a) Composition. Each Party shall appoint [***] to serve on the
JSC. Bayer’s initial JSC representatives shall be [***]. Nektar’s initial JSC
representatives shall be [***]. The initial JSC chairperson shall be [***], who
shall serve in such capacity for a period of twelve (12) months. Thereafter, the
member of the JSC who shall serve as the JSC chairperson shall be designated
alternately by each Party, with each chairperson serving for a period of twelve
(12) months. Each Party may replace its JSC representatives by written notice to
the other Party.
               (b) Responsibilities. The JSC shall oversee and monitor the
direction and course of the activities to be conducted hereunder. Without
limiting the generality of the foregoing, the JSC shall: (i) review, provide
comment on, and approve Plans and related budgets; (ii) review the activities
and obligations of the Parties and the JFC under this Agreement; (iii) resolve
any disputes or disagreements submitted to it by the JFC, the GPT, or the GBT,
and, if applicable, submit disputes or disagreements that it does not resolve
within the time provided in Section 3.2(c) to designated Executives of the
Parties, as further described in Section 3.2(d); (iv) review all material data
arising in the course of activities conducted pursuant to this Agreement by
either Party; (i) appoint subcommittees as it deems appropriate for carrying out
the Project; and (vi) perform such other functions as appropriate to further the
purposes of this Agreement as determined by the Parties, including without
limitation the periodic evaluation of performance against goals.

-17-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
               (c) Meetings and Voting. The JSC shall meet at least once a
calendar quarter at times mutually agreed upon by the Parties. At least two
(2) such meetings per calendar year must be held in person, and all other such
meetings may be held by teleconference or videoconference. The location of the
meetings of the JSC to be held in person shall alternate between sites
designated by each Party, with the first such meeting to be held in San Carlos,
California, U.S.A., and the second such meeting to be held in Berlin, Germany.
Each Party shall bear all the expenses of its representatives on the JSC, and
such expenses shall not be included in Allowable Expenses. The JSC chairperson
shall issue an agenda reasonably in advance of each meeting and shall appoint
one (1) member to keep accurate minutes of each meeting, which appointment shall
be effective upon approval of the other Party, such approval not to be
unreasonably withheld or delayed. Each of Bayer and Nektar shall have one
(1) collective vote on the JSC regardless of how many representatives such Party
has on the JSC, and any matter voted on shall require the unanimous vote of both
Parties. If a disagreement among members of the JSC remains unresolved for more
than thirty (30) days after the JSC first addresses such matter (or such longer
period as the Parties may mutually agree upon), such disagreement shall be
resolved in accordance with Section 3.2(d). The JSC shall have no power to amend
or waive compliance with this Agreement.
               (d) Dispute Resolution. If the JSC is unable to resolve any
dispute, controversy, or claim arising under this Agreement within thirty
(30) days after it first addresses such matter (or such longer period as the
Parties may mutually agree upon), then the dispute shall be referred to senior
executive officers of each Party having authority to make decisions in such
matters (“Executives”) of each Party. In the event the Executives of each Party
are unable to resolve the dispute within thirty (30) days after receiving notice
of the dispute (or such longer period as the Parties may mutually agree upon),
then the following shall apply: Matters submitted to the JSC and the Executives
pursuant to this Section 3.2(d) that remain unresolved by the JSC or the
Executives (i) that relate to matters set forth in Exhibit 3.2 in the column
titled “Bayer Lead” shall be finally decided by Bayer, (ii) that relate to
matters set forth in Exhibit 3.2 in the column titled “Nektar Lead” shall be
finally decided by Nektar, (iii) that relate to matters set forth in Exhibit 3.2
in the column titled “Co-Lead” shall continue to be discussed by the Executives
until such Executives agree upon a resolution of such matter, and (iv) that
relate to matters not set forth in Exhibit 3.2 shall be submitted upon the
initiative of either Party after expiration of the thirty (30) day Executive
discussion period for resolution by a court of competent jurisdiction as set
forth in Section 20.10. For clarity, matters relating to a Party’s alleged
breach of its obligations under this Agreement shall not be finally decided by
either Party but may be submitted for resolution by either Party after such
matter has been discussed by the Executives for the foregoing thirty (30) day
period to a court of competent jurisdiction as set forth in Section 20.10.
          3.3 Joint Finance Committee.

-18-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
               (a) Composition. Each Party shall appoint [***] to serve on the
JFC prior to the first meeting of the JFC. The initial JFC chairperson shall be
appointed by Bayer and shall serve in such capacity for a period of twelve
(12) months. Thereafter, the member of the JFC who shall serve as the JFC
chairperson shall be designated alternately by each Party, with each chairperson
serving for a period of twelve (12) months. Each Party may replace its JFC
representatives by written notice to the other Party.
               (b) Responsibilities. The JFC shall oversee the preparation and
implementation of all Development Budgets, Launch Budgets, and Commercialization
Budgets, establish a policy (no more than ninety (90) days after the Effective
Date) for the appropriate level of detail to be reported in calculating
Allowable Expenses and Product Profit and Loss, designate policies for the
Parties’ reporting and recording of Allowable Expenses and calculation of
Product Profit and Loss and other financial terms set forth in this Agreement,
approve all variances from the applicable budgets, establish the
Commercialization FTE Rate at least six (6) months prior to commencement of
Commercialization activities in the Shared Territory (including without
limitation Pre-Launch Activities), as well as determine appropriate annual
adjustments to the Commercialization FTE Rate to reflect relevant price indices,
and, as directed by the JSC, perform other activities as appropriate to effect
the intent of this Agreement.
               (c) Meetings and Voting. The JFC shall meet at least once per
month, unless otherwise specified by the JSC, at times mutually agreed upon by
the Parties. At least four (4) such meetings per calendar year must be held in
person, and all other such meetings may be held by teleconference or
videoconference. Each Party shall bear all the expenses of its representatives
on the JFC. Such expenses shall not be included in Allowable Expenses. The
location of the JFC meetings shall alternate between sites designated by each
Party, with the first such meeting of the JFC to be held in person to be in
Berlin, Germany, and the second such meeting to be held in San Carlos,
California, U.S.A. The JFC chairperson shall issue an agenda reasonably in
advance of each meeting and shall appoint one (1) member to keep accurate
minutes of each meeting, which appointment shall be effective upon approval of
the other Party, such approval not to be unreasonably withheld or delayed. Each
of Bayer and Nektar shall have one (1) collective vote on the JFC regardless of
how many representatives such Party has on the JFC, and any matter voted on
shall require the unanimous vote of both Parties. If a disagreement among
members of the JFC remains unresolved for more than thirty (30) days after the
JFC first addresses such matter (or such longer period as the Parties may
mutually agree upon), such disagreement shall be submitted to the JSC for
resolution. The JFC shall have no power to amend or waive compliance with this
Agreement.
               (d) All committees and teams identified in this Agreement shall
prepare the budgets and plans for which they are responsible as provided for
herein within ninety (90) days after the Effective Date.
          3.4 Global Project Team.

-19-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
               (a) Composition. Nektar shall appoint [***] to serve on the GPT
prior to the first meeting of the GPT. Bayer may appoint to the GPT [***]. The
GPT chairperson shall be appointed by Bayer. Each Party may replace GPT
representatives by written notice to the other Party.
               (b) Responsibilities. Within ninety (90) days after the Effective
Date, the GPT may propose updates to the Development Plan and Development Budget
for approval by the GBT and then by the JSC, coordinate the supply of the
Product for use in non-clinical and clinical trials of the Product, oversee the
Parties’ implementation of the Development Plan and Development Budget as
directed by the JSC, and perform other activities as appropriate to effect the
intent of this Agreement.
               (c) Meetings. The GPT shall meet at least once per calendar
quarter. At least two (2) such meetings per calendar year must be held in
person, and all other such meetings may be held by teleconference or
videoconference. Each Party shall bear all the expenses of its representatives
on the GPT. Such expenses shall not be included in Allowable Expenses. The
location of the meetings of the GPT to be held in person shall be determined by
Bayer. The GPT chairperson shall issue an agenda reasonably in advance of each
meeting and shall appoint one (1) member to keep accurate minutes of each
meeting, which appointment shall be effective upon approval of the other Party,
such approval not to be unreasonably withheld or delayed. The GPT shall have no
power to amend or waive compliance with this Agreement.
          3.5 Global Brand Team.
               (a) Composition. Prior to the first meeting of the GBT, Nektar
shall appoint [***] to serve both on the GSM and [***] on the GBT. Bayer may
appoint to the GBT [***], at least one of whom shall be a representative from
the GSM. The GBT chairperson shall be such GSM representative. Each Party may
replace GBT representatives by written notice to the other Party.
               (b) Responsibilities. The GBT shall be responsible for
preparation of launch, Commercialization and life cycle management strategies in
the form of Launch Plans, Launch Budgets, Commercialization Plans and
Commercialization Budgets for approval by the JSC, and shall oversee the
Commercial supply of Formulated Amikacin, the Device and the Product, prepare
materials for supporting Commercialization of the Product, plan training
activities for [***] and sales representatives, determine if any Global Phase IV
Trials are to be conducted, and perform other activities as appropriate to
effect the intent of this Agreement. At least one (1) of each Party’s
representatives shall also present to and gain approval from the
representative’s own Party for the Launch Plans, Launch Budgets,
Commercialization Plans and Commercialization Budgets, and any subsequent
revisions thereto, before the GBT proposes such Launch Plans, Launch Budgets,
Commercialization Plans, and Commercialization Budgets to the JSC.

-20-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
               (c) Meetings. The GBT shall meet at least once per calendar
quarter. At least two (2) such meetings per calendar year must be held in
person, and all other such meetings may be held by teleconference or
videoconference. Each Party shall bear all the expenses of its representatives
on the GBT. Such expenses shall not be included in Allowable Expenses, except
that expenses of GBT members who are also members of the GSM shall be included
in Allowable Expenses. The location of the meetings of the GBT to be held in
person shall be determined by Bayer. The GBT chairperson shall issue an agenda
reasonably in advance of each meeting and shall appoint one (1) member to keep
accurate minutes of each meeting, which appointment shall be effective upon
approval of the other Party, such approval not to be unreasonably withheld or
delayed. The GBT shall have no power to amend or waive compliance with this
Agreement.
          3.6 U.S. Regional Business Unit.
               (a) Composition. Nektar shall appoint [***] to serve on the RBU
for the Shared Territory prior to the first meeting of the RBU for the Product.
Bayer may appoint to the RBU for the Product [***]. The RBU chairperson shall be
appointed by Bayer. Each Party may replace RBU representatives by written notice
to the other Party.
               (b) Responsibilities. The RBU shall oversee the implementation of
the Launch Plan and the Commercialization Plan approved by the JSC for
Commercial Launch in the Shared Territory and oversee the conduct of Local Phase
IV Trials in the Shared Territory, subject to the oversight of the GBT.
               (c) Meetings. The RBU shall meet at least once per calendar
quarter. At least two (2) such meetings per calendar year must be held in
person, and all other such meetings may be held by teleconference or
videoconference. The location of the meetings of the RBU to be held in person
shall be determined by Bayer. The expenses of RBU members shall be included in
Allowable Expenses. The RBU chairperson shall issue an agenda reasonably in
advance of each meeting and shall appoint one (1) member to keep accurate
minutes of each meeting, which appointment shall be effective upon approval of
the other Party, such approval not to be unreasonably withheld or delayed. The
RBU shall have no power to amend or waive compliance with this Agreement.
          3.7 Nektar Participation in Committees and Teams. Nektar’s membership
in each of the JSC and JFC, and participation in each of Bayer’s internal GPT,
GBT and RBU, shall be at its sole discretion, as a matter of right and not
obligation, for the sole purpose of participation in governance, decision making
and information exchange with respect to activities within the jurisdiction of
such committee, team, or unit. At any time prior to the disbanding of, or
withdrawing Nektar’s membership or participation in, such committee or internal
team or unit pursuant to Section 3.8, Nektar shall have the right to withdraw
from membership or participation in any or all of the committees, teams, or
units upon thirty (30) days’ prior written notice to Bayer, which notice shall
be effective as to the relevant committee, team, or unit

-21-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
specified in such notice upon the expiration of such thirty (30) day period
(“Withdrawal Notice”). Following the issuance of a Withdrawal Notice for a given
committee, team, or unit, (a) the applicable committee, team, or unit shall be
disbanded or, if it is an internal Bayer team or unit, Nektar’s participation
therein shall be withdrawn and Bayer may elect to continue such internal team or
unit in its discretion, subject to this Section 3.7, (b) the decisions formerly
made by the team or unit from which Nektar has elected to withdraw shall be made
as set forth in Section 3.9, and (c) Nektar shall have the right to continue to
receive the information it would otherwise be entitled to receive under the
Agreement.
          3.8 Disbanding of Committees and Withdrawal from Teams or Units. The
Parties shall have the right to disband either or both of the JSC or JFC, and/or
withdraw Nektar’s participation in each of Bayer’s internal GPT, GBT and RBU,
upon mutual agreement. Additionally, to the extent the applicable committee is
not disbanded or Nektar’s participation in the applicable team or unit is not
withdrawn pursuant to Section 3.7, such committees, teams, or units shall be
automatically disbanded or Nektar’s participation therein shall be withdrawn, as
applicable, as set forth below:
               (a) The JSC shall be automatically disbanded upon the later of
(i) expiration or termination of the obligation to pay royalties in the Royalty
Territory, or (ii) discontinuation of Commercialization activities in the Shared
Territory.
               (b) The JFC shall be automatically disbanded upon the later of
(i) expiration or termination of the obligation to pay royalties in the Royalty
Territory, or (ii) discontinuation of Commercialization activities in the Shared
Territory.
               (c) Nektar’s participation in the GPT shall be automatically
withdrawn [***] years after the last to occur Regulatory Approval of the Product
in the United States, Japan or Europe.
               (d) Nektar’s participation in the GBT shall be automatically
withdrawn upon the later of (i) expiration or termination of the obligation to
pay royalties in the Royalty Territory, or (ii) discontinuation of
Commercialization activities in the Shared Territory.
               (e) Nektar’s participation in the RBU shall be automatically
withdrawn upon the later of (i) expiration or termination of the obligation to
pay royalties in the Royalty Territory, or (ii) discontinuation of
Commercialization activities in the Shared Territory.
          3.9 Decision Making After Withdrawal from or Disbanding of Committees.
If Nektar elects to withdraw from the JSC and/or the JFC under Section 3.7, or
if either such committee is disbanded pursuant to Section 3.8, then after such
withdrawal or disbanding, the following shall apply to decisions formerly within
the jurisdiction of the committee(s) from which Nektar has withdrawn or that has
been disbanded:

-22-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
               (a) Decisions formerly within the jurisdiction of the JSC shall
be submitted for resolution by senior officers of each Party, subject to the
decision making processes and principles set forth in Sections 3.2(c) and 3.2(d)
as if Sections 3.2(c) and 3.2(d) applied to decisions to be made by such senior
officers rather than to decisions to be made by the JSC.
               (b) Decisions formerly within the jurisdiction of the JFC shall
be submitted for resolution by the JSC, if it then exists, or otherwise by
senior officers appointed by each Party as described in Section 3.9(a).
     4. Development Program
          4.1 Project. Bayer and Nektar shall collaborate to Develop the
Product. Nektar shall use Commercially Reasonable Efforts, and shall have
primary control and direction in the Project for developing and Manufacturing
Formulated Amikacin through the completion of Phase III Clinical Trials,
developing and Manufacturing the Device, the conduct of the [***], and the
completion of Phase II Clinical Trials that are ongoing as of the Effective
Date. Bayer shall use Commercially Reasonable Efforts, and shall have primary
control and direction in the Project, for the clinical Development of the
Product except for such [***] and Phase II Clinical Trials, the preparation and
submission of regulatory filings for the Product, on a worldwide basis, and
further CMC development of Formulated Amikacin and the final packaging of the
Product, obtaining and maintaining all Regulatory Approvals for the Product in
the Shared Territory and in the Royalty Territory, and generally for the
Commercialization of the Product.
          4.2 Development Plan and Development Budget.
               (a) The Development of the Product shall be governed by a global
Development plan (“Development Plan”), and the costs and expenses relating to
the Development of the Product shall be governed by a Development budget
(“Development Budget”), the initial forms of which are attached as Exhibits
4.2(a)(i) and 4.2(a)(ii), respectively. Updates thereto made pursuant to Section
4.2(b) shall be prepared by the GPT, for approval by the JSC. Each Development
Plan shall include without limitation details of all Clinical Trials to be
conducted by the Parties to support Regulatory Approval in the Territory, and
related time lines, as well as other material activities necessary for
Development of the Product in the Territory, and shall describe the proposed
overall program of Development for the Product in each applicable country,
including without limitation all preclinical studies, toxicology, pharmacology
studies, formulation, process development, clinical studies, and regulatory
plans and other elements of obtaining Regulatory Approval in each applicable
country. The Development Plan and the Development Budget shall be updated at
least once (1) per year and shall cover the following three (3) year period. The
Parties have prepared a portion of the initial Development Plan specifically
relating to the Device and a portion of the initial Development Budget relating
to the Device (“Device Budget”) as well as a portion of the initial Development
Plan specifically relating to Formulated Amikacin and a portion of the initial
Development

-23-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Budget relating to Formulated Amikacin (“Drug Budget”), respectively, as of the
Effective Date, which initial budgets are attached as Exhibits 4.2(a)(iii) and
4.2(a)(iv), respectively.
               (b) The GPT shall, on an annual basis, propose updates to the
Development Plans and Development Budgets (including, for clarity, the Device
Budget and the Drug Budget) for the following calendar year. The GPT shall
submit such updated Development Plans and Development Budgets to the JSC (with
such Development Budgets first being submitted to the JFC for review and
endorsement), for review and approval by September 30 of each calendar year for
the following calendar year. The JSC shall provide comments on each such updated
Development Plan or Development Budget, as applicable, within fifteen (15) days
following their submission. Within thirty (30) days following such original
submission, the JSC shall either approve the Development Plan and Development
Budget or approve a modified Development Plan and Development Budget prepared by
the GPT and endorsed by the JFC, consistent with the objectives for the Product
and the aims of the Project.
               (c) If the actual costs incurred by Bayer under the Drug Budget
in meeting Bayer’s obligations as set forth on Exhibit 4.2(a)(iv) exceed the
approved amount set forth in the Drug Budget, Bayer may spend such additional
amounts without reimbursement from Nektar; provided that, if aggregate actual
costs incurred by Bayer exceed [***] of the aggregate approved amount set forth
in the Drug Budget, the Parties agree to discuss whether the economic terms
between the Parties should be restructured to reflect the investment of the
additional funds. If the actual costs incurred by Nektar under the Device Budget
in meeting Nektar’s obligations as set forth on Exhibit 4.2(a)(iii) exceed the
approved amount set forth in the Device Budget, Nektar may spend such additional
amounts without reimbursement from Bayer; provided that, if aggregate actual
costs incurred by Nektar exceed [***] of the aggregate approved amount set forth
in the Device Budget, the Parties agree to discuss whether the economic terms
between the Parties should be restructured to reflect the investment of the
additional funds.
          4.3 Standard of Performance. Each Party, in performing its activities
in connection with the Project, shall comply with all Applicable Laws, including
without limitation where applicable, then-current GCP, GLP, and GMP.
          4.4 Subcontracting Permitted.
               (a) Bayer acknowledges and agrees that portions of the work to be
performed by Nektar under the Project (including, without limitation,
manufacture of the Device) may be performed on behalf of Nektar by Third
Parties, provided that (i) Nektar shall first have obtained written
confidentiality agreements with any such subcontractors and written assignments
of, or equivalent rights under, all Patent rights and know-how that such
subcontractors may develop by reason of work performed under this Agreement,
(ii) Nektar may not subcontract obligations to co-promote in the Shared
Territory without Bayer’s prior written consent (which consent may not be
unreasonably withheld or delayed), unless the GBT has

-24-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
previously approved such subcontracting, and (iii) Nektar shall be and remain
responsible to Bayer for the performance of its subcontractors.
               (b) Nektar acknowledges and agrees that portions of the work to
be performed by Bayer under the Project (including, without limitation,
manufacture of Formulated Amikacin for commercial use) may be performed on
behalf of Bayer by Third Parties, provided that (i) Bayer shall first have
obtained written confidentiality agreements with any such subcontractors and
written assignments of, or equivalent rights under, all Patent rights and
know-how that such subcontractors may develop by reason of work performed under
this Agreement, (ii) Bayer may not subcontract obligations to co-promote in the
Shared Territory, without Nektar’s prior written consent (which consent may not
be unreasonably withheld or delayed), and (iii) Bayer shall be and remain
responsible to Nektar for the performance of its subcontractors.
     5. Regulatory Matters
          5.1 Pharmacovigilance Agreement. The Parties shall, within sixty
(60) days after written request by the JSC, convene a meeting to negotiate in
good faith the terms and conditions of a pharmacovigilance agreement
(“Pharmacovigilance Agreement”), which shall establish all material economic,
regulatory, business and technical terms under which the Parties shall collect,
monitor, research, assess and evaluate information from healthcare providers and
patients on the adverse effects, if any, of Formulated Amikacin, the Device and
the Product, with a view to identifying new information about hazards associated
with Formulated Amikacin, the Device and the Product and preventing harm to
patients. Within ninety (90) days after the commencement of those negotiations,
the Parties shall exercise Commercially Reasonable Efforts to execute a mutually
satisfactory Pharmacovigilance Agreement.
          5.2 Preparation of Regulatory Filings. Each Party, at such Party’s
sole cost and expense unless otherwise provided for herein, shall be responsible
for preparing, filing, and maintaining, and shall own, the regulatory filings
relating to the Product as set forth below:
               (a) At its expense, Nektar shall use Commercially Reasonable
Efforts to prepare and maintain DMFs covering the Device, and Nektar shall own
any such DMFs. Nektar shall also use Commercially Reasonable Efforts to prepare
and maintain DMFs covering Formulated Amikacin and the Product; provided,
however, that the Party conducting Manufacturing for Commercialization of the
Formulated Amikacin and Product shall own and maintain any such DMFs, it being
understood and agreed that during the term hereof, such Manufacture of
Formulated Amikacin and Product may be conducted by Bayer. During the term of
this Agreement, Nektar grants to Bayer and its Sublicensees a right of reference
to the DMFs for the Device owned by Nektar to the extent necessary for, and for
the purposes of, preparing, filing or maintaining INDs, NDAs, MAAs and other
regulatory filings relating to the Product in the Shared Territory or the
Royalty Territory, including without limitation CMC Data. Nektar shall share
with Bayer relevant CMC Data (redacted, if deemed necessary in Nektar’s
reasonable

-25-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
opinion) portions of such DMFs, with the right to inspect, upon Bayer’s request.
The Party that owns a DMF shall be responsible for all interactions with
Regulatory Authorities relating to such DMF. The foregoing notwithstanding, all
Information required by Bayer for regulatory filings will be provided to Bayer
by Nektar for all countries where such filings are required.
               (b) At its expense, Bayer, its Affiliates and its Sublicensees
shall use Commercially Reasonable Efforts to prepare, obtain and maintain all
regulatory dossiers and Regulatory Approvals covering the Product in the
Territory, and shall provide Nektar, [***], with a copy of all documents
included in such regulatory dossiers and Regulatory Approvals. Except as
provided in Section 5.2(a), Bayer or its designee shall be the owner of all such
filings and shall be responsible for all interactions with Regulatory
Authorities relating thereto; provided, however, that at all times during the
term hereof, Nektar shall have the opportunity to participate in all meetings
and other communications with Regulatory Authorities relating to the Product,
[***]. In addition to Bayer’s other obligations under this Section 5.2(b), Bayer
shall keep Nektar informed, on a regular basis (but no less frequently than
quarterly) of regulatory filings related to the Product.
               (c) During the term of this Agreement, Bayer grants to Nektar a
right of reference (including, without limitation, the right to inspect) to the
CMC Data pertaining to the Product or for Nektar’s use in applications within
the Field that do not conflict with Nektar’s covenants set forth in Section 2.5.
          5.3 Notice of Communication with Regulatory Authorities. Bayer shall
be responsible for reporting all adverse events and handling all complaints and
communications (including without limitation with Regulatory Authorities)
relating to the Product, except in those countries where the CE Mark owner for
the Device is required to communicate Device pharmacovigilance directly to
Regulatory Authorities (in which case Nektar shall report all adverse events and
handle all complaints and communications, including without limitation with
Regulatory Authorities, relating to the Device). Except as otherwise provided
for in this Section 5.3, each Party shall provide quarterly summaries to the
other Party of any oral or written communications to or from Regulatory
Authorities on matters related to the Product or which may reasonably be deemed
to impact Product Development, manufacture, Commercialization or Regulatory
Approval. Notwithstanding the foregoing, if Nektar Manufactures Device or
Formulated Amikacin at any time during the term of this Agreement, then Bayer
shall notify Nektar of any oral communications, and provide Nektar with copies
of any written communications, to or from Regulatory Authorities on matters
related to the Device or Formulated Amikacin, as applicable, or which may
reasonably be deemed to impact Device or Formulated Amikacin, as applicable,
within three (3) business days of receipt of such communication, or such earlier
date as required by Applicable Law or Regulatory Authority. Moreover, in each
such case, Bayer shall give Nektar reasonable opportunity to review and comment
on any proposed response to any such oral or written communications to or from
Regulatory Authorities prior to submitting any response thereto, and provide
Nektar with a copy of the final response as specified herein.

-26-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          5.4 Regulatory Compliance.
               (a) Each of Nektar and Bayer shall reasonably cooperate with the
other Party in its efforts toward ensuring that all government price and gift
reporting, sales, marketing and promotional practices with respect to the
Product meet the standards required by Applicable Laws, including without
limitation state and federal laws and regulations, as well as applicable
guidelines concerning the advertising of prescription drug products, the OIG
Compliance Guidance Program, the American Medical Association (the “AMA”)
Guidelines on Gifts to Physicians, the PhRMA Code, and the ACCME Standards.
               (b) Each of Nektar and Bayer shall provide its employees and its
contract sales force, if any, involved in sales, marketing, promotion, or price
or gift reporting for the Product appropriate training on proper marketing and
sales techniques. Such training will include, among other topics, FDA
requirements and other state and federal regulations and guidelines concerning
the advertising of prescription drug products, the OIG Compliance Guidance
Program, the AMA Guidelines on Gifts to Physicians, the PhRMA Code, and the
ACCME Standards. If requested by the other Party, each of Nektar and Bayer shall
provide a written description of the training to the other Party no less
frequently than on an annual basis.
               (c) Nektar shall provide to Bayer upon request copies of all
Nektar documents that are related to the pricing issues addressed in the CIA and
other price reporting obligations of Bayer under Applicable Laws. This will
include, but is not necessarily limited to, a list of all research and
continuing medical education grants, the date of the grant, the amount of the
grant, and, if requested by Bayer, the rationale for the grant.
               (d) Each of Nektar and Bayer shall reasonably cooperate with the
other Party to provide the other Party access to any and all information, data
and reports required by the other Party in order to comply with the relevant
provisions of the Medicare Modernization Act and any other Applicable Laws,
including without limitation reporting requirements, in a timely and appropriate
manner. Bayer shall ensure that its reporting to the Centers for Medicare and
Medicaid Services and other federal and state healthcare programs related to the
Product is true, complete and correct in all respects; provided, however, that
Bayer shall not be held responsible for submitting erroneous reports if such
deficiencies result from information provided by Nektar which itself was not
true, complete and correct.
               (e) Nektar shall endeavor to prepare and provide to Bayer any
data or other information covered by this Section 5.4 in accordance with
methodologies specified by Bayer, and shall advise Bayer if there is any respect
in which it has been unable to do so. If Nektar has a question about whether a
specific transaction or other event needs to be reported to Bayer pursuant to
this Section 5.4, Nektar’s obligation shall be satisfied by delivery of a true,
complete and correct report of such transaction or other event, without a
determination as to the proper reporting or legal characterization of such
matter.

-27-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
               (f) Bayer shall notify Nektar in advance of submission of any
material information provided by Nektar pursuant to this Section 5.4 that Bayer
proposes to submit to any governmental entity. Bayer further agrees to seek
confidential treatment of any such information relating to Nektar that it
submits to any governmental entity to the extent permitted under the CIA and any
Applicable Laws.
               (g) Nektar and Bayer shall confer with each other on a regular
basis to discuss and compare their respective procedures and methodologies
relating to each Party’s compliance with any Applicable Laws or fulfillment of
any other obligation contained in this Section 5.4. In the event that the
Parties have different understandings or interpretations of this Section 5.4 or
of the applicability of or standards required by any Applicable Law, then the
Parties shall confer and seek to reach common agreement on such matters.
          5.5 Regulatory Documentation. Bayer shall own and retain all right,
title and interest in and to all Regulatory Approvals and all regulatory
documentation with respect to the Product, excluding the DMF for the Device and
CE Mark therefor (and equivalents of the foregoing).
          5.6 Transfer of IND. Within ninety (90) days after the Effective Date,
Nektar shall transfer the existing IND for the Product to Bayer; provided,
however, that any DMFs for the Device shall remain with Nektar as provided for
in Section 5.2(a).
          5.7 Product Recall. The Manufacturing and Supply Agreement shall
contain standard provisions acceptable to both Parties regarding (a) a
Regulatory Authority’s issuance or request of a recall or similar action in
connection with the Product and (b) either Party’s determination that an event,
incident or circumstance has occurred which may result in the need for a recall
or market withdrawal.
          5.8 Conformité Europeen Mark. Subject to Applicable Law, Nektar shall
apply for, maintain and be responsible for all obligations associated with the
Conformité Europeen Mark for the use of the Device with the Product.
          5.9 Cooperation. Nektar shall reasonably cooperate with Bayer in
providing data and other information generated in connection with Clinical
Trials conducted by or on behalf of Nektar for the Product prior to or after the
Effective Date.
     6. Diligence
          6.1 Bayer shall use Commercially Reasonable Efforts to Develop and
Commercialize the Product in the Territory in accordance with the terms of this
Agreement. Nektar shall use Commercially Reasonable Efforts to perform its
obligations set forth in the Development Plan and Commercialization Plan or as
otherwise set forth in this Agreement.

-28-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
     7. Commercialization
          7.1 Commercialization Plan and Commercialization Budget in the Shared
Territory.
               (a) The GBT shall submit the first draft Commercialization Plan
and first draft Commercialization Budget to the JSC for review and approval by a
date to be established by the JSC. It is understood that such drafts may contain
open issues and identify areas wherein more information is needed to complete
the drafts and to prepare a more complete Commercialization Plan and
Commercialization Budget. Within a time frame necessary to meet the Parties’
respective internal budget submission deadlines, the GBT, after taking into
consideration the comments of the JSC, will prepare a more complete
Commercialization Plan and Commercialization Budget for submission to the JSC
for its review and approval.
               (b) By or before September 30, 2007, the GBT shall develop, and
the JSC shall review and approve, in accordance with Section 3.2(b) a three
(3) year commercialization plan (the “Commercialization Plan”) for the Product
for the Shared Territory, which shall include but not be limited to (i) details
regarding demographics, market dynamics, and market strategies in the Shared
Territory for the Product and patient population, estimated launch dates in the
Shared Territory, and sales and expense forecasts in the Shared Territory, and
(ii) a marketing plan (including without limitation pricing strategies
pertaining to discounts and samples) for the Shared Territory, health economics
studies to be performed or other payor related and studies required to determine
or evaluate the impact of health economic studies, and other payor related
studies on potential prices for the Product. By or before September 30, 2007,
the GBT shall develop and submit to the JFC for review and endorsement, and the
JSC shall review and approve, in accordance with Section 3.2(b), a three
(3) year commercialization budget (“Commercialization Budget”) for
Commercialization of the Product, including without limitation the Third Parties
to be utilized in such activities and the arrangements with them that have been
or are proposed to be agreed upon. Each Commercialization Budget for the Shared
Territory shall include without limitation a budget of the expenses expected to
be incurred in connection with performing the Commercialization Plan, including
without limitation Pre-Launch Costs and Allowable Expenses in the Shared
Territory. The Commercialization Plan and the Commercialization Budget shall be
updated at least once (1) per year and shall cover the following three (3) year
period.
               (c) Any significant proposed change in any Commercialization Plan
during the course of the year will be communicated promptly to the JSC for its
approval, and any significant proposed change in any Commercialization Budget
during the course of the year will be communicated promptly to the JFC for its
endorsement. In addition, the GBT shall provide an update on each
Commercialization Plan and Commercialization Budget to the JSC and JFC,
respectively, in a manner consistent (with respect to timing and content) with
such updates as are reported internally by Bayer on its existing products at
such time.

-29-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
               (d) Budgetary Disputes. For Commercialization activities in the
Shared Territory for which a Party is designated “Lead” in Exhibit 3.2, such
Party may determine that costs for such activities under the Commercialization
Plan may be incurred that exceed the amount specified in the Commercialization
Budget for such activities (excluding the [***]) by up to [***]. In such case,
such excess costs will be included in Allowable Expenses. For Commercialization
activities in the Shared Territory for which a Party is designated “Lead” in
Exhibit 3.2, if such Party desires to propose that costs for such activities
under the Commercialization Plan should be incurred that exceed the amount
specified in the Commercialization Budget for such activities (excluding the
[***]) by more than [***], such excess costs will not be included in Allowable
Expenses, but the Parties shall discuss the basis for such proposal and whether
the economic terms between the Parties should be restructured to reflect the
potential investment of such additional funds.
          7.2 Launch Plan and Launch Budget for the Shared Territory.
               (a) Each Commercialization Plan and Commercialization Budget
shall be updated by the GBT, in advance of the Commercial Launch of the Product
in the Shared Territory, to include without limitation a launch plan (the
“Launch Plan”) and launch budget (the “Launch Budget”) for launch and the three
(3) year period following the Commercial Launch date. Each such Launch Plan and
Launch Budget shall be developed by the GBT, submitted to the JFC for review and
endorsement, and presented to the JSC for review and approval.
               (b) The GPT shall estimate for each country a realistic date for
Regulatory Approval of the Product by the relevant Regulatory Authority, and the
GBT will use this estimated date to submit its Launch Plan at least six
(6) months prior to the estimated Regulatory Approval date to the JSC. By
September 30 of each calendar year thereafter, if not yet executed, each Launch
Plan and Launch Budget for the Product shall be updated by the GBT, submitted to
the JFC for review and endorsement, and presented to the JSC for review and
approval.
               (c) Each Launch Plan shall include without limitation (i) updated
market and sales forecasts in units and estimated revenues of the Product for
the three (3) year period following Commercial Launch of the Product in the
Shared Territory, (ii) estimated resource requirements for the Product in the
Shared Territory, and (iii) such other matters deemed appropriate by the GBT.
               (d) Each Launch Budget shall include without limitation a
breakdown of individual Allowable Expense items expected to be incurred in
connection with performing the applicable Launch Plan, detailed sufficiently to
meet the requirements of the Parties’ respective management and auditors for
reporting and controlling, and shall include without limitation all related
Pre-Launch Costs.

-30-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          7.3 [***]. Nektar shall provide [***] (“[***]”) to support the use of
the Product in hospitals and other centers of care in the Shared Territory, with
approximately [***] Bayer sales representatives, or the ratio set forth in the
Commercialization Plan. Bayer shall be responsible for performing all other
marketing, sales, and promotion activities in the Shared Territory, including
without limitation providing a promotional sales force. The Parties will
mutually agree upon the size and scope of responsibilities of Nektar’s [***].
The activities of Bayer’s promotional sales force and Nektar’s and Bayer’s [***]
shall be conducted in accordance with Bayer’s policies and the Launch Plan and
the Commercialization Plan. The expenses of Nektar’s [***] shall be included in
Allowable Expenses.
          7.4 [***]. Bayer and Nektar shall each provide [***] (“[***]”), who
will be responsible for medical education and supporting physicians and
scientists for the Product in the Shared Territory, all in accordance with the
Commercialization Plan. The expenses of Bayer’s and Nektar’s [***] shall be
included in Allowable Expenses.
          7.5 Sales Representative Compliance. Each of Bayer and Nektar agrees
to provide regular healthcare compliance training to its employees involved in
the sales, marketing, promotion of, or price reporting for, the Product as
appropriate and necessary that meets the training requirements and standards
established by the GBT, and that will, at a minimum, cover the content and
frequency of the training required by the CIA, Applicable Laws and all industry
standards (including without limitation PhRMA Code and OIG guidance). Each of
Bayer and Nektar agrees that any employees involved in the sales, marketing,
promotion of, or price reporting for, the Product shall not have any legal or
regulatory disqualifications, bars or sanctions in contravention of the CIA or
any other requirement of Applicable Laws.
          7.6 Commitment in the Shared Territory. Bayer sales representatives in
the Shared Territory will spend at least [***] of their overall working time
promoting the Product in the Shared Territory (for a total effort by Bayer of at
least [***] full-time equivalents (“FTEs”) per year) over each of the first
[***] years after Commercial Launch in the Shared Territory. Nektar’s [***] in
the Shared Territory will spend at least [***] of their overall working time
promoting the Product in the Shared Territory (for a total effort by Nektar of
at least [***] FTEs per year) over each of the first [***] years after
Commercial Launch in the Shared Territory. For clarity, any portion of their
overall working time that the foregoing FTEs spend on promotion of products
other than the Product shall not be included in Allowable Expenses. The JFC
shall designate an appropriate methodology for effecting an allocation of
promotional efforts made by any of the foregoing FTEs between the Product and
other products.
          7.7 Packaging; Bayer and Nektar Marks. Bayer shall be responsible for
all packaging (non-commercial and commercial) and labeling of the Product. To
the extent allowed by Applicable Law and consistent with Bayer’s internal
Trademark policy as to size, location and prominence, all Product labeling and
packaging, including without limitation Device packaging and package inserts and
any promotional materials associated with the Product shall carry, in a
conspicuous location, the Trademark of Nektar, subject to Bayer’s reasonable

-31-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
approval of the size, position, and location thereof on the Product or its
components; provided such Trademark of Nektar shall be displayed in equal size
and prominence as Bayer’s Trademarks. Such Trademark shall be in addition to the
Trademarks of Bayer. Further, such labeling and packaging and any promotional
materials associated with the Product or the Device shall carry, in a
conspicuous location, a Patent notice in accordance with and when required by
the Applicable Laws of the country in which (a) the Product is sold, and (b) a
claim in a Patent included in the Nektar Patent Rights or a Patent Controlled by
Bayer covering the Product exists (including without limitation, in each case,
Joint Patent Rights). Nektar and Bayer authorize the use of their respective
Trademarks pursuant to this Section 7.7.
          7.8 Promotion in [***].
               (a) If Nektar develops reasonable promotional and selling
capabilities within [***] within [***] years following Commercial Launch in
[***], then Nektar shall have the first right to discuss with Bayer the terms
under which Nektar would provide [***] or other promotional and sales support
for the Product in [***].
               (b) Prior to entering into any agreement with a Third Party
relating to promotion or sale of the Product in [***], Bayer shall first notify
Nektar in writing, and Nektar shall have the exclusive right (if it has
reasonable promotional and selling capabilities), for a period of [***] days, to
negotiate in good faith the terms of an agreement whereunder Nektar would obtain
the right to provide [***] and/or other promotional sales and support for the
Product in [***]. After such period, if the Parties do not execute a definitive
agreement governing such promotion or sales rights, Bayer shall be free to
negotiate with Third Parties the terms under which such Third Parties would
obtain such rights in [***], and Bayer may enter into a binding agreement with
any such Third Party regarding promotion or sale of the Product in [***];
provided that the material terms of any such agreement, taken as a whole, are
more favorable to Bayer than the terms last proposed by Nektar.
     8. Payment Obligations
          8.1 Research and Development Funding. The Parties shall perform
Development activities to develop and support Regulatory Approval of the Product
pursuant to the Development Plan and Development Budget. Subject to the
oversight of the GPT and endorsement by the JFC and compliance with the
Development Plan:
               (a) Bayer shall be solely responsible for, [***], all costs and
expenses incurred in connection with the clinical Development of the Product
(other than the [***] and Phase II Clinical Trials that are ongoing as of the
Effective Date), the preparation and submission of regulatory filings for the
Product, on a worldwide basis, further CMC development of Formulated Amikacin
and the final packaging of the Product, obtaining and maintaining all Regulatory
Approvals for the Product in the Shared Territory and in the Royalty Territory,
and generally for the Commercialization of the Product. If Bayer does not take
over clinical supply

-32-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
manufacturing of the Product, it will reimburse Nektar for costs of the Product
formulation development activities as set forth in Exhibit 4.2(a)(iv).
               (b) Nektar shall be solely responsible for, [***], all costs and
expenses incurred in connection with all further Development of the Device
conducted through completion of Phase III Clinical Trials.
               (c) Each Party shall provide reasonable assistance and technical
expertise as necessary to transfer appropriate technology to support Development
of the Product under the Agreement. Such assistance may include the grant of
appropriate rights of access and reference to regulatory filings to enable the
Parties to assume responsibility for Development of the Product, and
participation in meetings with regulatory agencies with respect to the Product.
The costs and expenses of all such assistance and transfer of technical
expertise by Nektar to Bayer shall be borne solely by Bayer.
               (d) [***] Costs that are included in the Commercialization Plan
and Commercialization Budget shall be included in Allowable Expenses; provided,
however, that, if the portion of any [***] Costs for which Nektar is responsible
according to its share of Product Profit and Loss pursuant to Section 8.2(b)
that are included in the Commercialization Plan and Commercialization Budget
exceeds [***], any additional [***] Costs shall not be included in Allowable
Expenses and shall be borne solely by Bayer. Bayer shall solely bear any [***]
Costs in the Royalty Territory, and any [***] Costs in the Shared Territory
shall be included in Allowable Expenses.
          8.2 Shared Territory Pre-Launch Costs; Profit-Sharing.
               (a) Pre-Launch Costs. The Parties shall share all Pre-Launch
Costs in the Shared Territory pursuant to a methodology and time line set forth
in the Commercialization Plan and Commercialization Budget. Such methodology and
time line will be established within ninety (90) days after the Effective Date.
The ratio of such sharing shall be as follows: Bayer shall bear [***] of such
costs, and Nektar shall bear [***] of such costs.
               (b) Product Profit and Loss.
                    (i) Subject to Section 8.2(b)(ii) and
Section 8.2(b)(iii)(x), commencing upon Regulatory Approval of the Product in
the Shared Territory, the Parties shall share all Product Profit and Loss on
sales of the Product in the Shared Territory for as long as the Product is being
sold in the Shared Territory as follows: Bayer shall receive or bear, as
applicable, fifty-two percent (52%) of Product Profit and Loss, and Nektar shall
receive or bear, as applicable, forty-eight percent (48%) of Product Profit and
Loss. Exhibit 8.2(b)(i) contains an example of the Product Profit and Loss
calculation methodology applicable to Net Sales of the Product under this
Section 8.2(b)(i).

-33-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
                    (ii) Nektar may elect to opt out of sharing Product Profit
and Loss upon written notice to Bayer no later than [***] months prior to the
anticipated first Commercial Launch in the Shared Territory, in which case
Nektar shall thereafter have no responsibility to bear any Pre-Launch Costs or
Allowable Expenses, and shall not be entitled to share Product Profit and Loss.
Bayer shall thereafter treat the Shared Territory as the Royalty Territory for
purposes of the payments to be made under Section 8.4(a), (b), (c), (e) and
(f) and Sections 8.5-8.10 (but not for purposes of Section 8.4(d)), provided
that the Net Sales in the Shared Territory shall not be aggregated with Net
Sales in the Royalty Territory for purposes of payments to be made under
Section 8.4(a), and further provided that the royalty rate applicable to the
Shared Territory under Section 8.4(a) shall be fixed at thirty percent (30%) of
annual Net Sales in the Shared Territory (subject to any applicable [***] under
Sections 8.2(b)(iii)(y), 8.2(c)(ii) or 8.4(b)). The royalties due under this
Section 8.2(b)(ii) shall continue from the date of Commercial Launch in the
Shared Territory until the later of: (A) ten (10) years thereafter; or (B) the
expiration date (or the effective date of any lapse, abandonment or dedication
to the public use) of the last Valid Claim covering the Product, or covering the
importation, Manufacture, use, offer for sale or sale of the Product, in the
Shared Territory. If Nektar opts out of sharing Product Profit and Loss pursuant
to this Section 8.2(b)(ii), (1) Nektar shall thereafter be solely responsible
for the payment of all amounts [***], and (2) all of the Parties’ payment
obligations, other than those relating to Product Profit and Loss and Allowable
Expenses, as set forth in this Agreement will continue to apply. For clarity,
milestone payments payable by Bayer to Nektar pursuant to Section 8.4(d) shall
not accrue based on sales of the Product in the Shared Territory.
                    (iii) In the event that:
                         A. [***]; and
                         B. [***];
then thereafter for so long as there is [***]: (x) the Parties shall not share
Product Profit and Loss in accordance with the percentages set forth in
Section 8.2(b)(i), but instead shall share all Product Profit and Loss in the
Shared Territory as follows: Bayer shall receive [***] of Net Sales and Net
Sublicense Revenues and bear [***] of Allowable Expenses, and Nektar shall
receive [***] of Net Sales and Net Sublicense Revenues and bear [***] of
Allowable Expenses, or (y) in the event that Nektar opts out of sharing Product
Profit and Loss under Section 8.2(b)(i), then after such time as Nektar has
opted out of sharing Product Profit and Loss pursuant to Section 8.2(b)(ii), the
royalty rate on royalties due under Section 8.2(b)(ii) shall be [***].
Notwithstanding the foregoing, [***], then this Section 8.2(b)(iii) shall apply
again. Exhibit 8.2(b)(iii) contains an example of the Product Profit and Loss
calculation methodology under Section 8.2(b)(iii)(x).

-34-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
               (c) [***] Expenses.
                    (i) The expenses Nektar shall be entitled to include in
Allowable Expenses in the calculation of Product Profit and Loss for payments
[***] with respect to the Shared Territory shall not exceed [***] of Net Sales
of the Product in the Shared Territory for [***] and shall not exceed [***] of
Net Sales of the Product in the Shared Territory for [***]. Other than with
respect to the foregoing, as between the Parties, Nektar shall be solely
responsible for the payment of all other amounts [***] with respect to the
Shared Territory, including, without limitation, payments resulting from “[***],
and such amounts shall not be included in Allowable Expenses.
                    (ii) [***].
               (d) Method and Timing of Payments. Within [***] days after the
end of each of the [***] calendar quarters, and [***] days after the end of the
[***] calendar quarter, of each calendar year following Commercial Launch in the
Shared Territory: (i) Bayer shall report to Nektar and the JSC as outlined in
Exhibit 1.8 Bayer’s gross revenues and individual Allowable Expense items (each
with appropriate supporting information) necessary for the computation of
Product Profit and Loss for such quarter, and (ii) Nektar shall report to Bayer
and the JSC as outlined in Exhibit 1.8 Nektar’s individual Allowable Expense
items (with appropriate supporting information) necessary for the computation of
Product Profit and Loss for such quarter. The reports and payments due pursuant
to this Section 8.2(d) for each calendar quarter shall include any
reconciliations and adjustments with respect to previous quarters necessary to
effect the sharing of Product Profit and Loss set forth in Section 8.2(b). In
the event that the Allowable Expenses are greater than the sum of Net Sales and
Net Sublicense Revenues for a particular quarter, the difference shall be deemed
a loss, which shall be allocated to each Party in accordance with
Section 8.2(b)(i) or 8.2(b)(iii)(x). Payments (including any reconciling
payments for previous quarters) shall be made for each calendar quarter within
[***] days after the reports are due and received from the Parties by Bayer or
Nektar as applicable to effect the Parties’ sharing of Product Profit and Loss
as set forth in this Section 8.2.
          8.3 Milestone Payments. Bayer shall make the following non-refundable,
non-creditable Milestone Payments (the “Milestone Payments”) to Nektar, with
respect to the Product, within [***] days after achievement of the relevant
milestone for the Product. The milestones in this Section 8.3 are cumulative,
such that under no circumstances is any single Milestone Payment to be deemed in
lieu of, or to be substituted for, another Milestone Payment. For clarity, each
milestone in this Section 8.3 is payable by Bayer to Nektar only once with
respect to the achievement of any milestone under this Agreement.

-35-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

      Milestone Event   Payment     (millions of Dollars)
(i) Effective Date (reimbursement by Bayer [***])
  $50*
(ii) [***]
  $10**
(iii) [***]
  $[***]
(iv) [***]
  $[***]
(v) [***]
  $[***]
(vi) [***]
  $[***]
(vii) [***]
  $[***]
(viii) [***]
  $[***]

          

*   $10 million of this payment shall be repaid to Bayer if Bayer terminates
this Agreement within thirty (30) days following delivery by Nektar to Bayer of
the final report for the [***].   **   This milestone payment shall be used by
Nektar to reimburse Bayer’s Development Costs of conducting any Phase III
Clinical Trial in the Territory. Bayer shall invoice Nektar quarterly for such
Development Costs as such costs are incurred pursuant to the Development Budget
commencing with the calendar quarter immediately following the calendar quarter
in which the first Phase III Clinical Trial Commences. Bayer shall provide to
Nektar with such invoice documentation reasonably acceptable to Nektar
evidencing such Development Costs, and Nektar shall have the right to verify any
such Development Costs. Nektar shall pay such invoiced amounts within [***] days
after its receipt of an invoice. If Bayer terminates this Agreement before such
milestone payment is fully applied to reimburse such costs, Nektar shall have
the right to retain any remaining portion of such milestone payment not applied
to reimburse such costs as of the effective date of such termination.

          8.4 Royalties in the Royalty Territory.
               (a) In addition to any amounts due to Nektar under Sections 8.1,
8.2 and 8.3, and subject to the other provisions of this Section 8.4 and the
terms and conditions of this Agreement, in consideration for the grant of the
license under the Nektar Patent Rights and Nektar Know-How to Bayer under
Section 2.1(a), Bayer shall pay Nektar non-refundable and non-creditable
incremental royalties in the Royalty Territory based on the aggregate annual Net
Sales of all Product sold in all countries in the Royalty Territory in a
calendar quarter to Third Parties by or on behalf of Bayer, its Affiliates or
Sublicensees, in which, and for so long as, the Product or the manufacture, use,
sale, offer for sale, or importation of the Product would infringe a Valid Claim
or constitute a misappropriation of the Nektar Know-How in such country in the
absence of such license, according to the following royalty rates (for the
purposes hereof,

-36-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
“annual” means any complete calendar year period beginning on January 1 and
ending on December 31):

      Annual Royalty Rate   Annual Net Sales in the Royalty Territory    
(millions of Dollars)
14% of the amount between
  $[***]
[***]% of the amount between
  >$[***]
[***]% of the amount between
  >$[***]
[***]% of the amount between
  >$[***]
30% of the amount
  >$[***]

Exhibit 8.4(a) contains an example of the royalty calculation methodology
applicable to Net Sales of the Product under Section 8.4(a).
               (b) In the event that there is no Valid Claim covering the
Product, or covering the importation, Manufacture, use, offer for sale or sale
of the Product in a given country in the Royalty Territory, then the applicable
royalty rates under Section 8.4(a), subject to any [***] under Sections 8.4(e)
and/or 8.4(f), in such country shall be [***].
Exhibit 8.4(a) contains an example of the royalty calculation methodology
applicable to Net Sales of the Product under Section 8.4(b).
               (c) The royalties due under Sections 8.4(a) and 8.4(b) shall
continue on a country-by-country basis, from the date of Commercial Launch of
the Product in such country until the later of: (i) ten (10) years thereafter;
or (ii) the expiration date (or the effective date of any lapse, abandonment or
dedication to the public use) of the last Valid Claim covering the Product, or
covering the importation, Manufacture, use, offer for sale or sale of the
Product, in such country. The royalty rates at which Bayer is obligated to pay
royalties under this Section 8.4(c) are determined by the percentages set forth
in Sections 8.4(a) and 8.4(b), such that at any point in time during which Bayer
has a royalty payment obligation under Sections 8.4(a) or 8.4(b), the royalty
rate shall be determined on a country-by-country basis by whether or not there
is Valid Claim covering the Product, or the importation, Manufacture, use, offer
for sale or sale of the Product, in such country.
               (d) Additional Royalty Payments. The following one-time
additional royalty payments will also be paid by Bayer to Nektar within [***]
days after the delivery of the report under Section 8.5 demonstrating the first
occurrence of each of the following events:

-37-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

      Event   Payment     (millions of Dollars)
First time that Net Sales in the Royalty Territory in a calendar year [***]
  $[***]
First time that Net Sales in the Royalty Territory in a calendar year [***]
  $[***]
First time that Net Sales in the Royalty Territory in a calendar year [***]
  $[***]
First time that Net Sales in the Royalty Territory in a calendar year [***]
  $[***]
First time that Net Sales in the Royalty Territory in a calendar year [***]
  $[***]

All of the additional royalty payments made under this Section 8.4(d) are
non-refundable and non-creditable, and each such payment is payable only once.
               (e) Nektar shall be solely responsible for the payment of all
amounts [***] with respect to the Royalty Territory. [***].
               (f) On a country-by-country basis, in the event that:
                    (i) [***]; and
                    (ii) [***];
then thereafter for so long as there is [***], the royalty rate in such country
as calculated in accordance with Section 8.4(a) shall be [***] for annual Net
Sales in the Royalty Territory less than or equal to [***], and (2) [***] for
annual Nets Sales in the Royalty Territory greater than [***]. Notwithstanding
the foregoing, if at any point [***], then this Section 8.4(f) shall apply
again.
          8.5 Payments. Payments due under Section 8.4(a) shall be paid not
later than [***] calendar days following the end of each calendar quarter with
respect to Net Sales in such quarter. Each payment under this Section 8.5 shall
be accompanied by a written report showing, on a country-by-country basis,
(a) the calendar quarter for which such payment applies, (b) the amount billed
to Third Parties for the Product during such quarter, (c) the total deductions
from

-38-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
the amount billed to arrive at Net Sales, (d) the quantities of all Product
sold, and (e) the amount of royalties due. Any late payments under this
Agreement shall bear interest at the prime rate of interest as reported on the
first business day following the date payment is due in the “Money Rates”
section of The Wall Street Journal (Eastern United States Edition).
          8.6 Currency of Payment. All payments to be made under this Agreement
shall be made in Dollars. Net Sales made in foreign currencies shall be
converted into Dollars using the average of the month end daily currency
exchange rates set forth in The Wall Street Journal (Eastern United States
Edition) for each of the three calendar months included in the calendar quarter
in which such Net Sales were made. All such converted Net Sales and cost items
shall be consolidated with U.S. Net Sales for each calendar quarter and the
applicable payments determined therefrom.
          8.7 Single Royalty. Royalties payable under Section 8.4(a) or (d) will
be payable only once with respect to a particular unit of the Product and will
be paid only once regardless of the number of Patents applicable to such
Product. If royalties are payable for the Product under Section 8.4(a), no
royalties will be payable for the Product under Section 8.4(b). For clarity, all
royalties due under the royalty-bearing licenses in Sections 2.1(a)(i),
2.1(a)(iii) and 18.7(b) are accounted for under the terms of this Agreement and
no additional royalties are payable with respect to Sections 2.1(a)(i),
2.1(a)(iii) and 18.7(b).
          8.8 Sublicensing. In the event Bayer grants a sublicense under
Section 2.1 to a Sublicensee to make, use, import, offer to sell or sell the
Product, such sublicenses shall require the Sublicensee to account for and
report its Net Sales of the Product on the same basis as if such sales were Net
Sales of the Product by Bayer, and Bayer shall pay royalties on such sales as if
the Net Sales of the Sublicensees were Net Sales of Bayer.
          8.9 Accounting.
               (a) For the purposes of determining all costs and expenses
hereunder, any cost or expense allocated by either Party to a particular
category for the Product shall not also be allocated to another category for
such Product, and any cost or expense allocated to the Product in a particular
country shall not be allocated or allocable to another product of such Party in
such country or the same Product in a different country.
               (b) Each Party agrees to determine Net Sales, Allowable Expenses,
Patent costs, Trademark Expenses and Pre-Launch Costs with respect to the
Product using its standard accounting procedures, consistent with GAAP or IFRS
or IAS to the extent practical as if the Product was a solely owned product of
each Party, except as specifically provided in this Agreement. In the case of
amounts to be determined by Third Parties (for example, Net Sales by
Sublicensees), such amounts shall be determined in accordance with GAAP or IFRS
or IAS in effect in the country in which such Third Party is engaged. The
Parties also recognize that such procedures may change from time to time and
that any such changes may affect the definition of

-39-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Net Sales, Allowable Expenses, or Pre-Launch Costs. The Parties agree that,
where such changes are economically material to either Party, adjustments shall
be made to compensate the affected Party in order to preserve the same economics
as are reflected under this Agreement under such Party’s accounting procedures
in effect prior to such change (for example, Development or Commercialization).
Where the change is or would be material to one Party, the other Party shall
provide an explanation of the proposed change and an accounting of the effect of
the change on the relevant revenue, cost, or expense category.
               (c) In the event of the payment or receipt of non-cash
consideration in connection with the performance of activities under this
Agreement, the Party engaging in such non-cash transaction shall advise the JFC
of such transaction, including without limitation such Party’s assessment of the
fair market value of such non-cash consideration and the basis therefor. Such
transaction shall be accounted for on a cash equivalent basis, as mutually
agreed by the Parties in good faith.
          8.10 Withholding Tax. Any Party required to make a payment to any
Party under this Agreement shall be entitled to deduct and withhold from the
amount otherwise payable such amounts to the extent it is required to deduct and
withhold with respect to such payment under any provision of federal, state,
local or foreign tax law. Such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Party on whose behalf it
was withheld. No deduction shall be made to the extent the paying Party is
timely furnished with necessary documents certifying that the payment is exempt
from tax or subject to a reduced tax rate.
     9. Manufacture and Supply of Amikacin and the Device
          9.1 Manufacturing and Supply Agreement.
               (a) Negotiation. The Parties shall, within sixty (60) days after
written request by the JSC, convene a meeting to negotiate in good faith the
terms and conditions of a manufacturing and supply agreement (“Manufacturing and
Supply Agreement”) which shall establish all material economic, quality, safety,
business and technical terms under which Nektar shall supply to Bayer all of
Bayer’s forecasted requirements of the Device. Within ninety (90) days after the
commencement of those negotiations, the Parties shall exercise Commercially
Reasonable Efforts to execute a mutually satisfactory Manufacturing and Supply
Agreement.
               (b) Commercial Manufacturing and Supply. In connection with any
Manufacturing and Supply Agreement entered into pursuant to this Agreement,
Bayer shall provide Formulated Amikacin for commercial supply of the Product and
shall be responsible for final packaging of Formulated Amikacin with the Device.
Bayer’s cost for the Device, Formulated Amikacin, and final Product packaging
for commercial supply for the Shared Territory shall be included in Allowable
Expenses. Nektar shall supply the Device for use in the Manufacture of
commercial supplies of the Product to Bayer, at a price for the Shared Territory

-40-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
equal to Nektar’s Fully Burdened Manufacturing Cost therefor, and at a price for
the Royalty Territory equal to one hundred thirty (130%) of Nektar’s Fully
Burdened Manufacturing Cost therefor. In the event that the amount Bayer pays to
Nektar for the Device in the Royalty Territory [***] in accordance with the
dollar amounts and time schedule to be set forth in the Manufacturing and Supply
Agreement, such agreement would specify that Bayer would have the right to [***]
for commercial supply of the Device to provide reasonable accommodation for the
[***], provided that in no event would the purchase price for the Device be less
than [***] of Nektar’s Fully Burdened Manufacturing Cost therefor. All amounts
paid by Bayer to Nektar for commercial supply of the Device for the Shared
Territory, and Bayer’s Cost of Goods Sold (as defined in Exhibit 1.8) for
manufacturing Formulated Amikacin, and performing final packaging and labeling
of the Product, for commercial supply in the Shared Territory, will be included
in Allowable Expenses.
          9.2 Clinical Manufacturing and Supply. Bayer shall pay Nektar, on an
ongoing basis, for the supply of the Device and Formulated Amikacin for use in
Clinical Trials of the Product at a price equal to Nektar’s Fully Burdened
Manufacturing Cost thereof. Payments due under this Section 9.2 shall be paid
not later than [***] days after the date of invoice by Nektar therefor. Within
ninety (90) days after the Effective Date, the Parties will enter into an
agreement governing the detailed terms of Nektar’s supply obligation under this
Section 9.2. For clarity, these payments shall not be included in Allowable
Expenses for purposes of the Product Profit and Loss calculations.
          9.3 Manufacturing Expenditures. Bayer shall be responsible for all
capital costs incurred in connection with the Manufacture of Formulated Amikacin
and Product (excluding the Device), including without limitation building out
manufacturing capacity for Formulated Amikacin and Product and final packaging
of the Product, and the depreciation on such capital expenditures will be
included in Allowable Expenses to the extent allocable to the Shared Territory,
in the manner established by the JFC. Nektar shall be responsible for all
capital costs incurred in connection with the Manufacture of the Device,
including without limitation building out manufacturing capacity for the Device,
and the depreciation on such capital expenditures will similarly be included in
Allowable Expenses to the extent allocable to the Shared Territory, in the
manner established by the JFC.
     10. Record Keeping, Record Retention and Audits
          10.1 Record Keeping. Each Party shall record, to the extent practical,
all research and development Information relating to the Project in standard
laboratory notebooks, which shall be signed, dated and witnessed, or if kept
electronically, suitably validated. To the extent practical, the notebooks of
each Party for the Project shall be kept separately from notebooks documenting
other research and development of such Party. Each Party shall require its
employees, consultants and contractors (and in the case of Bayer, shall cause
its Affiliates and Sublicensees) to disclose any Inventions relating to the
Project in writing promptly after conception.

-41-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          10.2 Record Retention. Nektar shall keep complete and accurate records
pertaining to the research, Development and Manufacture of the Device and Patent
costs and Trademark Expenses in sufficient detail to permit Bayer to verify the
costs related to the research, Development and Manufacturing efforts of Nektar
under this Agreement for which Bayer is responsible for paying, reimbursing or
sharing. Bayer shall keep complete and accurate records pertaining to the
research, Development, manufacture, regulatory activities, and Commercialization
related to the Product and Patent costs and Trademark Expenses, which documents
would enable Nektar to confirm Bayer’s costs of performing its obligations under
this Agreement and to confirm the accuracy of calculations of all payments made
under this Agreement The records to be maintained by each Party under this
Section 10.2 shall be maintained for a minimum of [***] years following the year
in which the corresponding efforts or payments, as the case may be, were made
under this Agreement or longer if required by Applicable Law.
          10.3 Audit Request. Each Party shall, at its expense (except as
provided below), have the right to audit, not more than once during each
calendar year and during regular business hours, the records maintained by the
other Party under Section 10.2, to determine with respect to any calendar year,
the accuracy of any report or payment made under this Agreement in the [***]
preceding years. If a Party desires to audit such records, it shall engage an
independent, certified public accountant reasonably acceptable to the other
Party, to examine such records under conditions of confidentiality. Such
accountant shall be instructed to provide to the auditing Party a report
verifying any report made or payment submitted by the audited Party during such
period, but shall not disclose to the auditing Party any confidential
Information of the audited Party not necessary therefor. The expense of such
audit shall be borne by the auditing Party; provided, however, that, if an error
of more than ten percent (10%) is discovered, then such expenses shall be paid
by the audited Party. If such accountant concludes that additional payment
amounts were owed to a Party during any period, the debtor Party shall pay such
payment amount (including without limitation interest thereon from the date such
amounts were payable) within thirty (30) days after the date the creditor Party
delivers to the debtor Party such accountant’s written report so concluding,
unless the debtor Party notifies the creditor Party of any dispute regarding the
audit and commences proceedings under Section 20.10 within thirty (30) days
after delivery of the accountant’s report (in which case the payment shall be
delayed until conclusion of the proceeding). Such auditors shall not be paid on
a contingency basis. Any Information received by an auditing Party pursuant to
this Section 10.3 shall be deemed to be Confidential Information of the audited
Party.
          10.4 Survival. This Article 10 shall survive any termination or
expiration of this Agreement for a period of [***] years following the final
payment made by Bayer or Nektar hereunder, or longer if required by Applicable
Law.

-42-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
     11. Inventions, Know-How and Patents
          11.1 Existing Intellectual Property. Other than as expressly provided
in this Agreement, neither Party grants any right, title, or interest in any
Patent rights, Information, or other intellectual property right Controlled by
such Party to the other Party. Within ninety (90) days after the Effective Date,
Nektar shall file a continuation Patent Application consistent with applicable
patent laws and procedure based upon [***], such continuation to contain only
claims encompassing [***]. Within [***] days after such continuation Patent
Application is filed, Nektar shall transfer ownership and control of such
application to Bayer in a manner agreed to by the Parties, including to
effectuate Bayer’s ability to control prosecution of all inventions disclosed
therein and generically or specifically covering [***].
          11.2 Ownership of Inventions.
               (a) Ownership of inventions arising during and in the course of
the Parties’ performance under the Agreement, and related intellectual property
rights (“Inventions") shall be determined in accordance with U.S. rules of
inventorship, except as otherwise set forth in this Section 11.2(a), below. For
clarity, except as set forth in this Section 11.2(a), below, each Party shall
have an undivided interest in and to any Inventions made by employees or
independent contractors of both Parties (“Joint Inventions"), without a duty of
accounting to the other Party and without an obligation to obtain consent of the
other Party to grant licenses thereunder in countries in which such duty or
obligation would otherwise apply. Each Party shall promptly disclose, and shall
cause its Sublicensees and Affiliates to disclose, to the other Party any
Inventions that it or its employees, Sublicensees, Affiliates, independent
contractors or agents solely or jointly make, conceive, reduce to practice,
author, or otherwise discover. Notwithstanding the foregoing:
                    (i) Subject to Section 11.3(a)(i), Nektar shall solely own
all Inventions relating to the Device, to methods of using or manufacturing the
Device, and/or to the PDDS Platform Technology, whether made by employees,
independent contractors or agents of either Party or jointly by employees,
independent contractors or agents of both Parties. Such Inventions and Patents
and Patent Applications claiming such Inventions are included in the Nektar
Patent Rights and Nektar Know-How, as applicable, and licensed to Bayer pursuant
to Section 2.1.
                    (ii) Subject to Section 11.3(a)(ii), Bayer shall solely own
all Inventions relating to Formulated Amikacin or to methods of using or
manufacturing the Formulated Amikacin, including without limitation methods of
treatment using Formulated Amikacin, whether made by employees, independent
contractors or agents of either Party or jointly by employees, independent
contractors or agents of both Parties. Bayer hereby grants to Nektar a
non-exclusive, royalty-free, license with the right to grant sublicenses in
accordance with Section 2.3 (the portion of which license described in
subsection (B), below, shall be irrevocable and perpetual), under Bayer’s
interest in such Inventions, to make, have made, use,

- 43 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
have used, sell, have sold, offer for sale, import, have imported, exported and
have exported (A) the Product in the Shared Territory and (B) other products
that are based on or incorporate a combination of such Inventions and the PDDS
Platform Technology in the Territory.
               (b) Assignment and Perfection of Interests. Without additional
consideration except as otherwise provided for in this Section 11.2(b), each
Party hereby assigns to the other Party such of its right, title and interest in
and to any Inventions, Patent rights claiming them, and all other intellectual
property rights therein, including without limitation enforcement rights, and
shall require its Sublicensees, Affiliates, independent contractors, employees
or agents to so assign to the other Party such of their right, title and
interest in and to the foregoing, as is necessary to effectuate the allocation
of right, title and interest in and to Inventions as set forth in
Section 11.2(a). Each Party shall, and shall cause its Sublicensees, Affiliates,
independent contractors, employees and agents to, cooperate with the other Party
and take all reasonable additional actions and execute such agreements,
instruments and documents as may be reasonably required to perfect the other
Party’s right, title and interest in and to Inventions, Patent rights and other
intellectual property rights as such other Party has pursuant to Section
11.2(a). Each Party shall also include without limitation provisions in its
relevant agreements with Third Parties that effect the intent of this
Section 11.2(b). If any independent contractor, employee or agent of a Party,
its Sublicensees, or Affiliates makes an Invention that the Party is obligated
to assign or cause to be assigned to the other Party hereunder, then, in such
case, the assignee Party agrees to pay the assignor Party [***] per Invention.
          11.3 Patent Prosecution and Maintenance.
               (a) Each Party shall file and prosecute Patent Applications and
maintain Patents in a manner consistent with optimizing Patent protection on
Inventions and other inventions Controlled by Nektar or Aerogen that are
disclosed and/or claimed in the Nektar Patent Rights. Each Party shall cause its
patent counsel to confer no less frequently than once each calendar quarter
regarding the status of all such Patent Applications and Patents for which it is
responsible under this Section 11.3, and whether and in which countries foreign
counterparts of such Patent Applications and Patents shall be filed. The Parties
shall set the location, date, time and type of meeting (either in person, by
teleconference, or by videoconference) so as to be mutually agreeable to the
patent counsel of each Party.
                    (i) [***] of and be responsible for filing, prosecuting and
maintaining Patents and Patent Applications claiming inventions it Controls as
of the Effective Date and those it Controls that arise outside the Parties’
performance pursuant to this Agreement, and Patents and Patent Applications on
Inventions it solely owns under the Agreement. If Nektar does not wish to file,
prosecute or maintain any such Patent Applications or Patents that relate to
[***] in any country, Nektar shall give Bayer reasonable written notice to such
effect and shall grant Bayer any necessary authority to file, prosecute and
maintain such Patent Applications or maintain such a Patent in Bayer’s own name
and at Bayer’s sole expense. In such event, Nektar shall assign its entire
right, title and interest in and to such Patent Applications or Patents in that

- 44 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
country to Bayer. Notwithstanding the foregoing, after the Effective Date,
Nektar shall file Patent Applications included within the Nektar Patent Rights
in at least the countries and regions listed in Exhibit 11.3(a)(i). Nektar shall
give Bayer reasonable written notice of the countries and regions in which it
will file such Patent Applications in order to permit Bayer reasonable time to
file such Patent Applications in any country in which Nektar will not be filing.
If Bayer wishes to file such Patent Applications in any additional countries,
Nektar shall provide Bayer with copies of any documents necessary to conduct
such filings and shall grant Bayer any necessary authority to file, prosecute
and maintain such Patent Applications in Bayer’s own name and at Bayer’s sole
expense. In such event, Nektar shall assign its entire right, title and interest
in and to such Patent Applications in that country to Bayer. [***] and be solely
responsible for prosecuting, maintaining, enforcing and defending any Patent or
Patent Application assigned to Bayer under this Section 11.3(a)(i). In the event
that Bayer chooses not to prosecute, maintain, enforce or defend any such
Patents or Patent Applications, Nektar will have the option to do so [***].
                    (ii) [***] and be responsible for filing, prosecuting and
maintaining Patents and Patent Applications on Inventions it solely owns under
the Agreement. If Bayer does not wish to file, prosecute or maintain any such
Patent Applications or Patents in any country, Bayer shall give Nektar
reasonable written notice to such effect and shall grant Nektar any necessary
authority to file, prosecute and maintain such Patent Applications or maintain
or defend such a Patent in Nektar’s own name and [***]. In such event, Bayer
shall assign its entire right, title and interest in and to such Patent
Applications or Patents in that country to Nektar.
                    (iii) For jointly owned Inventions, the Parties shall select
a mutually acceptable Third Party patent counsel to file, prosecute and maintain
Patents and Patent Applications thereon on behalf of both Parties (“Joint Patent
Rights”). All costs and expenses for Joint Patent Rights shall be shared by the
Parties as follows: Bayer shall bear [***] of such costs and expenses and Nektar
shall bear [***] of such costs and expenses. If either Party does not wish to
file, prosecute or maintain any Joint Patent Rights in any country or pay its
portion of any shared costs for Joint Patent Rights in any country, that Party
shall give the other Party reasonable written notice to such effect and shall
grant the other Party any necessary authority to file, prosecute, maintain or
defend such Joint Patent Rights in the other Party’s own name and at the other
Party’s sole expense. In such event, the Party shall assign its entire right,
title and interest in and to such Joint Patent Rights in that country to the
other Party.
               (b) Each Party shall promptly disclose, and shall cause its
Sublicensees and Affiliates to disclose, to the other in writing all Inventions
and intellectual property rights arising from the joint or separate activities
of the Parties or their respective agents, contractors, Affiliates and
sublicensees during and in connection with the performance of the activities
conducted pursuant to this Agreement. Each Party shall ensure that, to the
extent permitted by Applicable Law, its employees, agents, contractors, and
sublicensees performing work pursuant to this Agreement are, and shall cause its
Affiliates performing work pursuant to

- 45 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
this Agreement to be, under an obligation to assign to it all Inventions therein
and intellectual property rights made or arising during and in the course of and
as a result of the performance of such work or, where such obligation is not
permitted in a particular country, to exclusively license to it all such
Inventions and intellectual property rights, with the right to authorize or
grant sublicenses in such country, or where neither of the foregoing obligations
is permitted in a particular country then, to non-exclusively license to it all
such Inventions and intellectual property rights, with the right to authorize or
grant sublicenses in such country.
          11.4 Third Party Licenses.
               (a) If either Party reasonably determines that certain Third
Party intellectual property rights are necessary for the Development or
Commercialization of the Product, where such Third Party intellectual property
rights are necessary solely due to the inclusion of [***] in the Product, Bayer
shall at its expense obtain a license to such Third Party intellectual property,
with the right to sublicense, in order to permit both Parties to conduct their
obligations under the Agreement. Subject to the foregoing, the terms and
conditions involved in obtaining such rights shall be determined at Bayer’s sole
discretion. If Bayer elects not to obtain rights to such Third Party
intellectual property, or is unsuccessful in obtaining such rights, then Nektar
shall have the right (but not the obligation) to negotiate and obtain rights
from such Third Party at its sole discretion and expense. If either Party
reasonably determines that certain Third Party intellectual property rights are
necessary for the Development or Commercialization of the Product, where such
Third Party intellectual property rights are necessary solely due to the
inclusion of the [***] in the Product, Nektar shall at its expense obtain a
license to such Third Party intellectual property, with the right to sublicense,
in order to permit both Parties to conduct their obligations under the
Agreement. Subject to the foregoing, the terms and conditions involved in
obtaining such rights shall be determined at Nektar’s sole discretion. If Nektar
elects not to obtain rights to such Third Party intellectual property, or is
unsuccessful in obtaining such rights, then Bayer shall have the right (but not
the obligation) to negotiate and obtain rights from such Third Party at its sole
discretion and expense. If either Party reasonably determines that certain Third
Party intellectual property rights are necessary for the Development or
Commercialization of the Product, where such Third Party intellectual property
rights are required for reasons not solely based on the inclusion of [***] in
the Product, the Parties shall jointly obtain the requisite rights to such Third
Party intellectual property and share the costs associated therewith as follows:
Bayer shall bear [***] of such costs and Nektar shall bear [***] of such costs.
The terms and conditions involved in obtaining such rights shall be mutually
agreed upon by both Parties.
               (b) If the Parties disagree on whether rights in Third Party
intellectual property are reasonably necessary for the Development or
Commercialization of the Product, the JSC will be responsible for determining
whether rights in such Third Party intellectual property should be obtained. If
the JSC determines that rights in such Third Party intellectual property are
reasonably necessary, the responsibility and costs for obtaining such rights
shall be borne by the Parties as follows: (i) Bayer shall bear all costs and
expenses incurred in connection with any

- 46 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
such license, under Third Party intellectual property rights that are necessary
solely due to the inclusion of [***] in the Product; (ii) Nektar shall bear all
costs and expenses incurred in connection with any such license, under Third
Party intellectual property rights that are necessary solely due to the
inclusion of the [***] in the Product; and (iii) for any such licenses under
Third Party intellectual property rights that are required for reasons not
solely due either to the inclusion of [***], in the Product, the Parties shall
jointly obtain the requisite license to such Third Party intellectual property
rights and share the costs associated therewith as follows: Bayer shall bear
[***] of such costs, and Nektar shall bear [***] of such costs. If the JSC
determines that rights in such Third Party intellectual property are not
required, either Party may obtain a license under such Third Party intellectual
property at its sole discretion and expense.
          11.5 Infringement by Third Parties. Subject to Section 11.3(a)(ii),
[***] enforcing, and shall have the first right to enforce, Patents throughout
the Territory that claim the composition of matter of, methods of making, or
methods of using [***], which right includes the right to control and settle the
litigation (subject to the last sentence of this Section 11.5). Subject to
Section 11.3(a)(i), [***] enforcing, and shall have the first right to enforce,
Patents throughout the Territory that claim the [***], which right includes the
right to control and settle the litigation (subject to the last sentence of this
Section 11.5). If the Party having such first right does not initiate an
enforcement action within ninety (90) days after the Parties first learn of such
infringement, the other Party shall have the right to enforce such Patents
against infringers to the extent such infringement relates to products
competitive with the Product in the Field. All of the costs and expenses of both
Parties incurred in connection with such proceedings shall be borne by the Party
bringing such action, and any recoveries shall be awarded to the enforcing
Party. For Nektar Patent Rights and Patents Controlled by Bayer and/or its
Affiliates relating to a [***] (in each case, including without limitation Joint
Patent Rights), the Parties shall jointly enforce such Patents throughout the
Territory and share the costs associated with such enforcement and any
recoveries associated therewith as follows: Bayer shall bear or receive [***] of
such costs or recovery, as applicable, and Nektar shall bear or receive [***] of
such costs or recovery, as applicable. If one Party chooses not to participate
in enforcement of Patents relating to a [***], the other Party shall have the
right to enforce such Patents (provided all of the costs and expenses of both
Parties incurred in connection with such enforcement shall be borne by the
enforcing Party), including without limitation the right to settle such
litigation (subject to the last sentence of this Section 11.5) at its sole
expense and to keep all recoveries associated therewith. If, in any enforcement
action taken pursuant to this Section 11.5, the enforcing Party determines that
the other Party is an indispensable party to such action, the other Party hereby
consents to be joined in such action and, in such event, the other Party shall
have the right to be represented in such action using counsel of its own choice
at the enforcing Party’s expense. Notwithstanding the foregoing, each Party’s
enforcement rights under this Section 11.5 shall be subject to limitations
imposed in any license agreement with a Third Party existing as of the Effective
Date relating to the Patent to be enforced. The joint consent of Bayer and
Nektar (which consent shall not be unreasonably withheld or delayed) shall be
required of any settlement, consent judgment or other voluntary final
disposition of a suit under this Section 11.5 that could adversely affect the
other Party’s interest.

- 47 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          11.6 Infringement Outside the Field. Nektar shall retain any and all
rights to pursue an action against, and control all proceedings relating to, an
infringement by a Third Party of the Nektar Patent Rights or Nektar Know-How
that is not related to the Product and/or is exclusively outside the Field.
Bayer shall retain any and all rights to pursue an action against, and control
all proceedings relating to, an infringement by a Third Party of a Patent
relating to an Invention solely owned by Bayer under the Agreement that is not
related to the Product and/or is exclusively outside the Field.
          11.7 Further Actions. Each Party shall cooperate with the other Party
to execute all documents and take all reasonable actions to effect the intent of
this Article 11.
          11.8 [***] Patents*. [***] retains certain rights to prosecute and
enforce certain Patents and Patent Applications [***].
     12. Representations and Warranties
          12.1 The Parties’ Representations and Warranties. Nektar, Aerogen and
Bayer (each a “Representing Party”) each hereby represents and warrants to each
other, as of the Effective Date, as set forth below:
               (a) To the best of such Representing Party’s knowledge, all of
its employees, officers, contractors and consultants have executed agreements
requiring assignment to such Representing Party of all inventions made during
the course of and as a result of their association with such Representing Party
and obligating each such employee, officer, contractor and consultant to
maintain as confidential the Confidential Information of such Representing
Party.
               (b) It has the power, authority and legal right, and is free, to
enter into this Agreement and, in so doing, will not violate any other agreement
to which it is a party as of the Effective Date. Moreover, during the term of
this Agreement, it shall not enter into any agreement with any Third Party that
will conflict with the rights granted to another Representing Party under this
Agreement. This Agreement has been duly executed and delivered on behalf of such
Representing Party and constitutes a legal, valid and binding obligation of such
Representing Party and is enforceable against it in accordance with its terms,
subject to the effects of bankruptcy, insolvency or other laws of general
application affecting the enforcement of creditor rights and judicial principles
affecting the availability of specific performance and general principles of
equity, whether enforceability is considered a proceeding at law or equity.
               (c) It has taken all corporate action necessary to authorize the
execution and delivery of this Agreement.
               (d) Neither it, nor any of its employees, officers,
subcontractors or consultants who have rendered or will render services relating
to the Project or the Product: (i) has ever been debarred or is subject or
debarment or convicted of a crime for which an entity or

- 48 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
person could be debarred under 21 U.S.C. Section 335a, or (ii) has ever been
under indictment for a crime for which a person or entity could be debarred
under said Section 335a. If during the term of this Agreement, a Representing
Party has reason to believe that it or any of its employees, officers,
subcontractors or consultants rendering services relating to the Project or the
Product: (x) is or will be debarred or convicted of a crime under 21 U.S.C.
Section 335a, or (y) is or will be under indictment under said Section 335a,
then such Representing Party shall immediately notify the other Representing
Parties of same in writing.
               (e) All necessary consents, approvals and authorizations of all
Regulatory Authorities and other Third Parties required to be obtained by such
Representing Party in connection with the execution and delivery of this
Agreement and the performance of its obligations hereunder have been obtained.
               (f) The execution and delivery of this Agreement and the
performance of such Representing Party’s obligations hereunder (i) do not
conflict with or violate any requirement of Applicable Law or any provision of
the articles of incorporation, bylaws, limited partnership agreement or any
similar instrument of such Representing Party, as applicable, in any material
way, and (ii) do not conflict with, violate, or breach or constitute a default
or require any consent under, any Applicable Law or any contractual obligation
or court or administrative order by which such Representing Party is bound.
          12.2 Additional Representations and Warranties of Bayer. Bayer hereby
represents and warrants to Nektar, as of the Effective Date, that Bayer (a) is a
corporation duly organized and subsisting under the laws of its jurisdiction of
organization, and (b) has full power and authority and the legal right to own
and operate its property and assets and to carry on its business as it is now
being conducted and as it is contemplated to be conducted by this Agreement.
          12.3 Additional Representations and Warranties of Nektar and Aerogen.
Nektar and Aerogen hereby represents and warrants to Bayer, as of the Effective
Date, as set forth below:
               (a) Nektar is a corporation duly organized, validly existing and
subsisting under the laws of the State of Delaware. Aerogen is a wholly owned
subsidiary of Nektar, and is a corporation duly organized, validly existing and
subsisting under the laws of the State of Delaware.
               (b) Each of Nektar and Aerogen has full power and authority and
the legal right to own and operate its property and assets and to carry on its
business as it is now being conducted and as is contemplated to be conducted by
this Agreement.
               (c) Nektar has title to Patents and Patent Applications solely
owned by Nektar and included within the Nektar Patent Rights. The Nektar Patent
Rights solely owned by Nektar are free and clear of any liens, charges,
encumbrances, or judgments in the Field.

- 49 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Aerogen has title to Patents and Patent Applications solely owned by Aerogen and
included within the Nektar Patent Rights. The Nektar Patent Rights solely owned
by Aerogen are free and clear of any liens, charges, encumbrances, or judgments
in the Field, except to the extent [***].
               (d) Except for the license grants in Section 2.1, and except as
to any rights previously granted by [***], neither Nektar, Aerogen nor any of
their Affiliates have assigned, transferred, conveyed or otherwise encumbered in
the Field, any right, title or interest in or to the Nektar Patent Rights or the
Nektar Know-How.
               (e) There are no judgments or settlements against Nektar or
Aerogen or amounts owed by Nektar or Aerogen (other than amounts owed in the
ordinary course of business) with respect to the Nektar Patent Rights or the
Nektar Know-How, except with respect to the [***].
               (f) Nektar has provided Bayer with a copy of all validity,
infringement or freedom-to-operate opinions that were prepared on behalf of
Nektar or Aerogen by outside counsel pertaining to the [***].
               (g) Nektar and Aerogen, to their actual knowledge, are in
compliance in all material respects with any agreement between Nektar or Aerogen
and a Third Party relating to the practice of the Nektar Patent Rights in the
Field.
               (h) All Patents and Patent Applications owned by Nektar or
Aerogen as of the Effective Date that claim a product, method, apparatus,
material, manufacturing process or other technology necessary to develop, make,
use, sell, offer for sale, import or export [***] are Controlled by Nektar or
Aerogen as of the Effective Date.
               (i) Nektar and Aerogen have sufficient legal and/or beneficial
title under their intellectual property rights necessary for the purposes
contemplated under this Agreement and to grant the licenses contained in this
Agreement.
               (j) Neither Nektar nor Aerogen are aware of any pending or
threatened litigation nor have they received any written communications alleging
that they have violated or would violate, through the manufacture, import and/or
sale of the Product hereunder, or by conducting their obligations under the
Project as currently proposed under this Agreement, any rights including
intellectual property rights of any Third Party.
     13. Non-Solicitation of Employees
          13.1 Non-Solicitation. While the Parties are performing research,
Development and Commercialization activities in connection with the Project
under this Agreement and for a period of [***] years thereafter, neither Party
shall, without the express written consent of the other Party, recruit, solicit
or induce any employee of the other Party to terminate his or her employment
with such other Party. The foregoing provision shall not,

- 50 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
however, restrict either Party or its Affiliates from advertising employment
opportunities in any manner that does not directly target the other Party or its
Affiliates or from hiring any persons who respond to such generalized public
advertisements.
     14. Mutual Indemnification and Insurance
          14.1 Nektar’s Right to Indemnification. Bayer shall indemnify, defend
and hold harmless each of Nektar and its Affiliates and their respective
successors, assigns, directors, officers, employees and agents, from and against
any and all liabilities, damages, losses, settlements, penalties, fines, costs
and expenses, including without limitation reasonable attorneys’ fees and
litigation costs (any of the foregoing to be referred to herein as “Damages”) of
whatever kind or nature (but not including taxes) arising from any Third Party
demand, investigation, claim, action or suit in the Territory to the extent
based on (i) any act, whether of omission or commission, by Bayer (or its
Affiliates, Sublicensees or any of their respective directors, officers, agents,
employees or contractors) with respect to its failure to properly discharge or
perform its areas of responsibility under this Agreement, including, without
limitation, the supply of Formulated Amikacin for Commercial purposes (including
without limitation any defect or alleged defect in Formulated Amikacin provided
pursuant to this Agreement or any injury or death of any person arising out of
or related to Formulated Amikacin provided pursuant to this Agreement),
packaging and distribution of the Product for Commercial purposes, the conduct
of any Clinical Trial by Bayer, and the Exploitation of the Product, except in
each case for those types of Damages for which Nektar has an obligation to
indemnify Bayer and its Affiliates pursuant to Section 14.2; (ii) the gross
negligence or willful or intentional misconduct of Bayer, its Affiliates or any
of its Sublicensees or their respective directors, officers, agents, employees
or contractors under this Agreement; (iii) a material breach by Bayer of any
term of this Agreement, (iv) a material breach by Bayer of any obligation,
representation, warranty or covenant hereunder; or (v) a violation of Applicable
Law in the performance of its duties under this Agreement by Bayer, its
Affiliates or any of its Sublicensees or their respective directors, officers,
agents, employees or contractors, in each case except to the extent caused by
(a) the gross negligence or willful intentional misconduct of Nektar, its
Affiliates, or Sublicensees, or any of their respective directors, officers,
agents, contractors or employees under this Agreement; (b) material breach by
Nektar of any term of this Agreement; (c) the material breach by Nektar of any
obligation, representation, covenant or warranty hereunder; or (d) any violation
of Applicable Law in the performance of its duties under this Agreement by
Nektar, its Affiliates, or Sublicensees, or any of their respective directors,
officers, agents, contractors or employees.
          14.2 Bayer’s Right to Indemnification. Nektar shall indemnify, defend
and hold harmless each of Bayer and its Affiliates and their respective
successors, assigns, directors, officers, employees and agents, from and against
any and all Damages of whatever kind or nature (but not including taxes) arising
from any Third Party demand, investigation, claim, action or suit in the
Territory to the extent based on (i) any act, whether of omission or commission,
by Nektar (or its Affiliates or any of their respective directors, officers,
agents, employees or

- 51 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
contractors) with respect to its failure to properly discharge or perform its
areas of responsibility under this Agreement, including, without limitation, the
supply of the Device (including without limitation any defect or alleged defect
in the Device provided pursuant to this Agreement or any injury or death of any
person arising out of or related to any Device provided pursuant to this
Agreement), the supply of Formulated Amikacin for Clinical Trials, and the
conduct of Phase I Clinical Trials, [***], and Phase II Clinical Trials by
Nektar, except in each case for those types of Damages for which Bayer has an
obligation to indemnify Nektar and its Affiliates pursuant to Section 14.1;
(ii) the gross negligence or willful or intentional misconduct of Nektar, its
Affiliates or any of its Sublicensees or any of their respective directors,
officers, agents, employees or contractors under this Agreement; (iii) a
material breach by Nektar of any term of this Agreement; or (iv) a material
breach by Nektar of any obligation, representation, warranty or covenant
hereunder; or (v) a violation of Applicable Law in the performance of its duties
under this Agreement by Nektar, its Affiliates or any of its Sublicensees or
their respective directors, officers, agents, employees or contractors, in each
case except to the extent caused by (a) the gross negligence or willful
intentional misconduct of Bayer, its Affiliates, or Sublicensees, or any of
their respective directors, officers, agents, contractors or employees under
this Agreement; (b) material breach by Bayer of any term of this Agreement;
(c) the material breach by Bayer of any obligation, representation, covenant or
warranty hereunder; or (d) any violation of Applicable Law in the performance of
its duties under this Agreement by Bayer, its Affiliates, or Sublicensees, or
any of their respective directors, officers, agents, contractors or employees.
          14.3 Process for Indemnification. A Party’s obligation to defend,
indemnify and hold harmless the other Party under this Article 14 shall be
conditioned upon the following:
               (a) A Party seeking indemnification under this Article 14 (the
“Indemnified Party”) shall give prompt written notice of the claim to the other
Party (the “Indemnifying Party”).
               (b) Each Party shall furnish promptly to the other, copies of all
papers and official documents received in respect of any Damages. The
Indemnified Party shall cooperate as requested by the Indemnifying Party in the
defense against any Damages.
               (c) With respect to any Damages relating solely to the payment of
money damages and which will not result in the Indemnified Party’s becoming
subject to injunctive or other relief or otherwise adversely affecting the
business of the Indemnified Party in any manner, and as to which the
Indemnifying Party shall have acknowledged in writing the obligation to
indemnify the Indemnified Party under this Article 14, the Indemnifying Party
shall have the sole right to defend, settle or otherwise dispose of such
Damages, on such terms as the Indemnifying Party, in its sole discretion, shall
deem appropriate.
               (d) With respect to Damages relating to all other matters, the
Indemnifying Party shall have the sole right to control the defense of such
matter, provided that the Indemnifying Party shall obtain the written consent of
the Indemnified Party, which consent

- 52 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
shall not be unreasonably withheld or delayed, prior to ceasing to defend,
settling or otherwise disposing of any Damages if as a result thereof (i) the
Indemnified Party would become subject to injunctive or other equitable relief
or any remedy other than the payment of money by the Indemnifying Party or
(ii) the business of the Indemnified Party would be adversely affected.
               (e) The Indemnifying Party shall not be liable for any settlement
or other disposition of Damages by the Indemnified Party which is reached
without the written consent of the Indemnifying Party, which consent shall not
be unreasonably withheld, conditioned or delayed, it being understood that if
such consent is withheld, the Indemnifying Party will be responsible for the
amount of damages or increased costs and expenses attributable to such failure
to give consent.
          14.4 Insurance.
               (a) During the term of this Agreement and for [***] years
thereafter, Bayer shall either (i) maintain, at its sole expense, clinical trial
and product liability insurance relating to the Product that is comparable in
type and amount to the insurance customarily maintained by Bayer with respect to
similar prescription pharmaceutical products that are marketed, distributed and
sold in the Territory, or (ii) self insure for such risks.
               (b) During the term of this Agreement and for [***] years
thereafter, Nektar shall maintain, at its sole expense, such types and amounts
of insurance coverage as is appropriate and customary in the pharmaceutical
industry in light of the nature of the activities to be performed by Nektar
hereunder.
     15. Confidentiality
          15.1 Confidentiality; Exceptions. For the term of this Agreement and
for a period of [***] years thereafter, each Party shall maintain in confidence
all Information and materials of the other Party disclosed or provided to it by
the other Party (either pursuant to this Agreement, or the Confidential
Disclosure Agreement entered into by Nektar and Bayer Pharmaceuticals
Corporation dated [***] (the “Confidential Disclosure Agreement”)), to the
extent related to Amikacin, and identified as confidential, either in writing or
verbally (provided any verbally disclosed Information is reduced to writing and
submitted to the other Party within thirty (30) days of such verbal disclosure)
(together with all embodiments thereof, the “Confidential Information”).
Confidential Information also includes, but is not limited to, Information
generated hereunder, and Information regarding intellectual property and
confidential or proprietary Information of Third Parties. In addition, and
notwithstanding the foregoing, if under Article 11 Information constituting
inventions and discoveries are to be owned by one Party, such Information shall
be deemed to be Confidential Information of such Party, even if such Information
is initially generated and disclosed by the other Party. The terms and
conditions of this Agreement and the Confidential Disclosure Agreement also
shall be deemed Confidential Information of both Parties. Notwithstanding the
foregoing, Confidential

- 53 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Information shall not include that portion of Information or materials that the
receiving Party can demonstrate by contemporaneous written records was (i) known
to the general public at the time of its disclosure to the receiving Party, or
thereafter became generally known to the general public, other than as a result
of actions or omissions of the receiving Party or anyone to whom the receiving
Party disclosed such Information; (ii) known by the receiving Party prior to the
date of disclosure by the disclosing Party; (iii) disclosed to the receiving
Party on an unrestricted basis from a source unrelated to the disclosing Party
and not under a duty of confidentiality to the disclosing Party; or
(iv) independently developed by the receiving Party by personnel that did not
have access to or use of Confidential Information of the disclosing Party.
     Any combination of features or disclosures shall not be deemed to fall
within the foregoing exclusions merely because individual features are published
or known to the general public or in the rightful possession of the receiving
Party unless the combination itself and principle of operation thereof are
published or known to the general public or are in the rightful possession of
the receiving Party.
          15.2 Degree of Care; Permitted Use. Each Party shall take reasonable
steps to maintain the confidentiality of the Confidential Information of the
other Party, which steps shall be no less protective than those steps that such
Party takes to protect its own Information and materials of a similar nature,
but in no event less than a reasonable degree of care. Neither Party shall use
or permit the use of any Confidential Information of the other Party except for
the purposes of carrying out its obligations or exercising its rights under this
Agreement or the Confidential Disclosure Agreement, and neither Party shall copy
any Confidential Information of the other Party except as may be reasonably
useful or necessary for such purposes. All Confidential Information of a Party,
including without limitation all copies and derivations thereof, is and shall
remain the sole and exclusive property of the disclosing Party and subject to
the restrictions provided for herein. Neither Party shall disclose any
Confidential Information of the other Party other than to those of its
directors, officers, Affiliates, employees, licensors, independent contractors,
Sublicensees, assignees, agents and external advisors directly concerned with
the carrying out of this Agreement, on a strictly applied “need to know” basis;
provided, however, that such directors, officers, Affiliates, employees,
licensors, independent contractors, Sublicensees, assignees, agents and external
advisors are subject to confidentiality and non-use obligations at least as
stringent as the confidentiality and non-use obligations provided for in this
Article 15. Except to the extent expressly permitted under this Agreement, the
receiving Party may not use Confidential Information of the other Party in
applying for Patents or securing other intellectual property rights without
first consulting with, and obtaining the written approval of, the other Party
(which approval shall not be unreasonably withheld or delayed).
          15.3 Permitted Disclosures. The obligations of Sections 15.1, 15.2,
and 16.1 shall not apply to the extent that the receiving Party is required to
disclose Information pursuant to (a) an order of a court of competent
jurisdiction, (b) Applicable Laws, (c) regulations or rules of a securities
exchange, (d) requirement of a governmental agency for purposes of obtaining
approval to test or market the Product, (e) disclosure of Information to a
Patent office for the

- 54 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
purposes of filing a Patent Application as permitted in this Agreement, or
(f) the exercise by each Party of its rights granted to it under this Agreement
or its retained rights, including, without limitation, the Exploitation of the
Product, and such Third Party agrees to confidentiality and non-use obligations
at least as stringent as those specified for in this Article 15; provided that
the receiving Party shall provide prior written notice thereof to the disclosing
Party and sufficient opportunity for the disclosing Party to review and comment
on such required disclosure and request confidential treatment thereof or a
protective order therefor.
          15.4 Irreparable Injury. The Parties acknowledge that either Party’s
breach of this Article 15 would cause the other Party irreparable injury for
which it would not have an adequate remedy at law. In the event of a breach, the
nonbreaching Party may seek injunctive relief, whether preliminary or permanent,
in addition to any other remedies it may have at law or in equity, without
necessity of posting a bond.
          15.5 Return of Confidential Information. Each Party shall return or
destroy, at the other Party’s instruction, all Confidential Information of the
other Party in its possession upon termination or expiration of this Agreement,
except any Confidential Information that is necessary to allow such Party to
perform or enjoy any of its rights or obligations that expressly survive the
termination or expiration of this Agreement.
     16. Publicity
          16.1 Public Disclosure. The Parties agree that the initial public
announcement of the execution of this Agreement shall be in the form of a
mutually agreed upon press release that describes the nature and scope of the
collaboration including its aggregate value (the “Initial Public Disclosure”).
In connection with the issuance of such press release, Nektar shall also be
permitted to make any filings required under Applicable Law, including without
limitation filings with the U.S. Securities and Exchange Commission to report
the execution of this Agreement. During the term of this Agreement, in all cases
other than the announcement set forth in the Initial Public Disclosure, each
Party shall submit to the other Party (the “Non-Publishing Party”) for review
and approval all proposed press releases, academic, scientific and medical
publications and public presentations relating to the Product that have not been
previously disclosed. Such review and approval shall be conducted for the
purposes of preserving intellectual property protection and determining whether
any portion of the proposed publication or presentation containing the
Confidential Information of the Non-Publishing Party should be modified or
deleted, and (in the case of a disclosure that Nektar wishes to make) to
determine whether such disclosure is in the best interests of the Parties in
connection with the Development of the Product (such determination to be made in
Bayer’s reasonable discretion). Written copies of such proposed publications and
presentations (other than press releases) shall be submitted to the
Non-Publishing Party no later than [***] days before submission for publication
or presentation; provided that, for general disclosure of program status to
investors or analysts, or in public conference or earnings calls (“General
Disclosure”) such [***] day period shall be shortened to [***] business days.
Subject to Applicable Law, written copies of proposed

- 55 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
press releases shall be submitted to the Non-Publishing Party no later than
[***] hours before release. The Non-Publishing Party shall provide its comments,
if any, and (if it so chooses) its approval within (a) [***] business days, in
the case of a press release, and (b) [***] business days of its receipt of any
other written copy. With respect to matters other than press releases, the
review period may be extended for an additional [***] days, or for General
Disclosures [***] business days, in the event the Non-Publishing Party can
demonstrate reasonable need for such extension, including, without limitation,
the preparation and filing of Patent Applications. This period may be further
extended by mutual written agreement of the Parties. Nektar and Bayer will each
comply with standard academic practice regarding authorship of scientific
publications and recognition of contribution of other parties in any
publications.
          16.2 Statement Regarding Collaboration. Subject to Applicable Law, any
Information publicly disclosed by Bayer relating to the Project for widespread
public dissemination or release, whether in the form of press releases,
technical publications or other public statements regarding the Project, shall
include a prominent statement that the Project involves development and
commercialization of products for Pulmonary Delivery of Formulated Amikacin
using Nektar’s proprietary pulmonary delivery technology. Nektar shall not use
any Bayer Trademark or any derivation of the Bayer name without the advance
express written consent of Bayer, which consent may be granted or withheld in
Bayer’s sole discretion.
     17. Trademarks
          17.1 Product Trademark; Use of Nektar Trademark. Subject to
Section 7.7, the Product, the Device, Product packaging (including, without
limitation, ampoules and vials), promotional materials, package inserts, and
labeling shall bear one or more Trademark(s) chosen and owned by Bayer. The
Product, the Device, Product packaging (including, without limitation, ampoules
and vials), promotional materials, package inserts, and labeling shall also bear
the Nektar Trademark as provided in Section 7.7. Nektar grants to Bayer the
right to use Nektar’s Trademarks solely to the extent necessary for Bayer to
exercise its rights and fulfill its obligations set forth in this Agreement.
Bayer shall not use any Nektar Trademark outside the scope of this Agreement,
and shall not knowingly take any action that would materially adversely affect
the value of any Nektar Trademark. Nektar shall retain the right to monitor the
quality of the goods on or with which the Nektar Trademark is used solely to the
extent necessary to maintain Nektar’s Trademark rights.
          17.2 Trademark Prosecution and Maintenance. Bayer shall bear the full
costs and expense of and be responsible for filing, prosecuting and maintaining
any Trademarks owned by Bayer. Nektar shall bear the full costs and expense of
and be responsible for filing, prosecuting and maintaining any Trademarks owned
by Nektar. The Parties shall jointly select a Product-specific Trademark and
shall jointly own such Trademark in the Shared Territory. For jointly filed,
Product-specific Trademark(s) in the Shared Territory, all of the cost and
expenses incurred by the Parties under this Agreement, including without
limitation those incurred in connection with the selection, preparation, filing,
prosecution, and maintenance of Trademark(s)

- 56 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
used in Commercialization of the Product, filing and maintenance fees paid to
governmental authorities, and the costs of litigation (enforcement or defense)
or other proceedings, under such Trademark(s), including without limitation fees
and expenses paid to outside counsel (“Trademark Expenses”), shall be shared by
the Parties as follows: Bayer shall bear [***] of such costs and expenses, and
Nektar shall bear [***] of such costs and expenses. Bayer shall solely own and
shall be responsible for filing, prosecuting and maintaining any
Product-specific Trademarks in the Royalty Territory and conducting litigation
with respect thereto. Bayer shall solely bear all costs and expenses associated
with such activities for any Product-specific Trademark in the Royalty
Territory.
     18. Term and Termination
          18.1 Term. The term of this Agreement shall commence as of the
Effective Date and, unless sooner terminated as specifically provided in this
Agreement, shall continue in effect on a country-by-country basis until the
expiration of all royalty and payment obligations in each country in the
Territory. Upon expiration of all royalty and payment obligations in each
country in the Territory, Bayer shall have a royalty-free, paid-up,
non-exclusive license in such country.
          18.2 Termination by Bayer.
               (a) Bayer shall have the right to terminate the Agreement [***]
days’ prior written notice. If Bayer terminates the Agreement pursuant to this
Section 18.2(a), Bayer shall pay to Nektar a termination fee equal to:
                    (i) [***], if such termination occurs [***]; or
                    (ii) [***], if such termination occurs [***]; or
                    (iii) [***], if such termination occurs [***].
Bayer shall pay such amount to Nektar in immediately available funds within
[***] days after the effective date of such termination. The foregoing
termination payment shall be in lieu of, and in substitution for, any
reimbursement of costs, expenses or fees otherwise reimbursable (other than any
Milestone Payments accrued but not yet paid) by Bayer to Nektar pursuant to this
Agreement or any other payments with respect to activities relating to the
Product under this Agreement (but only to the extent the obligation to make such
payments has not accrued prior to the effective date of such termination).
               (b) Bayer shall have the right to terminate the Agreement, at any
time, upon [***] days’ prior written notice to Nektar in the event (i) of any
development that causes the Product to fail to meet or to no longer meet the
MACP that is outside of Bayer’s reasonable control, or (ii) that Bayer’s Global
Pharmacovigilance Team (or any successor thereto within Bayer) determines that
Development or Commercialization of the Product must be terminated

- 57 -



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
because of safety issues outside of Bayer’s reasonable control (either of (i) or
(ii), an “Unanticipated Development”). If Bayer terminates the Agreement for an
Unanticipated Development, then Bayer and Nektar shall continue to bear their
respective share of noncancellable costs and expenses becoming due after the
effective date of such termination, to the extent such costs and expenses were
set forth in a relevant Plan; provided that the Parties shall use reasonable
efforts to minimize expenditures after the effective date of such termination.
Upon request by Nektar, Bayer shall provide documentation to support its
determination of the occurrence of an Unanticipated Development and meet with
Nektar upon request to explain the basis for such determination.
          18.3 Termination by Nektar. Nektar shall have the right to terminate
the Agreement, at any time, upon [***] days’ prior written notice to Bayer in
the event that Nektar determines that Development or Commercialization of the
Product must be terminated [***]. If Nektar terminates the Agreement in
accordance with the foregoing, then Nektar and Bayer shall continue to bear
their respective share of noncancellable costs and expenses becoming due after
the effective date of such termination, to the extent such costs and expenses
were set forth in a relevant Plan; provided that the Parties shall use
reasonable efforts to minimize expenditures after the effective date of such
termination. Upon request by Bayer, Nektar shall provide documentation to
support its determination and meet with Bayer upon request to explain the basis
for such determination.
          18.4 Termination for Material Breach. If either Party believes the
other is in material breach of a material obligation under this Agreement, it
may give notice of such breach to the other Party, which other Party shall have
[***] days in which to remedy such breach, or [***] days in the case of breach
(whether material or not) of any payment obligation hereunder. Such [***] day
period shall be extended in the case of a breach not capable of being remedied
in such [***] day period so long as the breaching Party uses diligent efforts to
remedy such breach and is pursuing a course of action that, if successful, will
effect such a remedy. If such alleged breach is not remedied in the time period
set forth above, the nonbreaching Party shall be entitled, without prejudice to
any of its other rights conferred on it by this Agreement, and in addition to
any other remedies available to it by law or in equity, to terminate this
Agreement upon written notice to the other Party. In the event of a dispute
regarding any payments due and owing hereunder, all undisputed amounts shall be
paid when due, and the balance, if any, shall be paid promptly after settlement
of the dispute, including without limitation any accrued interest thereon.
          18.5 Termination upon Insolvency. Either Party may terminate this
Agreement if, at any time, the other Party shall file in any court or agency
pursuant to any statute or regulation of any state or country, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of that Party or of its assets, or if the
other Party proposes a written agreement of composition or extension of its
debts, or if the other Party shall be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition shall not be
dismissed within [***] days after the filing thereof, or

-58-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
if the other Party shall propose or be a Party to any dissolution or
liquidation, or if the other Party shall make an assignment for the benefit of
its creditors.
          18.6 Termination by Bayer Pursuant to Section 18.2 or by Nektar
Pursuant to Section 18.3 or 18.4. In the event that Bayer terminates this
Agreement under Sections 18.2(a) or 18.2(b), or if Nektar terminates this
Agreement under Sections 18.3 or 18.4, then, as of the effective date of such
termination, the following terms and conditions shall apply:
               (a) The license grants in Section 2.1 shall terminate and all
rights with respect thereto shall revert in their entirety to Nektar.
               (b) Unless such termination was by Bayer under
Section 18.2(b)(ii) or by Nektar under Section 18.3, subject to any Third Party
(excluding Agents of Bayer) rights existing at the time of termination and to
the extent that technology covered by a Patent Controlled by Bayer or its
Affiliates or an Agent of Bayer is incorporated into or is otherwise used in
connection with the Product by Bayer during the Development or Commercialization
of the Product pursuant to this Agreement, Bayer agrees that neither it nor its
Agents will, and Bayer shall cause its Affiliates not to, assert against Nektar,
its subsidiaries, Affiliates or sublicensees, any claim, or institute any action
or proceeding, whether at law or equity, under any intellectual property rights,
including without limitation Patents or Patent Applications, that may prevent
Nektar, its Affiliates or sublicensees from making, having made, using, having
used, promoting, developing, offering for sale, selling, having sold, importing,
having imported, exporting, having exported or marketing the Product as it
exists as of the termination date. This covenant shall be binding upon, and
inure to the benefit of, the Parties, their successors, and assigns. Nektar’s
sublicensees for the Product shall be Third Party beneficiaries of this
Section 18.6(b).
               (c) Bayer shall, without additional consideration, assign to
Nektar all of Bayer’s right, title and interest in and to (i) the continuation
Patent Application [***], and (ii) any Patents or Patent Applications assigned
to Bayer under Section 11.3(a)(i). Nektar shall bear, in its sole discretion,
the full costs and expense of and be solely responsible for prosecuting,
maintaining, enforcing and defending the Nektar Patent Rights and any Patents or
Patent Applications assigned to Nektar pursuant to this Section 18.6(c).
               (d) Unless such termination was by Bayer under
Section 18.2(b)(ii) or by Nektar under Section 18.3, Bayer shall, without
additional consideration, assign to Nektar all of Bayer’s right, title and
interest in and to any Patent Applications or Patents developed pursuant to and
during the course of the Agreement relating solely to [***]. Nektar shall bear,
in its sole discretion, the full costs and expense of and be solely responsible
for prosecuting, maintaining, enforcing and defending the Nektar Patent Rights
and any Patents or Patent Applications assigned to Nektar pursuant to this
Section 18.6(d).

-59-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
               (e) For prosecution and maintenance of Joint Patent Rights,
Section 11.3(a)(iii) shall survive and apply. If neither Party wishes to pursue
or maintain any Patents or Patent Applications associated with Joint Patent
Rights, then such Patents or Patent Applications shall be allowed to go
abandoned.
               (f) For Joint Patent Rights (other than those assigned to Nektar
pursuant to this Section 18.6), the Parties shall jointly enforce such Patents
throughout the Territory and share the costs associated with such enforcement
and any recoveries associated therewith as follows: Bayer shall bear or receive
[***] of such costs or recovery, as applicable, and Nektar shall bear or receive
[***] of such costs or recovery, as applicable. If one Party chooses not to
participate in enforcement of the Joint Patent Rights, the other Party shall
have the right to enforce such Patents (provided all of the costs and expenses
of both Parties incurred in connection with such enforcement shall be borne by
the enforcing Party), including without limitation the right to settle such
litigation (subject to the next sentence of this Section 18.6(f)) at its sole
expense and to keep all recoveries associated therewith. The joint consent of
Bayer and Nektar (which consent shall not be unreasonably withheld or delayed)
shall be required of any settlement, consent judgment or other voluntary final
disposition of a suit under this Section 18.6(f) that could adversely affect the
other Party’s interest. If, in any enforcement action taken pursuant to this
Section 18.6(f), the enforcing Party determines that the other Party is an
indispensable party to such action, the other Party hereby consents to be joined
in such action and, in such event, the other Party shall have the right to be
represented in such action using counsel of its own choice at the enforcing
Party’s expense. Notwithstanding the foregoing, each Party’s enforcement rights
under this Section 18.6(f) shall be subject to limitations imposed in any
license agreement with a Third Party existing as of the Effective Date relating
to the Patent to be enforced.
               (g) Unless such termination was by Bayer under
Section 18.2(b)(ii) or by Nektar under Section 18.3, to the extent they are
assignable, Bayer shall execute any documents necessary to transfer Bayer’s
rights under any Third Party licenses obtained solely or jointly by Bayer
pursuant to and during the course of the Agreement under Section 11.4 to Nektar,
and Nektar shall thereafter be responsible for all costs, expenses and
obligations associated with such Third Party licenses.
               (h) Unless such termination was by Bayer under
Section 18.2(b)(ii) or by Nektar under Section 18.3, Bayer shall, without
additional consideration, assign to Nektar all of its right, title and interest
in and to any Product-specific Trademark filed during the course of and pursuant
to the Agreement. Nektar shall bear, in its sole discretion, the full costs and
expense of and be solely responsible for prosecuting, maintaining, enforcing and
defending any Product-specific Trademark in the Territory after the effective
date of termination.
               (i) Unless such termination was by Bayer under
Section 18.2(b)(ii) or by Nektar under Section 18.3, upon Nektar’s request,
Bayer shall transfer to Nektar, and Nektar shall have the right to use, all
materials, results, analyses, reports, websites, marketing materials,

-60-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
technology, know-how, regulatory filings and other Information, reasonably
required by Nektar, in whatever form developed, controlled or generated as of
the effective date of such termination by or on behalf of Bayer, its Affiliates
or Sublicensees with respect to the Product. Bayer agrees to submit to the FDA
and other Regulatory Authorities in jurisdictions in which any regulatory
filings have been made with respect to the Product, within [***] days after the
effective date of such termination, a letter (with a copy to Nektar) notifying
the FDA and such other Regulatory Authorities of the transfer of any regulatory
filings for the Product in such jurisdictions from Bayer to Nektar.
Additionally, Bayer will grant to Nektar any rights of reference or access to
regulatory filings necessary to practice the rights granted to it under this
Section 18.6. All transfers described in this Section 18.6(i) shall be at
Bayer’s expense.
               (j) Unless such termination was by Bayer under
Section 18.2(b)(ii) or by Nektar under Section 18.3, if Bayer at the time was
supplying Formulated Amikacin, Bayer shall supply Nektar’s or its designee’s
requirements of Formulated Amikacin and, using such Amikacin and the Device
supplied by Nektar, Product in final packaged form at commercially reasonable
prices until the earlier of Nektar’s qualification of alternate supply sources,
or [***] months after termination.
               (k) For any Patents or Patent Applications covering Inventions
owned by Bayer under Section 11.2(a)(ii) that are not assigned to Nektar upon
termination of this Agreement in accordance with Section 18.6(d), the license
granted to Nektar in Section 11.2(a)(ii)(A) shall be expanded to include the
entire Territory.
               (l) Surviving Rights. Except where expressly provided for
otherwise in this Agreement, termination of this Agreement by Nektar pursuant to
Section 18.3 or 18.4 or termination of this Agreement by Bayer pursuant to
Section 18.2(a) or Section 18.2(b), shall not relieve the Parties of any
liability, including without limitation any obligation to make payments
hereunder, which accrued hereunder prior to the effective date of such
termination, nor preclude any Party from pursuing all rights and remedies it may
have hereunder or at law or in equity with respect to any breach of this
Agreement, nor prejudice any Party’s right to obtain performance of any
obligation. In the event of such termination, the following provisions shall
survive in addition to others specified in this Agreement to survive in such
event: Sections 8.5—8.10 (solely to the extent applicable to the amounts due and
owing to Nektar as of the effective date of such termination).
          18.7 Termination by Bayer for Material Breach by Nektar. In the event
that Bayer terminates this Agreement under Section 18.4, then as of the
effective date of such termination, the following terms and conditions shall
apply:
               (a) The license grant in Section 11.2(a)(ii)(A) shall terminate
and all rights with respect thereto shall revert in their entirety to Bayer,
provided that the license set forth in Section 11.2(a)(ii)(B) shall continue in
full force and effect.

-61-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
               (b) The license grants in Section 2.1 shall continue. In
addition, Bayer shall have a royalty-bearing license pursuant to the terms set
forth in Section 18.7(i), under the Nektar Know-How and Nektar Patent Rights, to
make and have made the Device solely in connection with Exploitation of the
Product in the Field throughout the Territory.
               (c) The co-exclusive license in Section 2.1(b)(i) shall become
exclusive as of the effective date of such termination.
               (d) Nektar shall grant a sublicense to Bayer under any Third
Party licenses obtained by Nektar pursuant to and during the course of this
Agreement under Section 11.4.
               (e) Nektar shall, without additional consideration, assign to
Bayer all of Nektar’s right, title and interest in and to any Patents or Patent
Applications assigned to Nektar under Section 11.3(a)(ii). Bayer shall bear, in
its sole discretion, the full costs and expense of and be solely responsible for
prosecuting, maintaining, enforcing and defending any Patents or Patent
Applications assigned to Bayer pursuant to this Section 18.7(e).
               (f) Nektar shall, without additional consideration, assign to
Bayer all of its right, title and interest in and to any Product-specific
Trademark filed during the course of and pursuant to the Agreement. Bayer shall
bear, in its sole discretion, the full costs and expense of and be solely
responsible for prosecuting, maintaining, enforcing and defending any
Product-specific Trademark in the Territory after the effective date of
termination.
               (g) Upon Bayer’s request, Nektar shall transfer to Bayer, and
Bayer shall have the right to use, all materials, results, analyses, reports,
websites, marketing materials, technology, know-how, regulatory filings and
other Information, reasonably required by Bayer, in whatever form developed,
controlled or generated as of the effective date of such termination by or on
behalf of Nektar, its Affiliates or Sublicensees with respect to the Product.
Additionally, Nektar will grant to Bayer any rights of reference or access to
regulatory filings necessary to practice the rights granted to it under this
Section 18.7. All transfers described in this Section 18.7(g) shall be at
Nektar’s expense.
               (h) Nektar shall supply Bayer’s or its designee’s requirements of
the Device at commercially reasonable prices until the earlier of Bayer’s
qualification of alternate supply sources, or [***] months after termination.
               (i) Bayer shall continue to pay royalties in the Royalty
Territory in accordance with Section 8.4(a), (b), (c), (e) and (f) and
Sections 8.5-8.10 provided that Bayer shall not be required to make any
additional royalty payments under Section 8.4(d). However, Bayer shall continue
to pay Milestone Payments under Section 8.3. In addition, Bayer may either:

-62-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
                    (x) treat the Shared Territory as the Royalty Territory for
purposes of the payments to be made under Section 8.4(a), (b), (c), (e) and
(f) and Sections 8.5-8.10 (but not for purposes of Section 8.4(d)), provided
that the Net Sales in the Shared Territory shall not be aggregated with Net
Sales in the Royalty Territory for purposes of payments to be made under
Section 8.4(a), in which case Bayer shall be deemed to have elected its remedy
for such breach by Nektar and shall not have the right to pursue other remedies
available to it under law or in equity in connection with such breach, or
                    (y) treat the Shared Territory as the Royalty Territory for
purposes of the payments to be made under Section 8.4(a), (b), (c), (e) and
(f) and Sections 8.5-8.10 (but not for purposes of Section 8.4(d)), provided
that the Net Sales in the Shared Territory shall not be aggregated with Net
Sales in the Royalty Territory for purposes of payments to be made under
Section 8.4(a), and further provided that the royalty rate applicable to the
Shared Territory under Section 8.4(a) shall be fixed at [***] of annual Net
Sales in the Shared Territory [***], in which case Bayer shall retain the right
to pursue other remedies available to it under law or in equity in connection
with such breach.
In the case that either clause (x) or (y) of this Section 18.7(i) applies:
(A) Nektar would thereafter no longer be obligated to bear any portion of
Allowable Expenses and would not be entitled to participate in Product Profit
and Loss under Section 8.2(b)(i), (B) Nektar, after the effective date of such
termination, shall be solely responsible for the payment of all amounts [***]
with respect to the Territory, and (C) all of the Parties’ payment obligations,
other than those relating to Product Profit and Loss and Allowable Expenses, as
set forth in this Agreement will continue to apply. For clarity, milestone
payments payable by Bayer to Nektar pursuant to Section 8.4(d) shall not accrue
based on sales of the Product in the Shared Territory.
               (j) To the extent that technology covered by a Patent Controlled
by an Agent of Nektar is incorporated into or is otherwise used in connection
with the Product by Nektar during the Development or Commercialization of the
Product pursuant to this Agreement, Nektar agrees that its Agents will not
assert against Bayer, its subsidiaries, Affiliates or sublicensees, any claim,
or institute any action or proceeding, whether at law or equity, under any
intellectual property rights, including without limitation Patents or Patent
Applications, that may prevent Bayer, its Affiliates or sublicensees from
making, having made, using, having used, promoting, developing, offering for
sale, selling, having sold, importing, having imported, exporting, having
exported or marketing the Product as it exists as of the termination date. This
covenant shall be binding upon, and inure to the benefit of, the Parties, their
successors, and assigns. Bayer’s sublicensees for the Product shall be Third
Party beneficiaries of this Section 18.7(j).
               (k) Surviving Rights. Except where expressly provided for
otherwise in this Agreement, termination of this Agreement pursuant to
Section 18.4 for Nektar’s breach shall not relieve the Parties of any liability,
including without limitation any obligation to make payments hereunder, which
accrued hereunder prior to the effective date of such termination, nor

-63-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
preclude any Party from pursuing all rights and remedies it may have hereunder
or at law or in equity with respect to any breach of this Agreement, nor
prejudice any Party’s right to obtain performance of any obligation. In the
event of such termination, the following provisions shall survive in addition to
others specified in this Agreement to survive in such event: Sections 2.1—2.5
(subject to Sections 18.7(b) and (c)), 5.2(c), 5.8, 8.3, 8.4(a)—(c) and 8.4(e)
and (f), 8.5-8.10, 11.3(a) (subject to Section 18.7(e)), 11.5, and 17.1 (first
two sentences only).
          18.8 General Surviving Obligations. The rights and obligations set
forth in this Agreement shall extend beyond the expiration or termination of the
Agreement only to the extent expressly provided for herein, or to the extent
that the survival of such rights or obligations are necessary to permit their
complete fulfillment or discharge. Without limiting the foregoing, the Parties
have identified various rights and obligations which are understood to survive,
as follows. In the event of expiration or termination of this Agreement for any
reason, the following provisions shall survive in addition to others specified
in this Agreement to survive in such event. Termination of this Agreement shall
not terminate Bayer’s obligation to pay all Milestone Payments, royalties and
other payments which shall have accrued hereunder (including without limitation
any Milestone Payments then accrued because the event has occurred but the
Milestone Payment is not yet due). Additionally, the rights and obligations of
the Parties under Sections 10.2—10.3 (for the period set forth in Section 10.4),
11.1 (first sentence only), 11.2 (subject to Sections 18.6 and 18.7), 13.1 (for
the period set forth therein), 14.1—14.3, 14.4 (for the period set forth
therein), and Articles 1, 15 (for the period set forth therein), 18 (as
applicable), 19, and 20, and payment obligations for rights accrued under
Article 11 (subject to Sections 18.6(c)-18.6(h)) as of the effective date of
expiration or termination date shall survive the termination or expiration of
this Agreement.
          18.9 Challenge.
               (a) Nektar shall have the right to terminate this Agreement
immediately upon written notice if Bayer or its Affiliate challenges in a court
of competent jurisdiction, the validity, scope or enforceability of, or
otherwise opposes, any Patent included in the Nektar Patent Rights, [***]. If a
Sublicensee of Bayer or its Affiliate challenges the validity, scope or
enforceability of or otherwise opposes any Patent included in the Nektar Patent
Rights under which such Sublicensee is sublicensed, then Bayer or its Affiliate,
as applicable, shall, upon written notice from Nektar, terminate such
sublicense. Bayer and its Affiliates shall include provisions in all agreements
under which a Third Party obtains a license under any Patent included in the
Nektar Patent Rights providing that, if the Sublicensee challenges the validity
or enforceability of or otherwise opposes any such Patent under which the
Sublicensee is sublicensed, then Bayer may terminate such sublicense agreement
with such Sublicensee, and Bayer shall, upon request by Nektar, enforce such
right if such Sublicensee breaches such restriction.
               (b) Bayer shall have the right to terminate this Agreement
immediately upon written notice if Nektar or its Affiliate challenges in a court
of competent

-64-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
jurisdiction, the validity, scope or enforceability of or otherwise opposes any
Patent licensed to Nektar under Section 11.2(a)(ii). If a Sublicensee of Nektar
or its Affiliate challenges the validity, scope or enforceability of, or
otherwise opposes, any Patent licensed to Nektar under Section 11.2(a)(ii) under
which such Sublicensee is sublicensed, then Nektar or its Affiliate, as
applicable, shall, upon written notice from Bayer, terminate such sublicense.
Nektar and its Affiliates shall include provisions in all agreements under which
a Third Party obtains a license under any Patent licensed to Nektar under
Section 11.2(a)(ii) providing that if the sublicensee challenges the validity or
enforceability of or otherwise oppose any such Patent under which the
sublicensee is sublicensed, Nektar or its Affiliate, as applicable, may
terminate its sublicense agreement with such sublicensee, and Nektar shall, upon
request by Bayer, enforce such right if such sublicensee breaches such
restriction.
          18.10 Accrued Rights, Surviving Obligations. Termination or expiration
of this Agreement shall not relieve either Party from obligations that are
expressly indicated to survive termination or expiration of the Agreement.
Except as otherwise provided for in this Agreement, termination by a Party shall
not be an exclusive remedy, and all other remedies will be available to the
terminating Party, in equity and at law.
          18.11 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by Nektar or Bayer are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of the United States Bankruptcy Code,
licenses of right to “intellectual property” as defined under Section 101 of the
United States Bankruptcy Code. The Parties agree that the Parties, as licensees
of such rights under this Agreement, shall retain and may fully exercise all of
their rights and elections under the United States Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against either Party under the United States Bankruptcy Code, the Party
that is not a party to such proceeding shall be entitled to a complete duplicate
of (or complete access to, as appropriate) any such intellectual property and
all embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, shall be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefor, unless the Party subject to such proceeding elects to
continue to perform all of its obligations under this Agreement or (b) if not
delivered under clause (a) above, following the rejection of this Agreement by
or on behalf of the Party subject to such proceeding upon written request
therefor by the non-subject Party.
     19. LIMITATION OF LIABILITY AND EXCLUSION OF DAMAGES; DISCLAIMER OF
WARRANTY
          19.1 EXCEPT IN THE CASE OF A BREACH OF ARTICLE 15, AND WITHOUT
LIMITING THE PARTIES’ OBLIGATIONS UNDER ARTICLE 14, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION, DAMAGES RESULTING FROM LOSS
OF USE, LOSS OF PROFITS,

-65-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
INTERRUPTION OR LOSS OF BUSINESS OR OTHER ECONOMIC LOSS) ARISING OUT OF THIS
AGREEMENT OR WITH RESPECT TO A PARTY’S PERFORMANCE OR NON-PERFORMANCE HEREUNDER.
          19.2 EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY
PROVIDES ANY WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, REGARDING
THE PRODUCT, FORMULATED AMIKACIN OR THE DEVICE USED IN PRECLINICAL STUDIES OR
CLINICAL TRIALS OR FOR COMMERCIAL USE, AND EACH PARTY HEREBY DISCLAIMS ALL OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS AND IMPLIED, INCLUDING WITHOUT
LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND FREEDOM FROM INFRINGEMENT OF THIRD PARTY RIGHTS.
     20. Miscellaneous
          20.1 Agency. Neither Party is, nor shall be deemed to be, an employee,
agent, co-venturer or legal representative of the other Party for any purpose.
Neither Party shall be entitled to enter into any contracts in the name of, or
on behalf of the other Party, nor shall either Party be entitled to pledge the
credit of the other Party in any way or hold itself out as having the authority
to do so.
          20.2 Assignment; Change of Control.
               (a) Except as otherwise provided in this Agreement, neither this
Agreement nor any interest hereunder shall be assignable by any Party without
the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed following the conclusion of the Project);
provided, however, (i) the assignment of this Agreement by operation of law
pursuant to a merger or consolidation of either Party with or into any Third
Party shall, regardless of the identity of the surviving entity to such merger
or consolidation, not be deemed an assignment in violation of this Section 20.2,
(ii) either Party, without such consent, may assign its rights and delegate its
duties hereunder to an Affiliate thereof without obtaining such consent,
provided that the assigning Party agrees to remain primarily (and not
secondarily or derivatively) liable for the full and timely performance by such
Affiliate of all its obligations hereunder, and (iii) either Party, without such
consent, may assign its rights and delegate its duties hereunder to a successor
entity or acquirer, provided that the assigning Party agrees to remain primarily
(and not secondarily or derivatively) liable for the full and timely performance
by such assignee of all its obligations hereunder.
               (b) If Nektar undergoes a Change of Control, Bayer shall have the
right, exercisable within [***] days of its receipt of notice from Nektar of
such Change of Control to do any or all of the following, (i) to terminate
Nektar’s co-promotion rights under Section 7.3, 7.4 and 7.8, (ii) to treat the
Shared Territory as the Royalty Territory for purposes of

-66-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
the payments to be made under Section 8.4(a), (b), (c), (e) and (f) and
Sections 8.5-8.10 (but not for purposes of Section 8.4(d)) under this Agreement,
provided that the Net Sales in the Shared Territory shall not be aggregated with
Net Sales in the Royalty Territory for purposes of payments to made under
Section 8.4(a)), and further provided that the royalty rate applicable to the
Shared Territory under Section 8.4(a) shall be fixed at [***] of annual Net
Sales in the Shared Territory [***] (a “Royalty Conversion”), and/or (iii) to
terminate Nektar’s participation in the GPT, GBT, and RBU in which case the
Parties shall form new committees to govern the Commercialization and
Development, respectively, of the Product, each of which committees has equal
representation by each of Bayer and Nektar and which shall operate as set forth
in Sections 3.4(c), 3.5(c), and 3.6(c), respectively, with such newly formed
committees having the responsibilities formerly held by the GPT, GBT, and RBU,
respectively. If Bayer elects a Royalty Conversion, Nektar would thereafter no
longer be obligated to bear any portion of Allowable Expenses and would not be
entitled to participate in Product Profit and Loss under Section 8.2(b)(i). In
such event, (A) Nektar shall thereafter be solely responsible for the payment of
all amounts [***] with respect to the Territory, and (B) all of the Parties’
payment obligations, other than those relating to Product Profit and Loss and
Allowable Expenses, as set forth in this Agreement will continue to apply. For
clarity, milestone payments payable to Nektar pursuant to Section 8.4(d) shall
not accrue based on sales in the Shared Territory.
               (c) This Agreement shall be binding upon and inure to the
successors and permitted assignees of the Parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s
successor’s and permitted assigns to the extent necessary to carry out the
intent of this Agreement. Any assignment not in accordance with this
Section 20.2 shall be void.
          20.3 Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
          20.4 Force Majeure. Neither Party shall be liable or responsible to
the other Party for loss or damages, nor shall it have any right to terminate
this Agreement for any default or delay attributable to any event beyond its
reasonable control and without its fault or negligence, including but not
limited to acts of God, acts of government (including injunctions), fire, flood,
earthquake, strike, lockout, labor dispute, breakdown of plant, shortage of
critical equipment, loss or unavailability of manufacturing facilities or
material, casualty or accident, civil commotion, acts of public enemies, acts or
terrorism or threat of terrorist acts, blockage or embargo and the like (a
“Force Majeure Event”); provided, however, that in each such case the Party
affected shall use reasonable efforts to avoid such occurrence and to remedy it
promptly. The Party affected shall give prompt notice of any such cause to the
other Party. The Party giving such notice shall thereupon be excused from such
of its obligations hereunder as it is thereby disabled from performing for so
long as it is so disabled and for [***] days thereafter and the Party receiving
notice shall be similarly excused from its respective obligations which it is
thereby disabled from performing; provided, however, that such affected Party
commences

-67-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
and continues to take reasonable and diligent actions to cure such cause.
Notwithstanding the foregoing, nothing in this Section 20.4 shall excuse or
suspend the obligation to make any payment due hereunder in the manner and at
the time provided.
          20.5 Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by facsimile
transmission (receipt verified), telexed, mailed by registered or certified mail
(return receipt requested), postage prepaid, or sent by express courier service,
to the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice; provided that notices of a change of
address shall be effective only upon receipt thereof):

         
 
  If to Bayer, addressed to:   Bayer Healthcare LLC
 
      555 White Plains Road
 
      Tarrytown, New York 01591
 
      Attn: [***]
 
      [***]
 
      Facsimile: [***]
 
       
 
       
 
      With copy to:
 
       
 
      Bayer Healthcare AG
 
      D-51368
 
      Leverkusen, Germany
 
      Attn: [***]
 
      Facsimile: [***]
 
       
 
       
 
  If to Aerogen, addressed to:   Aerogen, Inc.
 
      150 Industrial Road
 
      San Carlos, CA U.S.A. 94070
 
      Attention: Chief Executive Officer
 
       
 
      With copy to:
 
       
 
      Aerogen, Inc.
 
      150 Industrial Road
 
      San Carlos, CA U.S.A. 94070
 
      Attention: Vice President, Corporate Legal
 
       
 
       
 
  If to Nektar, addressed to:   Nektar Therapeutics

-68-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

         
 
      150 Industrial Road
 
      San Carlos, CA U.S.A. 94070
 
      Attention: Chief Executive Officer
 
       
 
      With copy to:
 
       
 
      Nektar Therapeutics
 
      150 Industrial Road
 
      San Carlos, CA U.S.A. 94070
 
      Attention: Vice President, Corporate Legal

          20.6 Amendment. No amendment, modification or supplement of any
provision of this Agreement shall be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.
          20.7 Waiver. No provision of this Agreement shall be waived by any
act, omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.
          20.8 Counterparts. This Agreement may be executed simultaneously in
two counterparts, either one of which need not contain the signature of more
than one Party but both such counterparts taken together shall constitute one
and the same agreement.
          20.9 Construction. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Except where the context
otherwise requires, wherever used the singular shall include the plural, the
plural the singular, the use of any gender shall be applicable to all genders.
The terms “including” and “inclusive of” shall mean “including without
limitation.” The language of this Agreement shall be deemed to be the language
mutually chosen by the Parties and no rule of strict construction shall be
applied against either Party hereto.
          20.10 Governing Law. This Agreement shall be governed by and
interpreted in accordance with the substantive laws of the State of New York,
U.S.A. without regard to its or any other jurisdiction’s choice of law rules.
Any disputes under this Agreement shall be brought in the state or federal
courts located in the State of New York, U.S.A. The Parties irrevocably accept
the exclusive jurisdiction of such courts solely and specifically for the
purpose of adjudicating disputes arising out of or in connection with this
Agreement and any other agreement entered into pursuant hereto or in connection
herewith (including without limitation matters regarding the construction,
interpretation and enforceability of such agreements), and in no event shall any
Party be deemed to have consented to such jurisdiction for any other purpose.
Each Party further agrees that such courts provide a convenient forum for any
such action, and waives any objections or challenges to venue with respect to
such courts.

-69-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          20.11 Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement is held to be prohibited
by or invalid under Applicable Law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement. In the event of such invalidity, the Parties shall seek to
agree on an alternative enforceable provision that preserves the original
purpose of this Agreement.
          20.12 Compliance with Applicable Law. Each Party will comply with all
Applicable Law in performing its obligations and exercising its rights
hereunder. Nothing in this Agreement shall be deemed to permit Bayer to export,
re-export or otherwise transfer any Information transferred hereunder or Product
manufactured therefrom without complying with Applicable Law.
          20.13 Entire Agreement of the Parties. This Agreement and the Exhibits
attached hereto, and any other agreements between the Parties effective as of
the Effective Date relating to the subject matter hereof, constitute and contain
the complete, final and exclusive understanding and agreement of the Parties
hereto, and cancel and supersede any and all prior negotiations, correspondence,
understandings and agreements, whether oral or written, between the Parties
respecting the subject matter hereof (including the Confidential Disclosure
Agreement to the extent it relates to Amikacin but not to the extent it relates
to any other subject matter disclosed thereunder), and neither Party shall be
liable or bound to any other Party in any manner by any representations,
warranties, covenants, or agreements except as specifically set forth herein or
therein. Nothing in this Agreement, express or implied, is intended to confer
upon any Party, other than the Parties hereto and their respective successors
and assigns, any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided herein. To the extent
that anything set forth in an exhibit attached hereto conflicts with the terms
of this Agreement, the terms of this Agreement shall control.
          20.14 Performance by Affiliates.
               (a) Nektar recognizes that Bayer may perform some or all of its
obligations under this Agreement through Affiliates, including the performance
by Bayer-Schering Pharma AG or Bayer Healthcare AG of Bayer’s obligations
arising in or to be performed in the Shared Territory, provided, however, that
Bayer shall remain responsible for the performance by its Affiliates and shall
use Commercially Reasonable Efforts to cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.
               (b) Bayer recognizes that Nektar may perform some or all of its
obligations under this Agreement through Affiliates, provided, however, that
Nektar shall remain responsible for the performance of its Affiliates and shall
use Commercially Reasonable Efforts to cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.

-70-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
          20.15 Certain Additional Obligations. Any capitalized terms not
defined in this Agreement and used in this Section 20.15 shall have the meaning
ascribed to them in the [***].
               (a) Subject to [***], Bayer acknowledges [***] as that interest
appears.
               (b) Bayer acknowledges [***]’s disclaimer of warranty in [***]
and the limitation on [***]’s liability in [***].
               (c) Bayer agrees not to make any statements, representations or
warranties whatsoever to any person or entity, or accept any liabilities or
responsibilities whatsoever from any person or entity that are inconsistent with
the disclaimers or limitations in [***].
               (d) Bayer shall also indemnify, defend and hold harmless [***].
               (e) For purposes of [***], Bayer self-insures.
               (f) Bayer agrees to refrain from using the name of [***] or any
adaptation thereof in publicity or advertising without the [***]’s prior written
approval.
               (g) Nektar shall have the right to assign its rights, solely with
respect to the license granted by [***] to Nektar under [***], to [***] in the
event [***].
               (h) Nektar agrees not to amend the [***] in any manner that would
materially adversely affect the rights of Bayer under the [***].
               (i) Nektar represents that the [***] has been achieved.
               (j) Nektar agrees not to materially breach its obligations to
[***].
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-71-



--------------------------------------------------------------------------------



 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
     In Witness Whereof, the Parties hereto have caused this Agreement to be
executed as of the Effective Date by their duly authorized representatives as
set forth below:

                  BAYER HEALTHCARE LLC
 
               
By:
               
 
               
 
               
Name:
  [***]            
 
               
 
               
 
                NEKTAR THERAPEUTICS       AEROGEN, INC.
 
               
By:
          By:    
 
               
 
               
Name:
  [***]       Name:   [***]
 
               

-72-



--------------------------------------------------------------------------------



 



***Text omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
AMENDMENT NO. 1 TO CO-DEVELOPMENT, LICENSE AND CO-PROMOTION AGREEMENT
          This Amendment No. 1 (the “Amendment”) to that certain Co-Development,
License and Co-Promotion Agreement dated August 1, 2007 (the “Agreement”) is
made and entered into effective as of December 22, 2010 (the “Effective Date of
the Amendment”), by and between Nektar Therapeutics, a Delaware corporation
(“Nektar”) and Bayer HealthCare LLC, a Delaware corporation (“Bayer”).
RECITALS
          WHEREAS, Bayer, Nektar and Aerogen, Inc. (“Aerogen”) were the original
Parties to the Agreement;
          WHEREAS, by Certificate of Dissolution filed on December 2, 2010,
Aerogen was dissolved, with Nektar undertaking all of the obligations and duties
of Aerogen pursuant to the Agreement, and having all of the rights of Aerogen
pursuant to the Agreement, such that Aerogen is no longer a Party to the
Agreement;
          WHEREAS, by notice to Bayer dated November 24, 2008, Nektar exercised
its right pursuant to Section 8.2(b)(ii) of the Agreement to opt out of sharing
Product Profit and Loss; and
          WHEREAS, the Parties have agreed to amend certain provisions of the
Agreement as provided in this Amendment;
          NOW, THEREFORE, in consideration of the foregoing, the covenants and
promises contained in this Amendment and other good and valid consideration, the
receipt and sufficiency of which all Parties acknowledge, and in accordance with
and subject to the terms and conditions specified below, the Parties agree as
follows:
Amendment of the Agreement
          The Parties hereby agree to amend the Agreement as of the Effective
Date of the Amendment as provided below. Capitalized terms used in this
Amendment that are not otherwise defined herein shall have the meanings provided
in the Agreement.

  1.   All references to “the Agreement” contained in any Section or subsection
of the Agreement shall mean “the Agreement as amended by this Amendment No. 1.”
    2.   In recognition of the dissolution of Aerogen, with Nektar undertaking
all of the obligations and duties of Aerogen pursuant to the Agreement, except
as set forth in (a) Section 8.3(i), with respect to the reference to “Aerogen
assets”; and (b) Section

1



--------------------------------------------------------------------------------



 



***Text omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

      8.4(f)(ii), with respect to the reference to “any third party Licensed by
Aerogen under the agreement attached in Exhibit 1.24”, all references in the
Agreement to both “Nektar” and “Aerogen” shall be deleted and replaced with
references solely to Nektar, and all references in the Agreement to “Aerogen”
without reference to “Nektar” shall be deleted and replaced by references to
“Nektar.”     3.   The Parties agree that (a) the definition of the term “Shared
Territory” in Section 1.107 is hereby deleted in its entirety and replaced by
the following: “1.107 — Reserved.”; and (b) all references in the Agreement to
the term “Shared Territory” shall be replaced by references to the term “United
States.”     4.   The Parties agree to delete from the Agreement all references
in the Agreement to the following committees, wherever such references appear in
the Agreement: the Global Brand Team, or GBT; the Joint Finance Committee, or
JFC; and the Regional Business Unit, or RBU (all hereinafter referred to as the
“Deleted Committees”). Such deletions to the Agreement shall include, without
limitation, the following Sections in their entirety: (a) Section 1.47 (“Global
Brand Team” or “GBT”), Section 1.63 (“Joint Finance Committee” or “JFC”), and
Section 1.102 (“Regional Business Unit” or “RBU”); and all such deleted Sections
shall be replaced with the word “Reserved;” and (b) Section 3.3 (“Global Brand
Team”), Section 3.5 (“Joint Finance Committee”), and Section 3.6 (“Regional
Business Unit”); and the heading of each such deleted Section shall be replaced
with the word “Reserved.” To the extent that any ministerial act is assigned in
the Agreement to any such Deleted Committee, and the continued performance of
the Parties under the Agreement require that such ministerial act be performed
to carry out the intent of the Parties under the Agreement, then such
ministerial act shall be performed by the JSC, or as directed by the JSC, in
each case as shall be determined by the JSC.     5.   The Parties agree to
delete from the Agreement all references to Nektar supplying Bayer with
Formulated Amikacin or Product; provided, however, that all references to Nektar
supplying Bayer with the Device shall continue to apply.     6.   Section 1.45
is hereby deleted in its entirety and replaced by the following:         “Fully
Burdened Manufacturing Costs” means, as applicable to the Device manufactured by
Nektar or its Third Party supplier, Nektar’s or its Affiliate’s cost of
manufacturing such Device for Development or Commercial purposes, which is equal
to the sum of (a) for the Device, (or components thereof) made by Nektar, the
costs of [***], in each case for the manufacture of the Device (or components
thereof), and (b) for the Device (or components thereof) made by Nektar’s Third
Party supplier, [***]. If Bayer provides its consent to the costs of Nektar’s
Third Party supplier, then Bayer shall be deemed to have agreed that the costs
of such supplier meet the standard of Competitive Pricing. For clarity, Fully
Burdened Manufacturing Cost shall not include [***]. Fully Burdened
Manufacturing Cost shall be calculated in a manner consistent with GAAP,
consistently applied.”

2



--------------------------------------------------------------------------------



 



***Text omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

  7.   The following new Section 1.115 is added to the Agreement:         1.115
“United States” means the United States of America, and its commonwealths and
territories, including without limitation the Commonwealth of Puerto Rico.    
8.   Section 2.5 is hereby amended by adding the following Section 2.5.1 and
Section 2.5.2 at the end of the existing Section 2.5:         “2.5.1 [***]      
  2.5.2 [***]”     9.   Section 3.2(a) is hereby deleted in its entirety and
replaced by the following:

                              (k) Composition. Each Party shall appoint two
(2) of its senior employees to serve on the JSC, one of which shall be a senior
representative of its finance department (or equivalent). As of the Effective
Date of the Amendment, Bayer’s JSC representatives are [***] and [***], and
Nektar’s JSC representatives are [***] and [***]. The current JSC chairperson is
[***]. Bayer shall have the right to appoint the chairperson of the JSC during
the term of this Agreement. In addition to its two (2) appointed JSC members,
(a) each Party shall designate an alliance manager (or equivalent) to attend and
participate in meetings of the JSC, and shall promptly notify the other Party of
the name and title of its alliance manager representative; and (b) when
commercial issues are included on the agenda for any JSC meeting, each Party
shall have the right to designate a representative of its marketing department
(or equivalent) to attend and participate in such JSC meeting. If either Party
intends to have discussions at any JSC meeting requiring additional subject
matter experts from either Party to attend such JSC meeting, then it shall
notify the other Party in writing reasonably in advance of the meeting of the
name and title of each such attendee. Each Party may replace its JSC
representatives and alliance manager designee by written notice to the other
Party.

  10.   Section 8.3 is hereby deleted in its entirety and replaced by the
following:

“8.3 Milestone Payments. Bayer shall make the following non-refundable,
non-creditable Milestone Payments (the “Milestone Payments”) to Nektar, with
respect to the Product, within [***] after achievement of the relevant milestone
for the Product. The milestones in this Section 8.3 are cumulative, such that
under no circumstances is any single Milestone Payment to be deemed in lieu of,
or to be substituted for, another Milestone Payment. For clarity, each milestone
in this Section 8.3 is payable by Bayer to Nektar only once with respect to the
achievement of any milestone under this Agreement.

3



--------------------------------------------------------------------------------



 



***Text omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

          Milestone Event   Payment     (millions of Dollars)
(i) Effective Date (reimbursement by Bayer [***] Aerogen [***] (Nektar
acknowledges that milestone (i) was previously paid by Bayer, and that Bayer’s
obligations with respect to milestone (i) have been fulfilled)
  $ 50  
 
       
(ii) [***] (Nektar acknowledges that milestone (ii) was previously paid by
Bayer, and that Bayer’s obligations with respect to milestone (ii) have been
fulfilled.)
  $ 10 * 
 
       
(iii) [***]
    [***]  
 
       
(iv) [***]
    [***]  
 
       
(v) [***]
    [***]  
 
       
(vi) [***]
    [***]  
 
       
(vii) [***]
    [***]  

*This milestone payment shall be used by Nektar to reimburse Bayer’s Development
Costs of conducting any Phase III Clinical Trial in the Territory. Bayer shall
invoice Nektar for this $10 million upon the later to occur of the following:
(a) dosing of the first patient in the first Phase III Clinical Trial conducted
by or for Bayer; and (b) payment of milestone (iii) to Nektar by Bayer. Bayer
shall provide Nektar with documentation reasonably acceptable to Nektar
evidencing dosing of such first Phase III patient, and Nektar shall have the
right to reasonably verify such dosing. Nektar shall pay such invoiced amount
within [***] after its receipt of an invoice from Bayer.

  11.   Section 8.4(a) is hereby deleted and in its entirety is replaced by the
following:

a.   Royalties in the Royalty Territory.

(i) In addition to any amounts due to Nektar under Sections 8.1, 8.2 and 8.3,
and subject to the other provisions of this Section 8.4 and the terms and
conditions of this Agreement, in consideration for the grant of the license
under the Nektar Patent Rights and Nektar Know-How to Bayer under
Section 2.1(a), Bayer shall pay Nektar non-refundable and non-creditable
incremental royalties in the Royalty Territory based on the aggregate annual Net
Sales of all Product sold in all countries in the Royalty Territory in a
calendar quarter to Third Parties by or on behalf of Bayer, its Affiliates or
Sublicensees, in which, and for so long as, the Product or the manufacture, use,
sale, offer for sale, or importation of the Product would infringe a Valid Claim
or constitute a misappropriation of the Nektar Know-How in such country in the
absence of such license, according to the following royalty rates (for the
purposes hereof, “annual” means any complete calendar year period beginning on
January 1 and ending on December 31):

4



--------------------------------------------------------------------------------



 



***Text omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

          Annual Royalty Rate   Annual Net Sales in the Royalty Territory    
(millions of Dollars)
14% of the amount between
    $[***]  
[***] of the amount between
    >$[***]  
[***] of the amount between
    >$[***]  
[***] of the amount between
    >$[***]  
30% of the amount
    >$[***]  

Exhibit 8.4(a) contains an example of the royalty calculation methodology
applicable to Net Sales of the Product under Section 8.4(a). Exhibit 8.4(a) in
the form originally attached to the Agreement as of the Effective Date is hereby
deleted and in its entirety replaced by Exhibit 8.4(a) in the form attached to
this Amendment.

  12.   Section 8.4(d) is hereby deleted and in its entirety replaced by the
following:

          (d) Additional Royalty Payments. The following one-time additional
royalty payments will also be paid by Bayer to Nektar within [***] after the
delivery of the report under Section 8.5 demonstrating the first occurrence of
each of the following events:

          Event   Payment       (millions of Dollars)  
First time that Net Sales in the
    $  [***]  
Royalty Territory in a calendar year [***]
       
First time that Net Sales in the
    $  [***]  
Royalty Territory in a calendar year [***]
       
First time that Net Sales in the
    $  [***]  
Royalty Territory in a calendar year [***]
       
First time that Net Sales in the
    $  [***]  
Royalty Territory in a calendar year [***]
       
First time that Net Sales in the
    $  [***]  
Royalty Territory in a calendar year [***]
       

5



--------------------------------------------------------------------------------



 



***Text omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
All of the additional royalty payments made under this Section 8.4(d) are
non-refundable and non-creditable, and each such payment is payable only once.

  13.   Article 8 of the Agreement is hereby amended by adding the following new
Section 8.11 at the end of the present Article 8:     8.11   [***].     14.  
Section 9.1(b) is hereby deleted and entirely replaced by the following:

                              (l) Commercial Manufacturing and Supply. In
connection with any Manufacturing and Supply Agreement entered into pursuant to
this Agreement, Bayer shall provide Formulated Amikacin for commercial supply of
the Product and shall be responsible for final packaging of Formulated Amikacin
with the Device. Nektar shall supply the Device for use in the Manufacture of
commercial supplies of the Product to Bayer, at a price (a) for the United
States equal to Nektar’s Fully Burdened Manufacturing Cost without any mark-up;
and (b) for the Royalty Territory equal to Nektar’s Fully Burdened Manufacturing
Cost therefor plus the mark-up (the “Mark-Up”) set forth in Table 9.1(b) below;
provided, however, that, in the United States as well as in the Royalty
Territory, the price shall not exceed [***] (the “Cap”) for the remaining time
in the calendar year in which the Commercial Launch took place, and in each
calendar year thereafter (each a “Calendar Year”). Subject to a potential
adjustment pursuant to Section 9.1(b)(e) below, the Cap for the respective
Calendar Year is either (i) [***] or (ii) [***], whichever is lower. (For
clarity, the Parties recognize and intend that the first Calendar Year may be of
short duration, such as only a few days or months, depending on the date of the
Commercial Launch.)
In the Manufacturing and Supply Agreement, the Parties shall include provisions
addressing all of the following:
(a) the Device cost in the United States shall be equal to (i) Nektar’s Fully
Burdened Manufacturing Costs or (ii) the applicable [***] for the respective
Calendar Year, whichever is lower;
(b) in the Royalty Territory, if the Fully Burdened Manufacturing Costs are
lower than the High COGs set out in the table attached hereto as Exhibit 9.1(b),
the Mark-up to be payable by Bayer to Nektar in addition to the Fully Burdened
Manufacturing Costs shall be [***] dependent on [***] (the “Device Mark-Up
Thresholds”). If the Fully Burdened Manufacturing Costs are higher than [***],
the Mark-up to be payable by Bayer to Nektar in the Royalty Territory in
addition to the Fully Burdened Manufacturing Costs shall be limited [***]. If
the Fully Burdened Manufacturing Costs exceed [***] for the respective Calendar
Year, [***] applies. For the avoidance of doubt, it is set forth herein that in
no event shall the price per Device including Fully Burdened Manufacturing Costs
and Mark-up exceed the applicable [***] for the respective Calendar Year.
(c) commencing with the first Calendar Year and any Calendar Year thereafter,
the procedure for applying [***] applicable to Bayer’s cost for each Device
purchased by Bayer during such

6



--------------------------------------------------------------------------------



 



***Text omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Calendar Year, for either the United States or the Royalty Territory, shall be
as follows: if in any Calendar Year Nektar’s actual Fully Burdened Manufacturing
Costs plus Mark-Up (as applicable) [***], then Nektar shall invoice Bayer for
the Devices sold to Bayer during such Calendar Year based on Nektar’s Fully
Burdened Manufacturing Cost plus Mark-Up (as applicable) without regard for
[***], and Bayer shall pay Nektar’s invoices and such payments shall be
non-refundable, provided that for any portion of Nektar’s invoiced price that
[***] for the applicable Calendar Year, Bayer shall be entitled to [***];
(d) providing for a [***] to the unit price for each Device to be charged by
Nektar based on Bayer’s binding forecast for [***];
(e) providing for an [***] based on the change in sum of [***] and any other
significant uncontrollable costs to Nektar in supplying the Device, [***]; and
(f) application of [***] in a manner that ensures Nektar will be able to
recognize revenues from the sale of Devices to Bayer during Nektar’s fiscal
year.
Further details necessary for the efficient supply of the Devices by Nektar and
purchase by Bayer also will be included in the Manufacturing and Supply
Agreement.
Table 9.1(b)*

      Nektar’s Fully-Burdened Manufacturing   Mark-Up Payable to Nektar if COGS
Cost Per Device   are lower than High COGS (determined on a Calendar Year basis)
  (subject to the Cap)
Greater than or equal to $[***]
  [***]
Greater than or equal to $[***] but less than $[***]
  [***] mark-up on total COGS
Greater than or equal to $[***] but less than $[***]
  [***] mark up on total COGS
Less than $[***]
  [***] mark-up on total COGS

* As used in Table 9.1(b), the following terms have the following meanings: (i)
“COGS” means Nektar’s Fully Burdened Manufacturing Cost for the Device; (ii)
“High COGS” means that for the applicable Calendar Year COGs equals or exceeds
Nektar’s high COGS estimate in the Forecast; and (iii) “Forecast” means that
certain Nektar forecast attached hereto as Exhibit 9.1(b).

  15.   Article 14 is hereby amended by adding the following Section 14.5 at the
end of the existing Article 14:

  14.5   Mutual Releases and Covenants.

                              (a) With respect to the obligations, duties and
responsibilities imposed, directly or indirectly, by this Agreement on Bayer,
Nektar, on behalf of itself and its

7



--------------------------------------------------------------------------------



 



***Text omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
Affiliates, hereby fully, finally and forever releases, acquits, and discharges
any and all claims, actions, causes of action, suits, liabilities, damages,
losses, and demands whatsoever in law and equity, whether presently known or
unknown, accrued or not accrued, foreseen or unforeseen, matured or not matured,
which Nektar and/or its Affiliates ever had, now have or hereafter can, shall or
may have against Bayer and its Affiliates for, upon, or by reason of any matter,
cause or thing whatsoever related to the Agreement prior to the Effective Date
of the Amendment. The following are expressly excluded from the foregoing
release by Nektar and its Affiliates: any Third Party claim for Damages for
which Bayer is required to indemnify Nektar and/or its Affiliates pursuant to
Section 14.1 of the Agreement.
                              (b) Nektar, on behalf of itself and its
Affiliates, hereby irrevocably and unconditionally covenants and agrees that it
will refrain from commencing any action, suit, claim, counterclaim or
proceedings, or prosecuting or participating (other than as a defendant) in any
pending or other action, suit, claim, counterclaim or proceeding, at law, in
equity or otherwise, against or adverse to Bayer or its Affiliates on account of
any matter released under Section 14.5(a) of this Agreement. In addition to any
other liability that may accrue in the event of any breach of this covenant,
Nektar shall be liable to pay, and hereby agrees to indemnify and hold harmless
Bayer and its Affiliates for, all reasonable attorneys’ fees, costs and
disbursements and all other losses incurred by Bayer and its Affiliates in
defense or settlement of any such action, suit, claim, counterclaim or other
proceeding.
                              (c) With respect to the obligations, duties and
responsibilities imposed, directly or indirectly, by this Agreement on Nektar,
Bayer, on behalf of itself and its Affiliates, hereby fully, finally and forever
releases, acquits and discharges any and all claims, actions, causes of action,
suits, liabilities, damages, losses, and demands whatsoever in law and equity,
whether presently known or unknown, accrued or not accrued, foreseen or
unforeseen, matured or not matured, which Bayer and its Affiliates ever had, now
have or hereafter can, shall or may have against Nektar and/or its Affiliates,
for, upon, or by reason of any matter, cause or thing whatsoever related to the
Agreement prior to the Effective Date of the Amendment. The following are
expressly excluded from the foregoing release by Bayer and its Affiliates:
(a) any Third Party claim for Damages for which Nektar is required to indemnify
Bayer and/or its Affiliates pursuant to Section 14.2 of the Agreement; and
(b) the indemnity of Bayer by Nektar set forth in Section 2.5.2 of the Agreement
as amended through an addition set forth in Section 8 of this Amendment.
                              (d) Bayer, on behalf of itself and its Affiliates,
hereby irrevocably and unconditionally covenants and agrees that it will refrain
from commencing any action, suit, claim, counterclaim or proceedings, or
prosecuting or participating (other than as a defendant) in any pending or other
action, suit, claim, counterclaim or proceeding, at law, in equity or otherwise,
against or adverse to Nektar and its Affiliates on account of any matter
released under Section 14.5(c) of this Agreement. In addition to any other
liability that may accrue in the event of any breach of this covenant, Bayer
shall be liable to pay, and hereby agrees to indemnify and hold harmless Nektar
and its Affiliates for, all reasonable attorneys’ fees, costs and disbursements
and all other losses incurred by Nektar and its Affiliates in defense or
settlement of any such action, suit, claim, counterclaim or other proceeding.

8



--------------------------------------------------------------------------------



 



***Text omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

  16.   Section 20.5 is hereby deleted and entirely replaced by the following:

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally or by facsimile transmission
(receipt verified), telexed, mailed by registered or certified mail (return
receipt requested), postage prepaid, or sent by express courier service, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice; provided that notices of a change of address
shall be effective only upon receipt thereof):

     
If to Bayer, addressed to:
  Bayer Healthcare LLC
555 White Plains Road
Tarrytown, New York 01591
Attn: [***]
Facsimile: [***]
 
   
 
  With copy to:
 
   
 
  Bayer Schering Pharma AG
Muellerstrasse 178
D-Berlin, Germany
Attn: [***]
Facsimile: [***]
 
   
If to Nektar, addressed to:
  Nektar Therapeutics
 
  455 Mission Bay Boulevard South
 
  San Francisco, CA U.S.A. 94158-2117
 
  Attention: Chief Executive Officer
 
   
 
  With copy to:
 
   
 
  Nektar Therapeutics
 
  455 Mission Bay Boulevard South
 
  San Francisco, CA U.S.A. 94158-2117
 
  Attention: Sr. Vice President & General
 
  Counsel

  17.   Miscellaneous

  a.   Full Force and Effect. Except as expressly amended by this Amendment, the
Agreement shall remain unchanged and continue in full force and effect as
provided therein.

9



--------------------------------------------------------------------------------



 



***Text omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

  b.   Entire Agreement of the Parties. This Amendment and the Agreement
constitute the complete final and exclusive understanding and agreement of the
Parties with respect to the subject matter of the Agreement, and supersede any
and all prior or contemporaneous negotiations, correspondence, understandings
and agreements, whether oral or written, between the Parties respecting the
subject matter of the Agreement.     c.   Counterparts. This Amendment may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. One or
more counterparts of this Amendment may be executed and/or exchanged by
facsimile or other electronic means (such as in pdf format), and such execution
and/or exchange shall be legally binding for all purposes.

[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



***Text omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
[Signature Page to Amendment No. 1]
          IN WITNESS WHEREOF, the Parties hereto have executed this Amendment in
duplicate originals by their authorized officers as of the Effective Date of the
Amendment.
ACCEPTED AND AGREED,

            BAYER HEALTHCARE LLC
      By:   [***]               Name:   [***]      

            NEKTAR THERAPEUTICS
      By:   [***]               Name:   [***]      

11